Exhibit 10.2
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 5, 2009
BEAZER HOMES USA, INC.,
THE LENDERS PARTY HERETO,
THE ISSUERS PARTY HERETO,
CITIBANK, N.A.,
as Swing Line Lender,
and
CITIBANK, N.A.,
as Agent
CITIGROUP GLOBAL MARKETS INC.
Lead Arranger and Bookrunner
$22,000,000 364-DAY REVOLVING CREDIT FACILITY
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
Section 1.01
  Defined Terms     1  
Section 1.02
  Accounting Terms     24  
Section 1.03
  Rules of Construction     25  
 
            ARTICLE II AMOUNTS AND TERMS OF THE LOANS     26  
Section 2.01
  The Facility.     26  
Section 2.02
  Reductions of and Increases in Aggregate Commitment     34  
Section 2.03
  Notice and Manner of Borrowing     36  
Section 2.04
  Non-Receipt of Funds by Agent     37  
Section 2.05
  [Intentionally Deleted]     38  
Section 2.06
  Conversions and Renewals     38  
Section 2.07
  Interest     39  
Section 2.08
  Interest Rate Determination     40  
Section 2.09
  Fees     40  
Section 2.10
  Notes     40  
Section 2.11
  Prepayments     41  
Section 2.12
  Method of Payment     41  
Section 2.13
  Use of Proceeds     42  
Section 2.14
  Yield Protection     42  
Section 2.15
  Changes in Capital Adequacy Regulations     43  
Section 2.16
  Availability of Eurodollar Loans     44  
Section 2.17
  Funding Indemnification     44  
Section 2.18
  Lender Statements; Survival of Indemnity     44  
Section 2.19
  Extension of Termination Date     44  
Section 2.20
  Replacement of Certain Lenders     46  
Section 2.21
  Swing Line     48  
Section 2.22
  Facility Letters of Credit     48  
 
            ARTICLE III CONDITIONS PRECEDENT     58  
Section 3.01
  Conditions Precedent to Closing Date     58  
Section 3.02
  Conditions Precedent to Cash Secured Option     59  
Section 3.03
  Conditions Precedent to Secured Borrowing Base Option     61  
Section 3.04
  Conditions Precedent to All Loans     61  
Section 3.05
  Conditions Precedent to Facility Letters of Credit     62  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     62  
Section 4.01
  Incorporation, Formation, Good Standing, and Due Qualification     62  
Section 4.02
  Power and Authority     63  
Section 4.03
  Legally Enforceable Agreement     63  
Section 4.04
  Financial Statements     63  
Section 4.05
  Labor Disputes and Acts of God     64  

i



--------------------------------------------------------------------------------



 



                      Page
Section 4.06
  Other Agreements     64  
Section 4.07
  Litigation     64  
Section 4.08
  No Defaults on Outstanding Judgments or Orders     64  
Section 4.09
  Ownership and Liens     65  
Section 4.10
  Subsidiaries and Ownership of Stock     65  
Section 4.11
  ERISA     65  
Section 4.12
  Operation of Business     65  
Section 4.13
  Taxes     66  
Section 4.14
  Laws; Environment     66  
Section 4.15
  Investment Company Act     67  
Section 4.16
  OFAC     67  
Section 4.17
  Accuracy of Information     67  
Section 4.18
  Security Documents.     68  
 
            ARTICLE V AFFIRMATIVE COVENANTS     69  
Section 5.01
  Maintenance of Existence     69  
Section 5.02
  Maintenance of Records     69  
Section 5.03
  Maintenance of Properties     69  
Section 5.04
  Conduct of Business     69  
Section 5.05
  Maintenance of Insurance     69  
Section 5.06
  Compliance with Laws     70  
Section 5.07
  Right of Inspection     70  
Section 5.08
  Reporting Requirements     70  
Section 5.09
  [Intentionally Deleted]     72  
Section 5.10
  Environment     72  
Section 5.11
  Use of Proceeds     73  
Section 5.12
  Ranking of Obligations     73  
Section 5.13
  Taxes     73  
Section 5.14
  [Intentionally Deleted]     73  
Section 5.15
  New Subsidiaries     73  
 
            ARTICLE VI NEGATIVE COVENANTS     74  
Section 6.01
  Liens     74  
Section 6.02
  Secured Debt     75  
Section 6.03
  Mergers, Etc     76  
Section 6.04
  Leases     76  
Section 6.05
  Sale and Leaseback     76  
Section 6.06
  Sale of Assets     76  
Section 6.07
  Investments     77  
Section 6.08
  Guaranties, Etc     78  
Section 6.09
  Transactions with Affiliates     78  
Section 6.10
  [Intentionally Deleted]     79  
Section 6.11
  [Intentionally Deleted]     79  
Section 6.12
  Non-Guarantors     79  
Section 6.13
  Negative Pledge     79  

ii



--------------------------------------------------------------------------------



 



                      Page ARTICLE VII FINANCIAL COVENANTS     79  
Section 7.01
  Minimum Consolidated Tangible Net Worth     79  
Section 7.02
  Leverage Ratio     79  
Section 7.03
  Interest Coverage Ratio     80  
Section 7.04
  Minimum Liquidity     80  
 
            ARTICLE VIII EVENTS OF DEFAULT     80  
Section 8.01
  Events of Default     80  
Section 8.02
  Set Off     84  
 
            ARTICLE IX AGENCY PROVISIONS     84  
Section 9.01
  Authorization and Action     85  
Section 9.02
  Liability of Agent     85  
Section 9.03
  Rights of Agent Individually     86  
Section 9.04
  Independent Credit Decisions     87  
Section 9.05
  Indemnification     87  
Section 9.06
  Successor Agent     88  
Section 9.07
  Sharing of Payments, Etc     88  
Section 9.08
  Withholding Tax Matters     89  
Section 9.09
  Syndication Agents, Documentation Agents, Managing Agents or Co-Agents     89
 
 
            ARTICLE X MISCELLANEOUS     89  
Section 10.01
  Amendments, Etc     89  
Section 10.02
  Notices, Etc     90  
Section 10.03
  No Waiver     92  
Section 10.04
  Costs, Expenses, and Taxes     92  
Section 10.05
  Integration     93  
Section 10.06
  Indemnity     93  
Section 10.07
  CHOICE OF LAW     94  
Section 10.08
  Severability of Provisions     94  
Section 10.09
  Counterparts     94  
Section 10.10
  Headings     94  
Section 10.11
  CONSENT TO JURISDICTION     94  
Section 10.12
  WAIVER OF JURY TRIAL     95  
Section 10.13
  Governmental Regulation     95  
Section 10.14
  No Fiduciary Duty     95  
Section 10.15
  Confidentiality     95  
Section 10.16
  USA Patriot Act Notification     98  
Section 10.17
  Register     98  
Section 10.18
  Waiver of Consequential Damages, Etc     99  
 
            ARTICLE XI BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     99
 
Section 11.01
  Successors and Assigns     99  
Section 11.02
  Assignments     99  
Section 11.03
  Participations     100  
Section 11.04
  Pledge to Federal Reserve Bank     101  

iii



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

          Schedule   Description   Reference
Schedule I
  Commitments   2.01
 
       
Schedule II
  [Intentionally Deleted]    
 
       
Schedule III
  Guarantors   Definition
 
       
Schedule IV
  Secured Borrowing Base Conditions   Definition
 
       
Schedule V
  Metropolitan Statistical Areas   1.01
 
       
Schedule 4.07
  Claims   4.07
 
       
Schedule 4.10
  Subsidiaries of Borrower   4.10
 
       
Schedule 4.14
  Environmental Matters   4.10, 5.06, 5.10, 8.01(10)
 
       
Schedule 5.16
  Post-Closing Matters   5.16   Exhibit   Description   Reference
Exhibit A-1
  Form of Amended and Restated Guaranty   Definition
 
       
Exhibit A-2
  Form of Cash Collateral Agreement    
 
       
Exhibit A-3
  Form of Amended and Restated Collateral Agreement    
 
       
Exhibit B
  Form of Note   Definition
 
       
Exhibit C
  Commitment and Acceptance   2.02.2(a)
 
       
Exhibit D
  Form of Certificate for Borrowings and   2.22.3(iii), 3.02
 
  Facility Letters of Credit    
 
       
Exhibit E
  Opinion of Borrower’s Counsel   3.01(5)
 
       
Exhibit F
  Assignment Agreement   11.02(b)(ii)  
Exhibit G
  Form of Officer’s Certification   Schedule IV

iv



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 5, 2009 among
BEAZER HOMES USA, INC., a Delaware corporation (the “Borrower”), the Lenders
that are signatories hereto, the Issuers that are signatories hereto, CITIBANK,
N.A., a national banking association, as Swing Line Lender, and CITIBANK, N.A.,
a Delaware corporation, as Agent (the “Agent”) for the Lenders and the Issuers.
PRELIMINARY STATEMENTS
          (1) The Borrower entered into that certain Credit Agreement dated as
of July 25, 2007 (the “Original Credit Agreement”), among the Borrower, the
several lenders party thereto as lenders and as issuers, and Wachovia Bank,
National Association, as agent, as modified by (i) the First Amendment,
(ii) that certain Second Limited Waiver dated as of June 30, 2009, (iii) the
Second Amendment, (iv) the Third Amendment, (v) that certain Third Limited
Waiver dated as of May 4, 2009, and (vi) the Fourth Amendment, each entered into
among the Borrower, the several lenders party thereto as lenders and Wachovia
Bank, National Association, as agent (the Original Credit Agreement, as so
modified, and as heretofore otherwise amended, supplemented or otherwise
modified, being hereinafter referred to as the “Existing Credit Agreement”).
          (2) Pursuant to that certain Successor Agency and Amendment Agreement
dated as of the date hereof among Wachovia Bank, National Association, Citibank,
N.A., the lenders and issuers under the Existing Credit Agreement, the Borrower
and the Guarantors (as hereinafter defined), Wachovia Bank, National Association
resigned as agent under the Existing Credit Agreement and Citibank, N.A. was
appointed as successor agent.
          (3) The Borrower, the Lenders, the Issuers and the Agent desire to
amend and restate the Existing Credit Agreement in the manner hereinafter set
forth.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the following meanings (terms defined in the singular shall have the same
meaning when used in the plural and vice versa):
               “ABR Loan” means a Loan which bears interest at the Alternate
Base Rate, other than a Swing Line Loan.
               “Acceptable Appraisal” means an appraisal commissioned by and
addressed to the Agent (reasonably acceptable to the Agent as to form,
assumptions, substance, and appraisal

 



--------------------------------------------------------------------------------



 



date), prepared by a qualified professional appraiser reasonably acceptable to
the Agent, and complying in all material respects with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.
               “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement by which the
Borrower or any of its Subsidiaries (i) acquires any going concern or all or
substantially all of the assets of any Person or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes or by percentage of voting
power) of the Common Equity of another Person.
               “Adjusted Cash Flow from Operations” means, for any period of
four consecutive fiscal quarters of the Borrower and its Subsidiaries (other
than those Subsidiaries that are not Guarantors), the sum of (a) the cash
generated by (or used in) operating activities, as calculated on the quarterly
financial statements for the Borrower and its Subsidiaries, on a consolidated
basis for such period, as determined in accordance with GAAP, such amount being
reflected in the line item designated “Net Cash (used in) provided by operating
activities” on the Borrower’s quarterly financial statements, plus (b) Interest
Incurred of the Borrower and its Subsidiaries, on a consolidated basis for such
four consecutive fiscal quarters, as determined in accordance with GAAP.
               “Adjusted LIBO Rate” means, with respect to any Eurodollar Loan
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
               “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Agent.
               “Affected Lender” is defined in Section 2.20(a).
               “Affiliate” means, with respect to any Person, any other Person
(1) which directly or indirectly controls, or is controlled by, or is under
common control with, such Person or a Subsidiary of such Person; (2) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
any class of voting equity interests of such Person or any Subsidiary of such
Person; or (3) five percent (5%) or more of the voting equity interests of which
is directly or indirectly beneficially owned or held by such Person or a
Subsidiary of such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

2



--------------------------------------------------------------------------------



 



               “Agent” has the meaning assigned to such term in the opening
paragraph of this Agreement.
               “Agent’s Fee Letter” means that certain fee letter dated
August 3, 2009 from the Agent and Arranger to the Borrower and accepted by the
Borrower.
               “Aggregate Commitment” means, at any time after the Effective
Date, the aggregate Commitments of all the Lenders.
               “Aggregate Outstanding Extensions of Credit” means, at any time,
the sum of the aggregate principal amount of all Loans (including all Swing Line
Loans) and the Facility Letter of Credit Obligations, in each case outstanding
at such time.
               “Agreement” means the Existing Credit Agreement, as amended and
restated by this Amended and Restated Credit Agreement, as further amended,
supplemented or otherwise modified from time to time; except that any reference
to the date of this Agreement shall mean the date of this Amended and Restated
Credit Agreement.
               “Alternate Base Rate” means, for any day, the sum of (a) a rate
per annum equal to the greater of (i) the Base Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%, plus
(b) the Applicable Margin. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
               “Amended and Restated Guaranty” means the Amended and Restated
Guaranty dated as of the date hereof among each Guarantor identified on
Schedule III and the Agent, substantially in the form attached as Exhibit A-1.
               “Applicable Letter of Credit Rate” means, as at any date of
determination, a rate per annum equal to the then effective Applicable Margin
for Eurodollar Loans.
               “Applicable Margin” means, as at any date of determination, the
margin indicated below for the applicable type of Loan for each of the Cash
Secured Option and the Secured Borrowing Base Option, as applicable:

                  Pricing Option   Eurodollar Loans   Base Rate Loans
Cash Secured Option
    1.50 %     0.50 %
Secured Borrowing Base Option
    6.00 %     5.00 %

3



--------------------------------------------------------------------------------



 



               “Appraised Value” means, with respect to any Real Property or any
portion thereof, the appraised value of such Real Property or portion thereof
set forth in the most-recent Acceptable Appraisal obtained by the Agent pursuant
to the Loan Documents. The Appraised Value of (a) a Real Property shall be
adjusted to take into account any portion that has been sold or otherwise
transferred, and (b) a portion of a Real Property shall be calculated based upon
the Acceptable Appraisal for such Real Property and allocated to such portion of
such Real Property by the Borrower based upon a reasonable methodology approved
by the Agent, including a methodology to reflect the value of ongoing or
completed construction of Housing Units and improvements to Lots Under
Development.
               “Approved Electronic Communications” means each Communication
that the Borrower or any Guarantor is obligated to, or otherwise chooses to,
provide to the Agent pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, solely with respect to delivery of any such Communication by the
Borrower or any Guarantor to the Agent and without limiting or otherwise
affecting either the Agent’s right to effect delivery of such Communication by
posting such Communication to the Approved Electronic Platform or the
protections afforded hereby to the Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice of prepayment pursuant to Section 2.11 and any other notice relating to
the payment of any principal or other amount due under any Loan Document prior
to the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article III or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.
               “Approved Electronic Platform” is defined in Section 10.02(d).
               “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

4



--------------------------------------------------------------------------------



 



               “Arranger” means Citigroup Global Markets Inc.
               “Assignment and Assumption” is defined in Section 11.02(b)(ii).
               “Base Indenture 2001” has the meaning set forth in the definition
of the term “Senior Notes”.
               “Base Indenture 2002” has the meaning set forth in the definition
of the term “Senior Notes”.
               “Base Indenture 2004” has the meaning set forth in the definition
of the term “Senior Notes”.
               “Base Rate” means the fluctuating rate of interest announced
publicly by Citibank, N.A. in New York, New York from time to time as its base
rate.
               “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
               “BMC” means Beazer Mortgage Corporation, a Delaware corporation
and Wholly-Owned Subsidiary of the Borrower.
               “Borrowing” means a borrowing consisting of Loans of the same
type made, renewed or converted on the same day.
               “Business Day” means (i) with respect to any Borrowing, payment
or rate selection of Eurodollar Loans, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in New York City for the conduct of substantially all
of their commercial lending activities.
               “Capital Lease” means all leases which have been or should be
capitalized on the books of the lessee in accordance with GAAP.
               “Cash Collateral Account” means the Account (as such term is
defined in the Cash Collateral Agreement) maintained under the Cash Collateral
Agreement.
               “Cash Collateral Agreement” means the Cash Collateral Agreement
to be executed and delivered by the Borrower in accordance with Section 3.01,
substantially in the form of Exhibit A-2.

5



--------------------------------------------------------------------------------



 



               “Cash Equivalents” means:
               (a) certificates of deposit, time deposits, bankers acceptances,
and other obligations placed with commercial banks organized under the laws of
the United States of America or any state thereof, or branches or agencies of
foreign banks licensed under the laws of the United States of America or any
state thereof, having a short-term rating of not less than A- by each of Moody’s
and S&P at the time of acquisition, and having a maturities of not more than one
year; provided that the aggregate principal Investment at any one time in any
one such institution shall not exceed the Borrower’s specified investment limit
for such institution under the Borrower’s investment policy as in effect from
time to time;
               (b) direct obligation of the United States or any agency thereof
with maturities of one year or less from the date of acquisition;
               (c) money market funds provided that such funds (A) have total
net assets of at least $2 billion, (B) have investment objectives and policies
that substantially conform with the Borrower’s investment policy as in effect
from time to time, (C) purchase only first-tier or U.S. government obligations
as defined by Rule 2a-7 of the Securities and Exchange Commission promulgated
under the Investment Company Act of 1940, and (D) otherwise comply with such
Rule 2a-7; provided that the aggregate principal Investment at any one time in
any one such money market fund shall not exceed $100,000,000, if the Investment
is to be for more than three Business Days;
               (d) investments in other short-term securities permitted as
investments under the Borrower’s investment policy in effect from time to time
and consented to by Required Lenders.
               “Cash Secured Option” means the option of the Borrower to
designate pursuant to Section 2.03 that availability of the Facility will be
conditioned upon Aggregate Outstanding Extensions of Credit at all times being
fully secured by Unrestricted Cash Collateral under the Cash Collateral
Agreement in an amount equal to or greater than 105% of the Aggregate
Outstanding Extensions of Credit.
               “Change of Control” means any of the following: (i) the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of the Borrower or (except for an Internal Reorganization) of a Significant
Guarantor or Significant Subsidiary, as an entirety or substantially as an
entirety to any Person or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) in one or a series of transactions; (ii) the acquisition by any
Person or group of fifty percent (50%) or more of the aggregate voting power of
all classes of Common Equity of the Borrower or (except for an Internal
Reorganization) of a Significant Guarantor or Significant Subsidiary in one
transaction or a series of related transactions; (iii) the liquidation or
dissolution of the Borrower or (except for an Internal Reorganization) of a
Significant Guarantor or Significant Subsidiary; (iv) any transaction or a
series of related transactions (as a result of a

6



--------------------------------------------------------------------------------



 



tender offer, merger, consolidation or otherwise but excluding an Internal
Reorganization) that results in, or that is in connection with, (a) any Person
or group acquiring “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
aggregate voting power of all classes of Common Equity of the Borrower, a
Significant Guarantor or a Significant Subsidiary, or of any Person or group
that possesses “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
aggregate voting power of all classes of Common Equity of the Borrower, a
Significant Guarantor or a Significant Subsidiary, or (b) less than fifty
percent (50%) (measured by the aggregate voting power of all classes) of the
Common Equity of the Borrower being registered under Section 12(b) or 12(g) of
the Exchange Act; (v) a majority of the Board of Directors of the Borrower, a
Significant Guarantor or a Significant Subsidiary, not being comprised of
persons who (a) were members of the Board of Directors of such Borrower,
Significant Guarantor or Significant Subsidiary, as of the date of this
Agreement (“Original Directors”), or (b) were nominated for election or elected
to the Board of Directors of such Borrower, Significant Guarantor, or
Significant Subsidiary, with the affirmative vote of at least a majority of the
directors who themselves were Original Directors or who were similarly nominated
for election or elected; or (vi) with respect to any Significant Guarantor or
Significant Subsidiary which is not a corporation, any loss by the Borrower of
the right or power directly, or indirectly through one or more intermediaries,
to control the activities of any such Significant Guarantor or Significant
Subsidiary. Nothing herein contained shall modify or otherwise affect the
provisions of Section 6.06.
               “Closing Date” is defined in Section 3.01.
               “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations and published interpretations thereof.
               “Collateral” means all property of the Loan Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.
               “Collateral Agreement” means the Amended and Restated Collateral
Agreement dated as of the date hereof among the Borrower, each Guarantor
identified on Schedule III and the Agent, substantially in the form of
Exhibit A-3.
               “Collateral Shortfall Amount” has the meaning assigned to that
term in Section 8.01.
               “Commitment” means, for each of the Lenders, the obligation of
such Lender to make Loans and to purchase participations in Facility Letters of
Credit in the aggregate not exceeding the amount set forth in Schedule I hereto
as its “Commitment,” as such amount may be decreased from time to time pursuant
to the terms of Section 2.02.1 or increased pursuant to

7



--------------------------------------------------------------------------------



 



Section 2.02.2; provided, however, that the Commitment of a Lender may not be
increased without its prior written approval.
               “Commitment and Acceptance” is defined in Section 2.02.2(a).
               “Common Equity” of any Person means any and all shares, rights to
purchase, warrants or options (whether or not currently exercisable),
participations, or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock, preferred stock and
partnership and joint venture interests) of such Person (excluding any debt
securities convertible into, or exchangeable for, such equity) to the extent
that the foregoing is entitled to (i) vote in the election of directors of such
Person or (ii) if such Person is not a corporation, vote or otherwise
participate in the selection of the governing body, partners, managers or other
persons that will control the management and policies of such Person.
               “Commonly Controlled Entity” means an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 414(b) or 414(c) of the Code.
               “Communications” means each notice, demand, communication,
information, document and other material provided for under this Agreement or
under any other Loan Document or otherwise transmitted between the parties
hereto relating this Agreement, the other Loan Documents, the Borrower or any
Guarantor or their respective Affiliates, or the transactions contemplated by
this Agreement or the other Loan Documents including, without limitation, all
Approved Electronic Communications.
               “Consolidated Debt” means the Debt of the Borrower and its
Subsidiaries determined on a consolidated basis (but shall not include Debt of
any Subsidiary which is not a Guarantor, except to the extent that such Debt is
guaranteed by the Borrower or a Guarantor).
               “Consolidated Tangible Assets” of the Borrower means, as of any
date, the total amount of assets of the Borrower and its Subsidiaries (less
applicable reserves) on a consolidated basis at the end of the fiscal quarter
immediately preceding such date (or on such date if such date is the last day of
the fiscal quarter), as determined in accordance with GAAP, less (i) Intangible
Assets and (ii) appropriate adjustments on account of minority interests of
other Persons holding equity Investments in Subsidiaries, in the case of each of
clauses (i) and (ii) above, as would be reflected on a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the fiscal quarter
immediately preceding such date (or on such date if such date is the last day of
the fiscal quarter), prepared in accordance with GAAP.
               “Consolidated Tangible Net Worth” of the Borrower means, at any
date, the consolidated stockholders’ equity of the Borrower determined in
accordance with GAAP, less Intangible Assets, all determined as of the last day
of the most recently ended fiscal quarter for

8



--------------------------------------------------------------------------------



 



which financial statements have been delivered (or were required to have been
delivered) pursuant to Section 5.08(1) or (2).
               “Construction Inspector” means the architectural or engineering
firm or such party which the Agent shall designate to perform various services
on behalf of the Agent and the Lenders. The services to be performed by the
Construction Inspector shall include inspections, review of the plans and all
proposed changes to them, preparation of a “cost breakdown” construction
analysis, periodic inspections of construction work for conformity with the
plans, approval of draw requests and the issuance of reports and certifications
solely for the benefit of the Agent and the Lenders and shall not impose upon
the Agent or any Lender any obligation to make inspections, or to correct or
require any other Person to correct any defects, or to notify any Person with
respect to such defects.
               “Debt” means, without duplication, with respect to any Person
(1) indebtedness or liability for borrowed money, including, without limitation,
subordinated indebtedness (other than trade accounts payable and accruals
incurred in the ordinary course of business); (2) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (3) obligations for the
deferred purchase price of property (including, without limitation, seller
financing of any Inventory) or services, provided, however, that Debt shall not
include (A) obligations with respect to options to purchase real property that
have not been exercised, or (B) trade payables arising in the ordinary course of
business that are no more than 90 days overdue; (4) obligations as lessee under
Capital Leases to the extent that the same would, in accordance with GAAP,
appear as liabilities in the Borrower’s consolidated balance sheet; (5) current
liabilities in respect of unfunded vested benefits under Plans and incurred
withdrawal liability under any Multiemployer Plan; (6) reimbursement obligations
under letters of credit (including contingent obligations with respect to
letters of credit not yet drawn upon); (7) obligations under acceptance
facilities; (8) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business), and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any other
Person or entity, or otherwise to assure a creditor against loss, provided,
however, that “Debt” shall not include guaranties of performance obligations;
(9) obligations secured by any Liens on any property of such Person, whether or
not the obligations have been assumed; and (10) net liabilities under interest
rate swap, exchange or cap agreements (valued as the termination value thereof,
computed in accordance with a method approved by the International Swaps and
Derivatives Association and agreed to by such Person in the applicable
agreement).
               “Default” means any of the events specified in Section 8.01,
whether or not any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.
               “Defaulting Lender” means any Lender that has (a) failed to fund
any portion of its Loans or participations in Facility Letters of Credit within
three (3) Business Days of the date

9



--------------------------------------------------------------------------------



 



required to be funded by it hereunder, which failure has not been cured,
(b) otherwise failed to pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, which failure has not been
cured, or (c) (i) become insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
               “Deferred Tax Valuation Allowance” means any valuation allowance
applied to deferred tax assets as determined in accordance with GAAP and
included in the financial statements of the Borrower.
               “Disqualified Stock” means any equity interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, in
whole or in part, on or prior to the date which is six months after the
Termination Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any equity
interests referred to in (a) above, in each case at any time on or prior to the
date which is six months after the Termination Date, or (c) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations and termination of all Commitments; provided, however, that any
equity interests that would not constitute Disqualified Stock but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such equity interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such equity interests upon the occurrence
of a change in control or an asset sale occurring prior to the Termination Date
shall not constitute Disqualified Stock if such equity interests provide that
the issuer thereof will not redeem any such equity interests pursuant to such
provisions prior to the repayment in full of the Obligations and termination of
all Commitments.
               “Dollars” and the sign “$” mean lawful money of the United States
of America.
               “EBITDA” means, for any period, on a consolidated basis for the
Borrower and its Subsidiaries (other than those Subsidiaries that are not
Guarantors), the sum of the amounts for such period of (i) Net Income (but
excluding from such Net Income for the applicable period any income derived from
any Investment in a Joint Venture referred to in Section 6.07(10) to the extent
that such income exceeds the cash distributions thereof received by the Borrower
or its Subsidiaries (other than those Subsidiaries that are not Guarantors) in
such period), plus (ii) charges against income for foreign, federal, state and
local taxes, plus (iii) Interest Expense, plus

10



--------------------------------------------------------------------------------



 



(iv) depreciation, plus (v) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets and amortization of
deferred compensation expense, plus (vi) extraordinary losses (and all other
non-cash items reducing Net Income, including but not limited to impairment
charges for land and other long-lived assets and option deposit forfeitures),
minus (vii) interest income, minus (viii) extraordinary gains (and any unusual
gains and non-cash credits arising in or outside of the ordinary course of
business not included in extraordinary gains that have been included in the
determination of such Net Income), all determined in accordance with GAAP.
               “Entitled Land” means all Lots that are neither Lots Under
Development nor Finished Lots.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations and published
interpretations thereof.
               “Eurodollar Loan” means any Loan when and to the extent that the
interest rate therefor is determined by reference to the Eurodollar Rate.
               “Eurodollar Rate” means, with respect to a Eurodollar Loan for
the relevant Interest Period, the sum of (a) the Adjusted LIBO Rate applicable
to such Interest Period plus (b) the Applicable Margin.
               “Event of Default” means any of the events specified in
Section 8.01, provided that any requirement for the giving of notice, the lapse
of time, or both, or any other condition, has been satisfied.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
               “Extension Request” is defined in Section 2.19(a).
               “Facility” means the revolving credit and letter of credit
facilities described in Section 2.01, together with the Swing Line facility
described in Section 2.21.
               “Facility Increase” is defined in Section 2.02.2(a).
               “Facility Letter of Credit” means any Letter of Credit issued by
an Issuer for the account of the Borrower in accordance with Section 2.22.
               “Facility Letter of Credit Collateral Account” is defined in
Section 2.22.13.
               “Facility Letter of Credit Fee” means a fee, payable with respect
to each Facility Letter of Credit issued by an Issuer, in an amount per annum
equal to the product of (i) the

11



--------------------------------------------------------------------------------



 



Applicable Letter of Credit Rate (determined as of the date on which the
quarterly installment of such fee is due) and (ii) the undrawn outstanding
amount of such Facility Letter of Credit, which fee shall be calculated in the
manner provided in Section 2.22.7.
               “Facility Letter of Credit Obligations” means, at any date, the
sum of (i) the aggregate undrawn face amount of all outstanding Facility Letters
of Credit, and (ii) the aggregate amount paid by an Issuer on any Facility
Letters of Credit to the extent (if any) not reimbursed by the Borrower or by
the Lenders under Section 2.22.4.
               “Facility Letter of Credit Sublimit” means an amount equal to the
Aggregate Commitment.
               “Federal Funds Effective Rate” means, for each day, a fluctuating
interest rate per annum equal to the weighted average of the rates on overnight
Federal Funds transactions with members of the Federal Reserve System arranged
by Federal Funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 A.M. New York
City time on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion.
               “Financial Letter of Credit” means any Letter of Credit of the
Borrower or a Guarantor that is not a Performance Letter of Credit.
               “Finished Lots” means Lots in respect of which a building permit,
from the applicable local governmental authority, has been or could be obtained;
provided, however, that the term “Finished Lots” shall not include any Land upon
which the construction of a Housing Unit has commenced.
               “First Amendment” means the Waiver and First Amendment, dated as
of October 10, 2007, to and under the Original Credit Agreement.
               “First Amendment Effective Date” means the date that the First
Amendment becomes effective in accordance with its terms.
               “Fourth Amendment” means the Fourth Amendment, dated as of the
date hereof, to and under the Original Credit Agreement.
               “GAAP” means generally accepted accounting principles in the
United States in effect from time to time (subject to the provisions of
Section 1.02).
               “Guarantor” means (a) the Subsidiaries of Borrower identified on
Schedule III hereto and (b) any Person that, pursuant to a Supplemental
Guaranty, guarantees the Obligations.

12



--------------------------------------------------------------------------------



 



               “Guaranty” means (a) the Amended and Restated Guaranty or (b) a
Supplemental Guaranty.
               “Housing Unit” means a dwelling, including the Land on which such
dwelling is located, whether such dwelling is a Single Family Housing Unit or a
Multifamily Housing Unit (including condominiums but excluding mobile homes),
which dwelling is either under construction or completed and is (or, upon
completion of construction thereof, will be) available for sale.
               “Housing Unit Under Contract” means a Housing Unit owned by the
Borrower or a Subsidiary as to which the Borrower or such Subsidiary has a bona
fide contract of sale, in a form customarily employed by the Borrower or such
Subsidiary and reasonably satisfactory to the Agent with a Person who is not an
Affiliate, under which contract no defaults then exist and not less than
$1,000.00 toward the purchase price has been paid; provided, however, that in
the case of any Housing Unit the purchase of which is to be financed in whole or
in part by a loan insured by the Federal Housing Administration or guaranteed by
the Veterans Administration, the required minimum down payment shall be the
amount (if any) required under the rules of the relevant agency.
               “Housing Unit Closing” means a closing of the sale of a Housing
Unit by the Borrower or a Subsidiary (including any company or other entity
acquired in an Acquisition by the Borrower or a Subsidiary) to a bona fide
purchaser for value that is not an Affiliate.
               “Incur” means to, directly or indirectly, create, incur, assume,
guarantee, extend the maturity of or otherwise become liable with respect to any
Debt; provided, however, that neither the accrual of interest (whether such
interest is payable in cash or kind) nor the accretion of original issue
discount shall be considered an Incurrence of Debt.
               “Intangible Assets” means, at any time, the amount (to the extent
reflected in determining consolidated stockholders equity of the Borrower and
its Subsidiaries) of (i) Investments in any Subsidiaries that are not Guarantors
and (ii) all unamortized debt discount and expense, unamortized deferred
charges, good will, patents, trademarks, service marks, trade names, copyrights
and all other items which would be treated as intangibles on a consolidated
balance sheet of the Borrower and its Subsidiaries prepared in accordance with
GAAP.
               “Interest Coverage Ratio” means, for any period, the ratio of
(a) EBITDA to (b) the sum (on a consolidated basis for the Borrower and its
Subsidiaries (other than those Subsidiaries that are not Guarantors)) of all
interest incurred (whether expensed or capitalized), less the amount of interest
income for such period.
               “Interest Deficit” is defined in Section 2.08(b).

13



--------------------------------------------------------------------------------



 



               “Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries (other than those Subsidiaries that
are not Guarantors), whether paid directly or amortized through cost of sales
(including the interest component of Capital Leases). Notwithstanding that GAAP
may otherwise provide, the Borrower shall not be required to include in Interest
Expense the amount of any premium paid to prepay Debt.
               “Interest Incurred” means, for any period, the sum (on a
consolidated basis for the Borrower and its Subsidiaries (other than those
Subsidiaries which are not Guarantors)) of all interest incurred (whether
expensed or capitalized) of the Borrower and its Subsidiaries, less the amount
of interest income for such period.
               “Interest Period” means, with respect to any Eurodollar Loan, the
period commencing on the date of such Eurodollar Loan and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Loan only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Loan that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes, the date of a Eurodollar Loan
initially shall be the date on which such Eurodollar Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Eurodollar Loan.
               “Internal Reorganization” means any reorganization between or
among the Borrower and any Subsidiary or Subsidiaries or between or among any
Subsidiary and one or more other Subsidiaries or any combination thereof by way
of liquidations, mergers, consolidations, conveyances, assignments, sales,
transfers and other dispositions of all or substantially all of the assets of a
Subsidiary (whether in one transaction or in a series of transactions); provided
that (a) the Borrower shall preserve and maintain its status as a validly
existing corporation and (b) all assets, liabilities, obligations and guarantees
of any Subsidiary party to such reorganization will continue to be held by such
Subsidiary or be assumed by the Borrower or a Wholly-Owned Subsidiary of the
Borrower.
               “Inventory” means all Housing Units, Lots, goods, merchandise and
other personal property wherever located to be used for or incorporated into any
Housing Unit.
               “Inventory Valuation Date” means the last day of the most recent
calendar month of the Borrower with respect to which the Borrower is required to
have delivered a Secured Borrowing Base Certificate pursuant to Section 5.08(6)
and Section 2.01.2(b)(ix).

14



--------------------------------------------------------------------------------



 



               “Investment” has the meaning provided therefor in Section 6.07.
The amount of any Investment shall include (a) in the case of any loan or
advance, the outstanding amount of such loan or advance and (b) in the case of
any equity Investment, the amount of the “net equity investment” as determined
in accordance with GAAP.
               “Issuance Date” means the date on which a Facility Letter of
Credit is issued, amended or extended.
               “Issuer” means, with respect to each Facility Letter of Credit
Citibank, N.A. or such other Lender selected by the Borrower with the approval
of the Agent to issue such Facility Letter of Credit, provided such other Lender
consents to act in such capacity.
               “Joint Venture” means any Person (other than a Subsidiary) in
which the Borrower or a Subsidiary holds any stock, partnership interest, joint
venture interest, limited liability company interest or other equity interest.
               “Land” means land owned by the Borrower or a Subsidiary, which
land is being developed or is held for future development or sale.
               “Lenders” means each of the Persons listed on Schedule I and any
other Person that shall have become a party hereto pursuant to a Commitment and
Acceptance or pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
               “Lending Office” means, with respect to any Lender, the Lending
Office of such Lender (or of an affiliate of such Bank) heretofore designated in
writing by such Lender to the Agent or such other office or branch of such
Lender (or of an affiliate of such Lender) as that Lender may from time to time
specify to the Borrower and the Agent as the office or branch at which its Loans
(or Loans of a type designated in such notice) are to be made and maintained.
               “Letter of Credit” of a Person means a letter of credit or
similar instrument which is issued by a financial institution upon the
application of such Person or upon which such Person is an account party or for
which such Person is in any way liable.
               “Lender Party” means any Lender, any Issuer or the Swing Line
Lender.
               “Leverage Ratio” means, as of any date, the ratio of (a) an
amount equal to (i) Consolidated Debt minus (ii) the excess (if any) of (A) the
average of the month-end balances of Unrestricted Cash for the fiscal quarter
then, or most recently, ended, over (B) $20,000,000 to (b) Consolidated Tangible
Net Worth.
               “LIBO Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page, or on any
successor or substitute page of

15



--------------------------------------------------------------------------------



 



such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market, at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Loan for such Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of Citibank, N.A. in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
               “Lien” means any mortgage, deed of trust, pledge, security
interest, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), or preference, priority, or other security agreement or
preferential arrangement, charge, or encumbrance of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction to evidence
any of the foregoing).
               “Loan” means, with respect to a Lender, a Loan made by such
Lender pursuant to Section 2.01.1 and any conversion or continuation thereof
and, unless the context otherwise indicates, shall include Swing Line Loans made
pursuant to Section 2.21.
               “Loan Documents” means this Agreement, the Notes, the Guaranties,
the Security Documents, the Reimbursement Agreements, and any and all documents
delivered hereunder or pursuant hereto.
               “Loan Party” means the Borrower and each Guarantor.
               “Lots” means all Land owned by the Borrower and/or a Subsidiary
which is zoned by the municipality in which such real property is located for
residential building and use, and with respect to which the Borrower or such
Subsidiary has obtained all necessary approvals for its subdivision for Housing
Units; provided, however, that the term “Lots” shall not include any Land upon
which the construction of a Housing Unit has commenced.
               “Lots Under Development” means Lots with respect to which
construction of streets or other subdivision improvements has commenced but
which are not Finished Lots.
               “Moody’s” means Moody’s Investors Service, Inc.

16



--------------------------------------------------------------------------------



 



               “Mortgaged Property” means the real estate of the Loan Parties,
as to which the Agent for the benefit of the Lenders has been granted a Lien
pursuant to a Mortgage.
               “Mortgages” means each of the mortgages, deeds of trust and
similar instruments (including any spreader, amendment, restatement or similar
modification of any existing Mortgage) made by any Loan Party in favor of the
Agent or for the benefit of the Agent, for the benefit of the Lenders, in form
and substance reasonably satisfactory to the Agent and the Borrower.
               “Multiemployer Plan” means a plan described in Section 4001(a)(3)
of ERISA in respect of which the Borrower, a Subsidiary or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.
               “Multifamily Housing Unit” means any residential dwelling that
has twenty (20) or more units or four (4) or more stories.
               “Net Income” means, for any period, the net earnings (or loss)
after taxes of the Borrower and its Subsidiaries on a consolidated basis for
such period.
               “New Lender” means a Lender or other entity (in each case
approved by the Agent, which approval shall not be unreasonably withheld) that
elects, upon request by Borrower, to issue a Commitment or, in the case of an
existing Lender, to increase its existing Commitment, pursuant to
Section 2.02.2.
               “Note” means a promissory note in substantially the form of
Exhibit B hereto, executed and delivered by the Borrower payable to the order of
a Lender in the amount of its Commitment, including any amendment, modification,
restatement, renewal or replacement of such promissory note.
               “Obligations” means (a) the due and punctual payment of principal
of and interest on the Loans and the Notes, (b) the due and punctual payment of
the Facility Letter of Credit Obligations, and (c) the due and punctual payment
of fees, expenses, reimbursements, indemnifications and other present and future
monetary obligations of the Borrower and each Guarantor to the Lenders or to any
Lender, the Agent, any Issuer or any indemnified party, in each case arising
under the Loan Documents.
               “Participant” is defined in Section 11.03.
               “PBGC” means the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.
               “Performance Letter of Credit” means any Letter of Credit of the
Borrower or a Guarantor that is issued for the benefit of a municipality, other
governmental authority, utility,

17



--------------------------------------------------------------------------------



 



water or sewer authority, or other similar entity for the purpose of assuring
such beneficiary of the Letter of Credit of the proper and timely completion of
construction work.
               “Permitted Acquisition” means any Acquisition (other than by
means of a hostile takeover, hostile tender offer or other similar hostile
transaction) of a business or entity engaged primarily in the business of home
building; provided that, immediately before and after giving effect to such
Acquisition, no Default or Event of Default has occurred and is continuing.
               “Permitted Secured Debt Conditions” means, with respect to any
Secured Debt permitted to be incurred under Section 6.02, the collective
reference to the following conditions: (i) no Default or Event of Default shall
have occurred and be continuing, (ii) all representations and warranties shall
be true and correct in all material respects immediately prior to, and
immediately after giving effect to, the incurrence of such Secured Debt and
(iii) all covenants in Article VII shall continue to be in compliance
immediately after giving effect to the incurrence of such Secured Debt.
               “Person” means an individual, partnership, corporation, business
trust, joint stock company, trust, limited liability company, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.
               “Plan” means any pension plan which is covered by Title IV of
ERISA and in respect of which (a) the Borrower or a Subsidiary or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA and
(b) the Borrower or a Subsidiary has any material liability; provided, however,
that the term “Plan” shall not include any Multiemployer Plan.
               “Prohibited Transaction” means any transaction set forth in
Section 406 of ERISA or Section 4975 of the Code that could subject the Borrower
or any Subsidiary to any material liability.
               “Pro Rata Share” means, at any time for any Lender, the ratio
that such Lender’s Commitment bears to the Aggregate Commitment; provided,
however, that if the Aggregate Commitment has terminated or been terminated in
full, the Pro Rata Share shall be the ratio that (x) the sum of such Lender’s
outstanding Loans and Facility Letter of Credit Obligations bears to (y) the sum
of all outstanding Loans and Facility Letter of Credit Obligations; and
provided, further, that this definition is subject to the provisions of Section
2.02.2(c) (if and when applicable).
               “Quarterly Payment Date” means October 1, 2009 and the first day
of each January, April, July and October thereafter.

18



--------------------------------------------------------------------------------



 



               “Real Property” means all of those plots, pieces or parcels of
land now owned, leased or hereafter acquired or leased by a Loan Party (the
“Land”), together with the right, title and interest of such Loan Party in and
to the streets, the land lying in the bed of any streets, roads or avenues,
opened or proposed, in front of, the air space and development rights pertaining
to the Land and the right to use such air space and development rights, all
rights of way, privileges, liberties, tenements, hereditaments and appurtenances
belonging or in any way appertaining thereto, all fixtures, all easements now or
hereafter benefiting the Land and all royalties and rights appertaining to the
use and enjoyment of the Land necessary for the residential development of such
Land, together with all of the buildings and other improvements now or hereafter
erected on the Land, and any fixtures appurtenant thereto. It is understood that
any calculation of the book value of Real Property shall be calculated as of the
month end last reported in a Secured Borrowing Base Certificate.
               “Receivables” means the net proceeds payable to, but not yet
received by, the Borrower or a Subsidiary following a Housing Unit Closing.
               “Refinancing Debt” means Debt that refunds, refinances or extends
any applicable Debt (“Refinanced Debt”) but only to the extent that (i) the
Refinancing Debt is subordinated in right of payment to or pari passu in right
of payment with the Obligations to the same extent as such Refinanced Debt, if
at all, (ii) such Refinancing Debt is in an aggregate amount that is equal to or
less than the sum of (A) the aggregate amount then outstanding under the
Refinanced Debt, plus (B) accrued and unpaid interest on such Refinanced Debt,
plus (C) reasonable fees and expenses incurred in obtaining such Refinancing
Debt, it being understood that this clause (ii) shall not preclude the
Refinancing Debt from being a part of a Debt financing that includes other or
additional Debt otherwise permitted herein, (iii) such Refinancing Debt is
Incurred by the same Person that initially Incurred such Refinanced Debt or by
another Person of which the Person that initially Incurred such Refinanced Debt
is a Subsidiary, and (iv) such Refinancing Debt is Incurred within 60 days after
such Refinanced Debt is so refunded, refinanced or extended.
               “Register” is defined in Section 10.17.
               “Regulation D” means Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to reserve requirements applicable to member banks of the
Federal Reserve System.
               “Regulation U” means Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

19



--------------------------------------------------------------------------------



 



               “Regulation X” means Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by foreign lenders for the purpose of purchasing or
carrying margin stock (as defined therein).
               “Reimbursement Agreement” means, with respect to a Facility
Letter of Credit, such form of application therefor and form of reimbursement
agreement therefor (whether in a single or several documents, taken together) as
the applicable Issuer may employ in the ordinary course of business for its own
account, with the modifications thereto as may be agreed upon by such Issuer and
the Borrower and as are not materially adverse (in the reasonable judgment of
such Issuer and the Agent) to the interests of the Lenders; provided, however,
in the event of any conflict between the terms of any Reimbursement Agreement
and this Agreement, the terms of this Agreement shall control.
               “Rejecting Lender” is defined in Section 2.19(a).
               “Rejecting Lender’s Termination Date” is defined in
Section 2.19(a).
               “Related Parties” means, with respect to any Person, such
Person’s Affiliates and such Person’s and such Person’s Affiliates respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, fund managers and advisors.
               “Replacement Lender” is defined in Section 2.20.
               “Reportable Event” means any of the events set forth in
Section 4043 of ERISA with respect to a Plan (excluding any such event with
respect to which the PBGC has waived the 30-day notice requirement).
               “Required Lenders” means Lenders whose Pro Rata Shares are equal
to or greater than 66-2/3%.
               “S&P” means Standard & Poor’s Rating Services.
               “Second Amendment” means the Second Amendment, dated as of
October 26, 2007, to and under the Original Credit Agreement.
               “Secured Borrowing Base” means, with respect to any date of
determination, an amount equal to the sum of (x) 100% of Unrestricted Cash then
held in the Cash Collateral Account plus (y) 22.5% of all other Secured
Borrowing Base Assets, valued at the lesser of book or Appraised Value;
provided, however, that (i) if any Secured Borrowing Base Asset is subject to a
Lien permitted under Section 6.01(7), the book and Appraised Value of such
Secured Borrowing Base Asset shall be reduced by (A) the amount to be paid by
the Borrower or any Subsidiary under any profit sharing, deferred consideration,
marketing or similar agreement with

20



--------------------------------------------------------------------------------



 



the seller of such Secured Borrowing Base Assets if the amount due under such
agreement is a determined dollar amount or (B) if the amount to be paid by the
Borrower or any Subsidiary under any profit sharing, deferred consideration,
marketing or similar agreement with the seller of such Secured Borrowing Base
Asset is a percentage of book value or gross sales price of such Secured
Borrowing Base Asset, the agreed upon percentage multiplied by the book value of
such Secured Borrowing Base Asset; (ii) if any Secured Borrowing Base Asset is
subject to a Lien to secure a repurchase right permitted under Section 6.01(8),
the book and Appraised Value of such Secured Borrowing Base Asset shall be
reduced by the amount (if any) by which the value of such Secured Borrowing Base
Asset in the Secured Borrowing Base exceeds the repurchase price; (iii) not more
than 30% of the total aggregate Secured Borrowing Base shall be comprised of
Finished Lots; and (iv) not more than 50% of the total aggregate Secured
Borrowing Base shall be comprised of Speculative Housing Units.
               “Secured Borrowing Base Assets” means those assets of the Loan
Parties with respect to which the Secured Borrowing Base Conditions shall have
been satisfied.
               “Secured Borrowing Base Certificate” means a written certificate
in a form acceptable to the Required Lenders setting forth the amount of the
Secured Borrowing Base with respect to the calendar month most recently
completed, certified as true and correct by the Chief Financial Officer or other
officer of the Borrower.
               “Secured Borrowing Base Conditions” means those conditions set
forth on Schedule IV.
               “Secured Borrowing Base Option” means the option of the Borrower
to designate pursuant to Section 2.03 that availability of the Facility will be
conditioned upon Aggregate Outstanding Extensions of Credit at all times being
fully secured by Secured Borrowing Base Assets.
               “Secured Debt” means all Debt of the Borrower or any of its
Subsidiaries (excluding the Obligations and Debt owing to the Borrower or any of
its Subsidiaries) that is secured by a Lien on assets of the Borrower or any of
its Subsidiaries, including amounts owing under letter of credit reimbursement
arrangements, purchase money indebtedness, secured project loans and junior Lien
Debt.
               “Security Documents” means the collective reference to the Cash
Collateral Agreement, the Collateral Agreement, the Mortgages and all other
security documents hereafter delivered to the Agent granting a Lien on any
property of any Person to secure the Obligations of the Loan Parties under any
Loan Document.
               “Senior Debt” means the Senior Notes or, if the Senior Notes are
refinanced, the Refinancing Debt with respect thereto.

21



--------------------------------------------------------------------------------



 



               “Senior Indentures” means the Base Indenture 2001, the Base
Indenture 2002, the Base Indenture 2004, the Supplemental Indentures and any
other Indenture hereafter entered into by the Borrower pursuant to which the
Borrower Incurs any Refinancing Debt with respect to any of the Senior Notes.
               “Senior Notes” means (i) the 8-3/8% Senior Notes due 2012 of the
Borrower issued in the original principal amount of $350,000,000, pursuant to
the Indenture dated April 17, 2002 (the “Base Indenture 2002”) and First
Supplemental Indenture dated April 17, 2002, (ii) the 8-5/8% Senior Notes due
2011 of the Borrower issued in the original principal amount of $200,000,000
pursuant to the Indenture dated May 21, 2001 (the “Base Indenture 2001”) and
First Supplemental Indenture dated May 21, 2001, (iii) the 61/2% Senior Notes
due 2013 of the Borrower issued in the original principal amount of $200,000,000
pursuant to the Base Indenture 2002 and Second Supplemental Indenture dated
November 13, 2003, (iv) the 4-5/8% Convertible Senior Notes due 2024 of the
Borrower issued in the original principal amount of $180,000,000 pursuant to the
Indenture dated June 8, 2004 (the “Base Indenture 2004”), (v) the 6-7/8% Senior
Notes due 2015 of the Borrower issued in the original principal amount of
$350,000,000 pursuant to the Base Indenture 2002 and Fifth Supplemental
Indenture dated June 8, 2005, and (vi) the 8.125% Senior Notes due 2016 of the
Borrower issued in the original principal amount of $275,000,000 pursuant to the
Base Indenture 2002 and the Eighth Supplemental Indenture dated June 6, 2006.
               “Significant Guarantor” means, at any date of determination
thereof, any Guarantor that (together with its Subsidiaries) accounts for ten
percent (10%) or more of the Consolidated Tangible Assets as of the last day of
the most recent fiscal quarter then ended and ten percent (10%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.
               “Significant Subsidiary” means, at any date of determination
thereof, any Subsidiary that (together with its Subsidiaries) accounts for five
percent (5%) or more of the Consolidated Tangible Assets as of the last day of
the most recent fiscal quarter then ended and five percent (5%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.
               “Single Family Housing Unit” means any residential dwelling that
is not a Multifamily Housing Unit.

22



--------------------------------------------------------------------------------



 



               “Speculative Housing Unit” means any Housing Unit owned by the
Borrower or a Subsidiary that is not a Housing Unit Under Contract.
               “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
               “Subsidiary” means, as to the Borrower or a Guarantor, in the
case of a corporation, a corporation of which shares of stock having ordinary
voting power (other than stock having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation are at the time owned, or the management of which
is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by the Borrower or such Guarantor, as the case may be,
or in the case of an entity which is not a corporation, the activities of which
are controlled directly, or indirectly through one or more intermediaries, or
both, by the Borrower or such Guarantor, as the case may be.
               “Supplemental Guaranty” means a Supplemental Guaranty in the form
provided for in, and attached to, the form of Amended and Restated Guaranty
attached hereto as Exhibit A.
               “Supplemental Indentures” means the Supplemental Indentures
identified in the definition of the term “Senior Notes”.
               “Swing Line Commitment” means the commitment of the Swing Line
Lender to make Swing Line Loans pursuant to Section 2.21(a). The Swing Line
Commitment is in the amount of $5,000,000.
               “Swing Line Lender” means Citibank, N.A. or any assignee to which
Citibank, N.A. assigns the Swing Line Commitment in accordance with
Section 11.02.
               “Swing Line Loan” is defined in Section 2.21(a).

23



--------------------------------------------------------------------------------



 



               “Taxes” means any and all present or future taxes, duties,
levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, imposed by the United States. but
excluding, in the case of each Lender or applicable Lending Office, the Issuer
and the Agent, (a) taxes imposed on or measured by its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender, the Issuer or the Agent is incorporated or organized or (ii) the
jurisdiction in which the Agent’s, Issuer’s or such Lender’s principal executive
office or such Lender’s applicable Lending Office is located and (b) taxes that
are in effect and would apply at the time such Person becomes a Lender, Issuer
or Agent hereunder.
               “Termination Date” means August 4, 2010, subject, however, to
earlier termination in whole of the Aggregate Commitment pursuant to the terms
of this Agreement and to extension of such date as provided in Section 2.19.
               “Third Amendment” means the Third Amendment, dated as of
August 7, 2008, to and under the Original Credit Agreement.
               “Title Companies” means Security Title Insurance Company, a
Vermont corporation, and Beazer Title Agency, LLC, a Nevada limited liability
company, each of which is a Wholly-Owned Subsidiary of Borrower.
               “UHIC” means United Homes Insurance Corporation, a Vermont
corporation and Wholly-Owned Subsidiary of the Borrower.
               “Unrestricted Cash” of a Person means the cash and Cash
Equivalents of such Person that would not be identified as “restricted” on a
balance sheet of such Person prepared in accordance with GAAP, except to the
extent such cash is identified as “restricted” as a result of the Liens pursuant
to the Security Documents.
               “Wholly-Owned Subsidiary” of any Person means (i) a Subsidiary,
of which one hundred percent (100%) of the outstanding Common Equity (except for
directors’ qualifying shares or certain minority interests owned by other
Persons solely due to local law requirements that there be more than one
stockholder, but which interest is not in excess of what is required for such
purpose) is owned directly by such Person or through one or more other
Wholly-Owned Subsidiaries of such Person, or (ii) any entity other than a
corporation in which such Person, directly or indirectly, owns all of the
outstanding Common Equity of such entity.
     Section 1.02 Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in
Section 4.04, and all financial data submitted pursuant to this Agreement shall
be prepared in accordance with such principles.

24



--------------------------------------------------------------------------------



 



               (b) Notwithstanding anything to the contrary contained in this
Agreement, in determining the Borrower’s compliance with the provisions of
Article VII hereof, GAAP shall not include modifications of generally accepted
accounting principles that become effective after the date hereof.
     Section 1.03 Rules of Construction. (a) The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
               (b) Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms.
               (c) The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.
               (d) The word “will” shall be construed to have the same meaning
and effect as the word “shall”.
               (e) Unless the context requires otherwise (i) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any person shall be construed to include such
person’s successors and assigns (subject to any restrictions on such assignments
set forth herein), (iii) the words “herein”, “hereof” and “hereunder”, and words
of similar import shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Schedules and Exhibits shall be construed to refer to
Articles and Sections of, and Schedules and Exhibits to, this Agreement, (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, and (vi) any reference to any law, rule or regulation shall be
construed to mean that law, rule or regulation as amended and in effect from
time to time.
               (f) Each covenant in this Agreement shall be given independent
effect, and the fact that any act or omission may be permitted by one covenant
and prohibited or restricted by any other covenant (whether or not dealing with
the same or similar events) shall not be construed as creating any ambiguity,
conflict or other basis to consider any matter other than the express terms
hereof in determining the meaning or construction of such covenants and the
enforcement thereof in accordance with their respective terms.
               (g) This Agreement is being entered into by and between competent
and sophisticated parties who are experienced in business matters and
represented by legal counsel and other advisors, and has been reviewed by the
parties and their legal counsel and other

25



--------------------------------------------------------------------------------



 



advisors. Therefore, any ambiguous language in this Agreement will not be
construed against any particular party as the drafter of the language.
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
     Section 2.01 The Facility.
          Section 2.01.1 Revolving Credit Facility. (a) On and after the Closing
Date and prior to the Termination Date, upon the terms and conditions set forth
in this Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, each Lender severally agrees to make Loans to the
Borrower, provided that (i) in no event may the aggregate principal amount of
all outstanding Loans (including, in the case of the Swing Line Lender,
outstanding Swing Line Loans) and the Facility Letter of Credit Obligations of
any Lender exceed its Commitment, and (ii) in no event may the sum of the
aggregate principal amount of all outstanding Loans, (including all outstanding
Swing Line Loans) and the Facility Letter of Credit Obligations exceed the
Aggregate Commitment.
               (b) On and after the Closing Date and prior to the Termination
Date, each Lender severally agrees, on the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of
Borrower herein set forth, to participate in Facility Letters of Credit issued
pursuant to Section 2.22 for the account of the Borrower, provided that (i) in
no event may the aggregate principal amount of all outstanding Loans and
Facility Letter of Credit Obligations of any Lender exceed its Commitment and
(ii) in no event may the aggregate amount of all Facility Letter of Credit
Obligations exceed the lesser of (A) the Facility Letter of Credit Sublimit and
(B) an amount equal to the Aggregate Commitment minus the sum of all outstanding
Loans (including all outstanding Swing Line Loans).
               (c) Loans hereunder (other than Swing Line Loans) shall be made
ratably by the several Lenders in accordance with their respective Pro Rata
Shares. Participations in Facility Letters of Credit hereunder shall be ratable
among the several Lenders in accordance with their respective Pro Rata Shares.
               (d) All Obligations shall be due and payable by the Borrower on
the Termination Date unless such Obligations shall sooner become due and payable
pursuant to Section 8.01 or as otherwise provided in this Agreement.
               (e) Each Borrowing which shall not utilize the Aggregate
Commitment in full shall be in an amount not less than Two Hundred Fifty
Thousand Dollars ($250,000) in the case of a Borrowing consisting of Eurodollar
Loans and One Hundred Thousand Dollars ($100,000) in the case of a Borrowing
consisting of ABR Loans. Each Borrowing shall consist of a Loan made by each
Lender in the proportion of its Pro Rata Share. Within the limits of the
Aggregate

26



--------------------------------------------------------------------------------



 



Commitment, the Borrower may borrow, repay pursuant to Section 2.11, and
reborrow Loans under this Section 2.01. On such terms and conditions, the Loans
may be outstanding as ABR Loans or Eurodollar Loans. Each type of Loan shall be
made and maintained at the applicable Lender’s Lending Office for such type of
Loan. The failure of any Lender to make any requested Loan to be made by it on
the date specified for such Loan shall not relieve any other Lender of its
obligation (if any) to make such Loan on such date, but no Lender shall be
responsible for the failure of any other Lender to make such Loan to be made by
such other Lender. The provisions of this Section 2.01.1(e) shall not apply to
Swing Line Loans.
               (f) No Loan shall be made at any time that any Swing Line Loan is
outstanding, except for Loans that are used, on the day on which made, to repay
in full the outstanding principal balance of the Swing Line Loans.
          Section 2.01.2 Facility Options.
          (a) Cash Secured Option.
     (i) On and after the date that the conditions set forth in Section 3.02
have been satisfied or waived by the Agent and the Lenders, the Cash Secured
Option shall apply to the Facility and be in effect when elected by the Borrower
pursuant to Section 2.01.2(c). During all times that the Cash Secured Option
applies to the Facility, no Loan shall be made, and no Facility Letter of Credit
shall be issued or amended, if after giving effect to the incurrence of such
Loan or the issuance or amendment of such Facility Letter of Credit, the amount
of Unrestricted Cash held in the Cash Collateral Account under the Cash
Collateral Agreement would be less than 105% of the Aggregate Outstanding
Extensions of Credit at such date; provided that, a Loan shall not be deemed to
have increased the amount of the Aggregate Outstanding Extensions of Credit to
the extent that the proceeds of such Loan are immediately used to repay a Swing
Line Loan theretofore included in the calculation of Aggregate Outstanding
Extensions of Credit.
     (ii) Not more than once during each calendar month, the Borrower may
request that the Agent release any amount of Unrestricted Cash held in the Cash
Collateral Account under the Cash Collateral Agreement in excess of an amount
equal to 105% of the then Aggregate Outstanding Extensions of Credit to the
Borrower and the Agent shall promptly release such excess amount, subject to the
terms of the Cash Collateral Agreement.
          (b) Secured Borrowing Base Option.
     (i) On and after the date that the conditions set forth in Section 3.03
have been satisfied or waived by the Agent and the Lenders, the Borrower may
elect

27



--------------------------------------------------------------------------------



 



pursuant to Section 2.01.2(c) to have the Secured Borrowing Base Option apply to
the Facility. During all times that the Secured Borrowing Base Option applies to
the Facility, (A) the Secured Borrowing Base must exceed the Aggregate
Outstanding Extension of Credit as of the most recent date of determination, and
(B) no Loan shall be made, and no Facility Letter of Credit shall be issued or
amended, if after giving effect to the incurrence of such Loan or the issuance
or amendment of such Facility Letter of Credit, the then effective Secured
Borrowing Base does not exceed the Aggregate Outstanding Extensions of Credit as
of the most recent date of determination; provided that, a Loan shall not be
deemed to have increased the amount of the Aggregate Outstanding Extensions of
Credit to the extent that the proceeds of such Loan are immediately used to
repay a Swing Line Loan theretofore included in the calculation of Aggregate
Outstanding Extensions of Credit.
     (ii) The Borrower may, upon not less than seven days’ prior notice, request
in writing that the Agent release its Liens on Mortgaged Properties or any
portion thereof that the Borrower or the applicable Loan Party has a Housing
Unit under Contract to be sold in the ordinary course of business with a closing
date that is within thirty days of the requested release. In the event that the
Agent receives such request in accordance herewith, then the Agent shall release
its Liens on such Mortgaged Property (or the portion thereof, including any
related personal property) within five Business Days prior to the date of the
Housing Unit Closing so long as no Default has occurred. Upon the release of the
Agent’s Liens on any portion of the Mortgaged Properties, such portion of the
Mortgaged Properties shall no longer be included in the calculation of the
Secured Borrowing Base as reflected in the next Secured Borrowing Base
Certificate to be delivered by the Borrower. The Borrower shall be deemed to
have represented and warranted to the Agent and the Lenders that as of the
effective date of each release the Secured Borrowing Base, after giving effect
to such release and all other releases of Mortgaged Property since the date of
the most recent Secured Borrowing Base Certificate, exceeds the Aggregate
Outstanding Extensions of Credit as of the effective date of such release.
Notwithstanding the foregoing, if the Secured Borrowing Base value of a Housing
Unit requested to be released under this Section 2.01.2(b)(ii) plus the
aggregate Secured Borrowing Base value of all Housing Units previously released
by the Agent under this Section 2.01.2(b)(ii) during any period between delivery
of the Secured Borrowing Base Certificate then in effect and the next Secured
Borrowing Base Certificate scheduled to be delivered by the Borrower exceeds 10%
of the value of the aggregate Borrowing Base Assets (excluding Unrestricted
Cash) used in the calculation of the Secured Borrowing Base, then the Agent
shall have no obligation to deliver such requested release until the Borrower
shall have provided to the Agent an updated Secured Borrowing Base Certificate
demonstrating that the Secured

28



--------------------------------------------------------------------------------



 



Borrowing Base, after giving effect to such additional requested release, would
exceed the Aggregate Outstanding Extensions of Credit.
     (iii) With respect to Unrestricted Cash or Mortgaged Property included in
the calculation of the Secured Borrowing Base, from time to time, the Borrower
may request in writing (which in the case of any release of Unrestricted Cash in
exchange for the pledge of Mortgaged Property, shall include a certification
that any such Unrestricted Cash released shall be paid in immediately available
funds to the Loan Party which shall have pledged such Mortgaged Property
substituting therefor), that the Agent release its Lien on (x) such Unrestricted
Cash, (y) such Mortgaged Property (or any portion thereof, including any related
personal property) in order to substitute one or more Mortgaged Properties in
lieu thereof or (z) on Unrestricted Cash or Mortgaged Property (or any portion
thereof, including any related personal property), or any combination thereof as
the Borrower may determine in its sole discretion at any time that the Secured
Borrowing Base exceeds the Aggregate Outstanding Extensions of Credit as of the
most recent date of determination in an amount not to exceed such excess. In the
event that the Agent receives such request in accordance herewith, then (A) so
long as no Event of Default has occurred and is continuing or would result
therefrom and (B) either (I) after giving effect to such release and any
substitution of Mortgaged Properties (or any portion thereof) the Aggregate
Outstanding Extensions of Credit does not exceed the Secured Borrowing Base, or
(II) the Required Lenders approve such release, the Agent shall, within ten days
of such request, release its Lien on such Unrestricted Cash or such Mortgaged
Property (or any portion thereof, including any related personal property);
provided that (X) if Unrestricted Cash is subject to the request for release,
(Y) in the case of a release described in clause (z) above or (Z) if Mortgaged
Property subject to the request for a release constitutes more than 10% of the
book value of the aggregate Secured Borrowing Base Assets used in the
calculation of the Secured Borrowing Base, then the Borrower shall provide to
the Agent an updated Secured Borrowing Base Certificate evidencing compliance
with the Secured Borrowing Base as described above. Any Unrestricted Cash
released hereunder in exchange for Mortgaged Property shall be paid in
immediately available funds to the Loan Party which shall have pledged such
Mortgaged Property substituting therefor. Upon the release of the Agent’s Liens
on any Unrestricted Cash or Mortgaged Property, such Unrestricted Cash or
Mortgaged Property shall no longer be included in the calculation of the Secured
Borrowing Base.
     (iv) A Loan Party may, without the consent of any Lender, the Agent or any
other Person, (A) make immaterial dispositions (including, but not limited to,
lot line adjustments) of portions of any Mortgaged Property for dedication or
public use to, or permit the creation of Liens to secure the levy of special
assessments in favor of, governmental authorities, community development
districts and property owners’

29



--------------------------------------------------------------------------------



 



associations, (B) make immaterial dispositions of portions of the Mortgaged
Property to third parties for the purpose of resolving any encroachment issues,
(C) grant easements, restrictions, covenants, reservations and rights-of-way for
resolving minor encroachment issues or for access, water and sewer lines,
telephone, cable and internet lines, electric lines or other utilities or for
other similar purposes, and (D) consent to or join in any land use or other
development approval documents (including subdivision plats, easements and the
like) provided that such disposition, grant or consent is usual and customary in
the normal course of the Borrower’s development business and otherwise does not
materially impair the value, utility or operation of the applicable Mortgaged
Property. In connection with any disposition or creation of any Lien or any
grant or consent permitted pursuant to this Section, the Agent shall execute and
deliver or cause to be executed and delivered any instrument reasonably
necessary or appropriate in the case of the dispositions referred to above to
release the portion of the Mortgaged Property affected by such disposition from
the Lien of the applicable Mortgage, or to subordinate the Lien of the
applicable Mortgage, or acknowledge that the Lien of any Mortgage is
subordinate, to such Liens, easements, restrictions, covenants, reservations and
rights-of-way or other similar grants, or to evidence such consent or joinder,
in each case upon receipt by the Agent of (x) five Business Days’ prior written
notice thereof; (y) a copy of the applicable instrument or instruments of
disposition or subordination; and (z) a certificate from an officer of the
Borrower stating that such disposition is usual and customary in the normal
course of the Borrower’s development business and otherwise does not materially
impair the value, utility or operation of the applicable Mortgaged Property.
     (v) The Agent and the Lenders hereby agree that (A) upon satisfaction of
the Permitted Secured Debt Conditions, all of the security interests and Liens
shall be deemed to be forever released, discharged and terminated on the
applicable Collateral being pledged to the secured party providing the Secured
Debt only to the extent such Secured Debt is permitted under Section 6.02 (it
being understood that, in the case of this clause (A), no Liens shall be
released, discharged or terminated on Collateral included in the Secured
Borrowing Base and the proceeds thereof) and (B) upon the occurrence of the
Termination Date and payment in full of the all outstanding Obligations (or,
with respect to outstanding Facility Letters of Credit, cash collateralization
or other arrangements reasonably satisfactory to Issuer thereof and the Agent)
all of the security interests in, and Liens on, the Collateral, shall be deemed
to be forever released, discharged and terminated. From and after the date that
the Permitted Secured Debt Conditions shall have been satisfied or the
Termination Date shall have occurred and all outstanding Obligations shall have
been paid in full (or, with respect to outstanding Facility Letters of Credit,
cash collateralized or provided for pursuant to other arrangements reasonably
satisfactory

30



--------------------------------------------------------------------------------



 



to Issuer thereof and the Agent), the Agent shall (x) execute (as applicable)
and deliver Uniform Commercial Code termination statements (and to, the extent
permitted under the Uniform Commercial Code in effect in any relevant
jurisdiction, does hereby authorize the Loan Parties from and after the date
that the Permitted Secured Debt Conditions shall have been satisfied to file, or
cause to be filed, such termination statements), intellectual property release
documents and such other instruments of release and discharge pertaining to the
security interests and other Liens granted to the Agent pursuant to the Security
Documents in any of the Collateral being so released as the Borrower may
reasonably request to effectuate, or reflect of public record, the release and
discharge of all such security interests and Liens and (y) deliver promptly all
Collateral in its possession to the extent that the Liens on such Collateral are
being released, discharged or terminated. All of the foregoing deliveries shall
be at the expense of the Borrower, with no liability to the Agent or any Lender,
and with no representation or warranty by or recourse to the Agent or any
Lender.
     (vi) The Agent will be entitled to obtain, and at the request of Required
Lenders shall obtain, at Borrower’s expense a new Acceptable Appraisal of each
Real Property (or any portion thereof) included in the Secured Borrowing Base,
but not more than once every twelve (12) months during the term of this
Agreement; provided that, in addition to the foregoing, the Agent will be
entitled to obtain, at the Borrower’s expense, additional Acceptable Appraisals
of any such Real Property (or any portion thereof) if (x) an Event of Default
exists or (y) an appraisal is required under applicable Law.
     (vii) The Secured Borrowing Base shall be administered by the Agent in
accordance with such requirements as may be established by the Agent from time
to time. Administration of the Secured Borrowing Base shall include, without
limitation:

  (A)   Inspections. The Agent, Construction Inspector or their respective
employees, agents or representatives shall be entitled to inspect the Collateral
included in the Secured Borrowing Base from time to time, as follows: (I) at the
Agent’s option, but typically no more than once each quarter, the Construction
Inspector may review the inventory status from the financial records of the Loan
Parties, which will include sales reports, copies of contracts, paid invoices,
etc.; (II) at the Agent’s option, a portion of the vertical construction will be
selected at random, but extensions will not be predicated upon satisfactory
inspections prior to the extension of such credit; (III) at the Agent’s option,
at least once each quarter, the Construction Inspector may review up to 5% of
the Housing

31



--------------------------------------------------------------------------------



 



      Units of two divisions of the Loan Parties included in the Secured
Borrowing Base; (IV) land development work for Mortgaged Properties in which
Loan proceeds are requested to be advanced will be inspected periodically by the
Construction Inspector at the Agent’s sole discretion; and (V) material negative
variances will be discussed with the Borrower and, if not satisfactorily
resolved, will be reflected in the current month’s Secured Borrowing Base
Certificate. All inspections made by the Agent, Construction Inspector or their
respective employees, agents or representatives, shall be made solely and
exclusively for the protection and benefit of the Lenders and neither the
Borrower nor any other Person shall be entitled to claim any loss or damage
against the Agent, the Construction Inspector, any Lender or any of their
respective employees, agents or representatives for failure to properly
discharge any alleged duties of the Agent.     (B)   Work-in-Progress
Documentation. The Agent shall be entitled to inspect not more than once each
quarter the documentation with respect to all work-in-progress including,
without limitation, sales contracts, end loan commitments, buyer deposits, lot
purchase closing statements, certificates of occupancy, notices of commencement,
etc. Further, the Agent may request such documentation monthly with respect to a
random sample pool of such documentation.     (C)   Budget. Upon request of the
Agent from time to time, a budget setting forth the estimates of the total cost
of construction for specific Housing Units included in the Secured Borrowing
Base shall be provided by the Borrower to the Agent, at the Borrower’s sole
expense.     (D)   Plan and Cost Review. Upon request of the Agent from time to
time, plans and cost budgets with respect to land development work in respect of
Mortgaged Properties included in the Secured Borrowing Base shall be provided by
the Borrower to the Agent, at the Borrower’s expense.     (E)   Title Updates.
The Agent may require, from time to time, such title updates (including without
limitation, ownership and encumbrance reports) with respect to the Collateral in
the Secured Borrowing Base to confirm the lien status of such Collateral (in
particular, that the Security Documents continue to constitute a

32



--------------------------------------------------------------------------------



 



      first lien on and security interest in such Collateral subject only to
Permitted Encumbrances), as the Agent deems reasonably prudent all at the
Borrower’s sole expense.

     (viii) The Borrower shall pay all reasonable fees and expenses associated
with any of the actions taken under this Section 2.01.2(b) including, without
limitation, (A) all reasonable fees and charges with respect to any appraisal,
re-appraisal, and survey costs, (B) title insurance charges and premiums,
(C) title search or examination costs, including abstracts, abstractors’
certificates and uniform commercial code searches, (D) judgment and tax lien
searches for each Loan Party, (E) reasonable fees and costs of environmental
investigations site assessments and remediations, (F) recordation taxes,
documentary taxes, transfer taxes and mortgage taxes, and (G) filing and
recording fees.
     (ix) The Secured Borrowing Base shall be calculated at the times and in the
manner set forth below in this Section:

  (A)   Within thirty-five (35) days after the end of each calendar month,
beginning with the calendar month ending July 31, 2009, and at such other times
as the Agent or the Required Lenders may reasonably require, the Borrower shall
provide the Agent with a Secured Borrowing Base Certificate showing the
Borrower’s calculations of the components of the Secured Borrowing Base together
with all documentation and other data supporting such calculations as the Agent
may require. The Agent shall have a period of five Business Days following
receipt of a Secured Borrowing Base Certificate to notify the Borrower of its
disapproval thereof. Failure of the Agent to so notify the Borrower within such
five Business Day period shall be deemed approval and such Secured Borrowing
Base as set forth in such Secured Borrowing Base Certificate shall be effective
as of the date approved (or deemed approved) by the Agent. The amount so
approved (or deemed approved) shall constitute the Secured Borrowing Base until
such time as a new Secured Borrowing Base Certificate is delivered and approved
in accordance with this Section.     (B)   In the event that the Agent timely
notifies the Borrower of its disapproval of a Secured Borrowing Base
Certificate, then the Agent shall notify the Borrower in writing of the amount
of the Secured Borrowing Base as reasonably determined by the Agent and the
basis of such determination, and the effective date thereof

33



--------------------------------------------------------------------------------



 



      (which shall be the date of the giving of such notice by the Agent), and
such amount shall thereupon and thereafter constitute the Secured Borrowing Base
which shall remain in effect until such time as a new Secured Borrowing Base
Certificate is delivered and approved in accordance with this Section.     (C)  
Each determination of the Secured Borrowing Base in accordance with this Section
shall be binding and conclusive upon the parties hereto, provided that the
Lenders are not bound to rely on information and figures provided by the
Borrower if the Agent reasonably determines in good faith that it would be
inappropriate to do so. Nothing contained herein shall be deemed to restrict the
Borrower from submitting additional Secured Borrowing Base Certificates to the
Agent for its approval at times other than those required hereunder.

               (c) Designation of Facility Option. Not more than once during
each calendar month, the Borrower may by written notice the Agent elect to
designate that the Secured Borrowing Base Option shall apply in substitution for
the Cash Secured Option then in effect, or designate that the Cash Secured
Option shall apply in substitution for the Secured Borrowing Base Option then in
effect, as the case may be. Any such notice designating that the Secured
Borrowing Base Option shall apply shall be accompanied by a Secured Borrowing
Base Certificate dated as of the date of such notice. Any such designation shall
apply to the Facility until a different designation is made by the Borrower
pursuant to this Section 2.01.3. No such designation shall be required for the
Cash Secured Option to apply to the Facility prior to the date that the
conditions set forth in Section 3.03 have been satisfied or waived by the Agent
and the Lenders.
     Section 2.02 Reductions of and Increases in Aggregate Commitment.
                   Section 2.02.1 Reduction of Aggregate Commitment. The
Borrower shall have the right, upon at least three (3) Business Days’ prior
notice to the Agent, to terminate in whole or reduce in part the unused portion
of the Aggregate Commitment, provided that each partial reduction shall be in
the amount of at least Two Million Dollars ($2,000,000), and provided further
that no reduction shall be permitted if, after giving effect thereto, and to any
prepayment made therewith, the sum of (i) the outstanding and unpaid principal
amount of the Loans and (ii) the Facility Letter of Credit Obligations shall
exceed the Aggregate Commitment. Each reduction in part of the unused portion of
each Lender’s Commitment shall be made in the proportion that such Commitment
bears to the total amount of the Aggregate Commitment. Any Commitment, once
reduced or terminated, may not be reinstated (except as otherwise provided in
Section 8.01(v)) and may not be increased (except in accordance with
Section 2.02.2).

34



--------------------------------------------------------------------------------



 



          Section 2.02.2 Increase in Aggregate Commitment.
               (a) Request for Facility Increase. The Borrower may, at any time
and from time to time, request, by notice to the Agent, the Agent’s approval of
an increase of the Aggregate Commitment (a “Facility Increase”) within the
limitations hereafter described, which request shall set forth the amount of
each such requested Facility Increase. Within twenty (20) days of such request,
the Agent shall advise the Borrower of its approval or disapproval of such
request; failure to so advise the Borrower shall constitute disapproval. If the
Agent approves any such Facility Increase, then the Aggregate Commitment may be
increased (up to the amount of such approved Facility Increase, in the
aggregate) by having one or more New Lenders increase the amount of their then
existing Commitments or become Lenders, subject to and in accordance with this
provisions of this Section 2.02.2. Any Facility Increase shall be subject to the
following limitations and conditions: (i) any increase (in the aggregate) in the
Aggregate Commitment, any increase in any Commitment and any new Commitment
shall (unless otherwise agreed to by the Borrower and the Agent) not be less
than $5,000,000 (and (unless otherwise agreed to by the Borrower and the Agent)
shall be in integral multiples of $1,000,000 if in excess thereof); (ii) no
Facility Increase pursuant to this Section 2.02.2 shall increase the Aggregate
Commitment to an amount in excess of $700,000,000; (iii) the Borrower and each
New Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit C hereto, and
the Agent shall have accepted and executed the same; (iv) the Borrower shall
have executed and delivered to the Agent such Note or Notes as the Agent shall
require to reflect such Facility Increase; (v) the Borrower shall have delivered
to the Agent opinions of counsel (substantially similar to the forms of opinions
provided for in Section 3.01(6), modified to apply to the Facility Increase and
each Note and Commitment and Acceptance executed and delivered in connection
therewith); (vi) the Guarantors shall have consented in writing to the Facility
Increase and shall have agreed that their Guaranties continue in full force and
effect; and (vii) the Borrower and each New Lender shall otherwise have executed
and delivered such other instruments and documents as the Agent shall have
reasonably requested in connection with such Facility Increase. The form and
substance of the documents required under clauses (iii) through (vii) above
shall be fully acceptable to the Agent. The Agent shall provide written notice
to all of the Lenders hereunder of any Facility Increase.
               (b) New Lenders’ Loans and Participation in Facility Letters of
Credit. Upon the effective date of any increase in the Aggregate Commitment
pursuant to the provisions hereof (the “Increase Date”), which Increase Date
shall be mutually agreed upon by the Borrower, each New Lender and the Agent,
(i) such New Lender shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty from the Lenders, an
undivided interest and participation in any Facility Letter of Credit then
outstanding, ratably, such that each Lender (including each New Lender) holds a
participation interest in each such Facility Letter of Credit in the amount of
its then Pro Rata Share thereof; (ii) on such Increase Date, the Borrower shall
repay all outstanding ABR Loans and reborrow an ABR Loan

35



--------------------------------------------------------------------------------



 



in a like amount from the Lenders (including the New Lender); (iii) such New
Lender shall not participate in any then outstanding Loan that is a Eurodollar
Loan; (iv) if the Borrower shall at any time on or after such Increase Date
convert or continue any Loan that is a Eurodollar Loan that was outstanding on
such Increase Date, the Borrower shall be deemed to repay such Loan on the date
of the conversion or continuation thereof and then to re-borrow as a Loan a like
amount on such date so that the New Lender shall make a Loan on such date in the
amount of its Pro Rata Share of such Borrowing; and (v) such New Lender shall
make its Pro Rata Share of all Loans made on or after such Increase Date
(including those referred to in clauses (ii) and (iv) above) and shall otherwise
have all of the rights and obligations of a Lender hereunder on and after such
Increase Date. Notwithstanding the foregoing, upon the occurrence of a Default
prior to the date on which such New Lender is holding its Pro Rata Share of all
Loans hereunder, such New Lender shall, upon notice from the Agent given on or
after the date on which the Obligations are accelerated or become due following
such Default, pay to the Agent (for the account of the other Lenders, to which
the Agent shall pay their ratable shares thereof upon receipt) a sum equal to
such New Lender’s Pro Rata Share of each Loan that is a Eurodollar Loan then
outstanding with respect to which such New Lender does not then hold an
interest; such payment by such New Lender shall constitute an ABR Loan
hereunder.
               (c) Required Lenders. Solely for purposes of the calculation of
Pro Rata Shares as used in the definition of “Required Lenders,” until such time
as a New Lender holds its Pro Rata Share of all outstanding Loans (if any), the
amount of such New Lender’s new Commitment or the increased amount of its
Commitment shall be excluded from the amount of the Commitments and Aggregate
Commitment and there shall be included in lieu thereof at any time an amount
equal to the sum of the outstanding Loans and the participation interests in
Facility Letters of Credit held by such New Lender with respect to its new
Commitment or the increased amount of its Commitment.
               (d) No Obligation to Increase Commitment. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment or agreement
on the part of the Borrower or the Agent to give or grant any Lender the right
to increase its Commitment hereunder at any time or a commitment or agreement on
the part of any Lender to increase its Commitment hereunder at any time, and no
Commitment of a Lender shall be increased without its prior written approval.
          Section 2.03 Notice and Manner of Borrowing. The Borrower shall give
the Agent notice of any Loans under this Agreement, on the Business Day of each
ABR Loan, and at least three (3) Business Days before each Eurodollar Loan,
specifying: (1) the date of such Loan; (2) the amount of such Loan; (3) the type
of Loan (whether an ABR Loan or a Eurodollar Loan); and (4) in the case of a
Eurodollar Loan, the duration of the Interest Period applicable thereto,
provided, however, that (a) no Interest Period may extend beyond the Termination
Date and (b) not more than eight (8) Interest Periods for Eurodollar Loans may
be outstanding at any one time. All notices given by the Borrower under this
Section 2.03 shall be irrevocable and shall be

36



--------------------------------------------------------------------------------



 



given not later than 11:00 A.M. New York City time on the day specified above
for such notice. The Agent shall notify each Lender of each such notice not
later than noon New York City time on the date it receives such notice from the
Borrower if such notice is received by the Agent at or before 11:00 A.M. New
York City time. In the event such notice from the Borrower is received after
11:00 A.M. New York City time, it shall be treated as if received on the next
succeeding Business Day, and the Agent shall notify each Lender of such notice
as soon as practicable but not later than noon New York City time on the next
succeeding Business Day. Not later than 2:00 P.M. New York City time on the date
of such Loans, each Lender will make available to the Agent in immediately
available funds, such Lender’s Pro Rata Share of such Loans. After the Agent’s
receipt of such funds, on the date of such Loans and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such Loans
available to the Borrower in immediately available funds by crediting the amount
thereof to the Borrower’s account with the Agent. The provisions of this
Section 2.03 shall not apply to Swing Line Loans.
     Section 2.04 Non-Receipt of Funds by Agent. (a) Unless the Agent shall have
received notice from a Lender prior to the date (in the case of a Eurodollar
Loan), or by 1:00 P.M. New York City time on the date (in the case of an ABR
Loan), on which such Lender is to provide funds to the Agent for a Loan to be
made by such Lender that such Lender will not make available to the Agent such
funds, the Agent may assume that such Lender has made such funds available to
the Agent on the date of such Loan in accordance with Section 2.03 and the Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent such Lender shall not have given the notice provided for
above and shall not have made such funds available to the Agent, such Lender
agrees to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
the Federal Funds Effective Rate for three (3) Business Days and thereafter at
the Alternate Base Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
applicable Loan for purposes of this Agreement. If such Lender does not pay such
corresponding amount forthwith upon Agent’s demand therefor, the Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at the rate of interest applicable at the time to such
proposed Loan. Nothing set forth in this Section shall affect the rights of the
Borrower with respect to any Lender that defaults in the performance of its
obligation to make a Loan hereunder.
               (b) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an

37



--------------------------------------------------------------------------------



 



amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Effective Rate for three Business Days and
thereafter at the Alternate Base Rate.
               (c) The provisions of this Section 2.04 shall not apply to Swing
Line Loans.
     Section 2.05 [Intentionally Deleted].
     Section 2.06 Conversions and Renewals. The Borrower may elect from time to
time to convert all or a part of one type of Loan into another type of Loan or
to renew all or part of a Loan by giving the Agent notice at least one
(1) Business Day before conversion into an ABR Loan, and at least three
(3) Business Days before the conversion into or renewal of a Eurodollar Loan,
specifying: (1) the renewal or conversion date; (2) the amount of the Loan to be
converted or renewed; (3) in the case of conversions, the type of Loan to be
converted into; and (4) in the case of renewals of or a conversion into a
Eurodollar Loan, the duration of the Interest Period applicable thereto;
provided that (a) the minimum principal amount of each Eurodollar Loan
outstanding after a renewal or conversion shall be One Million Dollars
($1,000,000) and the minimum amount of each ABR Loan outstanding after a renewal
or conversion shall be Two Hundred Fifty Thousand Dollars ($250,000) and in each
case in integral multiples of $100,000 if in excess of such minimum amounts;
(b) Eurodollar Loans may be converted on a Business Day that is not the last day
of the Interest Period for such Loan only if the Borrower pays on the date of
conversion all amounts due pursuant to Section 2.17; (c) the Borrower may not
renew a Eurodollar Loan or convert an ABR Loan into a Eurodollar Loan at any
time that a Default has occurred that is continuing; (d) no Interest Period may
extend beyond the Termination Date; and (e) not more than eight (8) Interest
Periods for Eurodollar Loans may be outstanding at any one time. At all times
that Secured Borrowing Base Option applies to the Facility, each such notice
shall be accompanied by a Secured Borrowing Base Certificate dated as of the
date of such notice. All conversions and renewals shall be made in the
proportion of the Lenders’ respective Pro Rata Shares. All notices given by the
Borrower under this Section 2.06 shall be irrevocable and shall be given not
later than 11:00 A.M. New York City time on the day which is not less than the
number of Business Days specified above for such notice. The Agent shall notify
each Lender of each such notice not later than noon Charlotte, North Carolina
time on the date it receives such notice from the Borrower if such notice is
received by the Agent at or before 11:00 A.M. New York City time. In the event
such notice from the Borrower is received after 11:00 A.M. New York City time,
it shall be treated as if received on the next succeeding Business Day, and the
Agent shall notify each Lender of such notice as soon as practicable but not
later than noon New York time on the next succeeding Business Day.
Notwithstanding the foregoing, if the Borrower shall fail to give the Agent the
notice as specified above for the renewal or conversion of a Eurodollar Loan
prior to the end of the Interest Period with respect thereto, such

38



--------------------------------------------------------------------------------



 



Eurodollar Loan shall automatically be converted into an ABR Loan on the last
day of the Interest Period for such Loan. The provisions of this Section 2.06
shall not apply to Swing Line Loans.
     Section 2.07 Interest. (a) The Borrower shall pay interest to the Agent,
for the account of the applicable Lender or Lenders on the outstanding and
unpaid principal amount of the Loans at the following rates:
               (i) If an ABR Loan or Swing Line Loan, then at a rate per annum
equal to the Alternate Base Rate in effect from time to time as interest
accrues; and
               (ii) If a Eurodollar Loan, then at a rate per annum for the
Interest Period applicable to such Eurodollar Loan equal to the Eurodollar Rate
for such Interest Period.
               (b) Any change in the interest rate based on the Alternate Base
Rate resulting from a change in the Alternate Base Rate shall be effective
(without notice) as of the opening of business on the day on which such change
in the Alternate Base Rate becomes effective. Interest on each Eurodollar Loan
shall be calculated on the basis of a year of 360 days for the actual number of
days elapsed. Interest on each ABR Loan and Swing Line Loan calculated on the
basis of the Base Rate shall be calculated on the basis of a year of 365 or
366 days (as appropriate) for the actual number of days elapsed and interest on
each ABR Loan and Swing Line Loan calculated based on the Federal Funds
Effective Rate shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed.
               (c) Interest on the Loans shall be paid (in an amount set forth
in a statement delivered by the Agent to the Borrower, provided, however, that
the failure of the Agent to deliver such statement shall not limit or otherwise
affect the obligations of the Borrower hereunder) in immediately available funds
to the Agent at the office of Agent from time to time designated by it in
writing for the account of the applicable Lending Office of each applicable
Lender as follows:

  (1)   For each ABR Loan and Swing Line Loan on the first day of each calendar
month commencing on the first such date after such Loan is made;     (2)   For
each Eurodollar Loan, on the last day of the Interest Period with respect
thereto, except that, if such Interest Period is longer than three months,
interest shall also be paid on the last day of the third month of such Interest
Period; and     (3)   If not sooner paid, then on the Termination Date or such
earlier date as the Loans may be due or declared due hereunder.

39



--------------------------------------------------------------------------------



 



               (d) Any principal amount of any Loan not paid when due (at
maturity, by acceleration, or otherwise) shall bear interest thereafter until
paid in full, payable on demand, at a rate per annum equal to the Alternate Base
Rate or the applicable Eurodollar Rate, as the case may be, for such Loan in
effect from time to time as interest accrues, plus two percent (2%) per annum.
     Section 2.08 Interest Rate Determination. (a) The Agent shall determine
each Adjusted LIBO Rate. The Agent shall give prompt notice to the Borrower and
the Lenders of the applicable interest rate determined by the Agent pursuant to
the terms of this Agreement.
               (b) If the provisions of this Agreement or any Note would at any
time require payment by the Borrower to a Lender of any amount of interest in
excess of the maximum amount then permitted by the law applicable to any Loan,
the interest payments to such Lender shall be reduced to the extent necessary so
that such Lender shall not receive interest in excess of such maximum amount.
If, as a result of the foregoing a Lender shall receive interest payments
hereunder or under a Note in an amount less than the amount otherwise provided
hereunder, such deficit (hereinafter called “Interest Deficit”) will cumulate
and will be carried forward (without interest) until the termination of this
Agreement. Interest otherwise payable to a Lender hereunder and under a Note for
any subsequent period shall be increased by the maximum amount of the Interest
Deficit that may be so added without causing such Lender to receive interest in
excess of the maximum amount then permitted by the law on the applicable Loans.
The amount of the Interest Deficit relating to the Loans shall be treated as a
prepayment premium (to the extent permitted by law) and paid in full at the time
of any optional prepayment by the Borrower to the applicable Lenders of all the
applicable Loans at that time outstanding pursuant to Section 2.11. The amount
of the Interest Deficit relating to the applicable Loans at the time of any
complete payment of the Loans at that time outstanding (other than an optional
prepayment thereof pursuant to Section 2.11) shall be canceled and not paid.
     Section 2.09 Fees. (a) The Borrower shall pay to each Issuer of a Facility
Letter of Credit the fee to paid by the Borrower to such Issuer on the date of
the issuance of such Facility Letter of Credit pursuant to Section 2.22.7.
               (b) The Borrower agrees to pay to the Agent for the account of
each Lender the Facility Letter of Credit Fees pursuant to Section 2.22.7.
               (c) The Borrower shall pay to the Agent such additional fees as
are specified in the Agent’s Fee Letter.
     Section 2.10 Notes. All Loans made by each Lender under this Agreement
shall be evidenced by, and repaid with interest in accordance with, a single
Note of the Borrower in substantially the form of Exhibit B hereto, in each case
duly completed, dated the date of this Agreement and payable to such Lender for
the account of its applicable Lending Office, such

40



--------------------------------------------------------------------------------



 



Note to represent the obligation of the Borrower to repay the Loans made by such
Lender. Each Lender is hereby authorized by the Borrower, but no Lender shall be
required, to endorse on the schedule attached to the Note or Notes held by it
the amount and type of such applicable Loan and each renewal, conversion, and
payment of principal amount received by such applicable Lender for the account
of its applicable Lending Office on account of its applicable Loans, which
endorsement shall, in the absence of manifest error, be conclusive as to the
outstanding balance of such Loans made by such Lender; provided, however, that
the failure to make such notation with respect to any Loan or renewal,
conversion, or payment shall not limit or otherwise affect the obligations of
the Borrower under this Agreement or the Note or Notes held by such Lender. All
Loans shall be repaid on the Termination Date.
     Section 2.11 Prepayments. (a) The Borrower may, upon notice to the Agent
not later than noon New York City time on the date of prepayment in the case of
ABR Loans and at least three (3) Business Days’ prior notice to the Agent in the
case of Eurodollar Loans, prepay (including, without limitation, all amounts
payable pursuant to the terms of Section 2.17) the Loans in whole or in part
with accrued interest to the date of such prepayment on the amount prepaid,
provided that (1) each partial payment shall be in a principal amount of not
less than One Million Dollars ($1,000,000) in the case of a Eurodollar Loan and
Two Hundred Fifty Thousand Dollars ($250,000) in the case of an ABR Loan; and
(2) Eurodollar Loans may be prepaid only on the last day of the Interest Period
for such Loans; provided, however, that such prepayment of Eurodollar Loans may
be made on any other Business Day if the Borrower pays at the time of such
prepayment all amounts due pursuant to Section 2.17. Upon receipt of any such
prepayments, the Agent will promptly thereafter cause to be distributed the Pro
Rata Share of such prepayment to each Lender for the account of its applicable
Lending Office, except that prepayments of Swing Line Loans shall be made solely
to the Swing Line Lender.
               (b) The Borrower shall immediately upon a Change in Control
prepay the Notes in full and all accrued interest to the date of such
prepayment, and in the case of Eurodollar Loans all amounts due pursuant to
Section 2.17.
               (c) If (i) (A) during any time that the Cash Secured Option
applies to the Facility, the amount of Unrestricted Cash held in the Cash
Collateral Account under the Cash Collateral Agreement at any time is less than
105% of the Aggregate Outstanding Extensions of Credit at such time, or
(B) during any time that the Secured Borrowing Base Option applies to the
Facility, the amount of the Secured Borrowing Base as determined by the most
recent Secured Borrowing Base Certificate is less than the Aggregate Outstanding
Extensions of Credit, or (ii) at any time, the Aggregate Outstanding Extensions
of Credit exceeds the Available Commitments, then the Borrower shall within two
(2) Business Days thereafter prepay Loans and/or cash collateralize the Facility
Letter of Credit Obligations in an aggregate amount equal to any such shortfall.
     Section 2.12 Method of Payment. The Borrower shall make each payment under
this Agreement and under any of the Notes not later than noon New York city time
on the date when

41



--------------------------------------------------------------------------------



 



due in lawful money of the United States to the Agent for the account of the
applicable Lending Office of each Lender (or, in the case of Swing Line Loans,
for the account of the Swing Line Lender) in immediately available funds. The
Agent will promptly thereafter cause to be distributed (1) the Pro Rata Share of
such payments of principal and interest with respect to Loans (other than Swing
Line Loans) in like funds to each Lender for the account of its applicable
Lending Office, (2) such payments of principal and interest with respect to
Swing Line Loans solely to the Swing Line Lender and (3) other fees payable to
any Lender to be applied in accordance with the terms of this Agreement. If any
such payment is not received by a Lender on the Business Day on which the Agent
received such payment (or the following Business Day if the Agent’s receipt
thereof occurs after 3:00 P.M. New York City time, such Lender shall be entitled
to receive from the Agent interest on such payment at the Federal Funds
Effective Rate for three Business Days and thereafter at the Alternate Base Rate
(which interest payment shall not be an obligation for the Borrower’s account,
including under Section 10.04 or Section 10.06). The Borrower hereby authorizes
each Lender, if and to the extent payment is not made when due under this
Agreement or under any of the Notes, to charge from time to time against any
account of the Borrower with such Lender any amount as due. Whenever any payment
to be made under this Agreement or under any of the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall be included in the
computation of the payment of interest and the commitment fee, as the case may
be, except, in the case of a Eurodollar Loan, if the result of such extension
would be to extend such payment into another calendar month, such payment shall
be made on the immediately preceding Business Day.
     Section 2.13 Use of Proceeds. The proceeds of the Loans hereunder shall be
used by the Borrower (a) for working capital and general corporate purposes of
the Borrower and the Guarantors to the extent permitted in this Agreement and
(b) to repay Swing Line Loans. The Borrower will not, directly or indirectly,
use any part of such proceeds for the purpose of repaying the Senior Notes or
for purchasing or carrying any margin stock within the meaning of Regulation U
or to extend credit to any Person for the purpose of purchasing or carrying any
such margin stock, or for any purpose which violates, or is inconsistent with,
Regulation X.
     Section 2.14 Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any interpretation thereof, or the compliance
of any Lender or Issuer therewith,
     (i) subjects any Lender or Issuer or any applicable Lending Office to any
tax, duty, charge or withholding on or from payments due from the Borrower
(excluding federal taxation of the overall net income of any Lender or Issuer or
applicable Lending Office), or changes the basis of taxation of payments to any
Lender or Issuer in respect of its Loans or Facility Letters of Credit or other
amounts due it hereunder, or

42



--------------------------------------------------------------------------------



 



     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or Issuer
or any applicable Lending Office (other than reserves and assessments taken into
account in determining the interest rate applicable to Loans), or
     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or Issuer or any applicable Lending Office of making, funding
or maintaining loans or issuing or participating in letters of credit or reduces
any amount receivable by any Lender or Issuer or any applicable Lending Office
in connection with loans, or requires any Lender or Issuer or any applicable
Lending Office to make any payment calculated by reference to the amount of
loans held, letters of credit issued or interest received by it, by an amount
deemed material by such Lender or Issuer,
then, within fifteen (15) days of demand by such Lender or Issuer, the Borrower
shall pay such Lender or Issuer that portion of such increased expense incurred
or reduction in an amount received which such Lender or Issuer reasonably
determines is attributable to making, funding and maintaining its Loans and its
Commitment and issuing or participating in Letters of Credit.
     Section 2.15 Changes in Capital Adequacy Regulations. If a Lender or Issuer
determines the amount of capital required or expected to be maintained by such
Lender or Issuer, any Lending Office of such Lender or Issuer or any corporation
controlling such Lender or Issuer is increased as a result of a Change, then,
within 10 days of demand by such Lender or Issuer, the Borrower shall pay such
Lender or Issuer the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital which such Lender or
Issuer determines is attributable to this Agreement, its Loans or its obligation
to make Loans hereunder (after taking into account such Lender’s or Issuer’s
policies as to capital adequacy); provided, however, that a Lender or Issuer
shall impose such cost upon the Borrower only if such Lender or Issuer is
generally imposing such cost on its other borrowers having similar credit
arrangements. “Change” means (i) any change after the date of this Agreement in
the Risk- Based Capital Guidelines or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or Issuer or any Lending Office or any
corporation controlling any Lender or Issuer. “Risk-Based Capital Guidelines”
means (i) the risk-based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

43



--------------------------------------------------------------------------------



 



     Section 2.16 Availability of Eurodollar Loans. If any Lender determines
that maintenance of its Eurodollar Loans at the Lending Office selected by the
Lender would violate any applicable law, rule, regulation, or directive, whether
or not having the force of law (and it is not reasonably possible for the Lender
to designate an alternate Lending Office without being adversely affected
thereby), or if the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match fund Eurodollar Loans are not available or
(ii) the interest rate applicable to Eurodollar Loans does not accurately
reflect the cost of making or maintaining such Eurodollar Loans, then the Agent
shall suspend the availability of Eurodollar Loans and require any Eurodollar
Loans to be repaid.
     Section 2.17 Funding Indemnification. If any payment of a Eurodollar Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Loan
is not made on the date specified by the Borrower for any reason other than
default by the Lenders, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits required to fund or maintain the
Eurodollar Loan.
     Section 2.18 Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending Office
with respect to its Eurodollar Loans to reduce any liability of the Borrower to
such Lender under Sections 2.14 and 2.15 or to avoid the unavailability of
Eurodollar Loans. Each Lender shall deliver a written statement of such Lender
as to the amount due, if any, under Sections 2.14, 2.15 or 2.17. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement shall be payable on demand after receipt by the Borrower of
the written statement. The obligations of the Borrower under Sections 2.14, 2.15
and 2.17 shall survive payment of the Obligations and termination of this
Agreement.
     Section 2.19 Extension of Termination Date. (a) Not more than once in any
fiscal year of the Borrower, the Borrower may request an extension of the
Termination Date to a date that is 364 days after the then scheduled Termination
Date by submitting a request for an extension to the Agent not earlier than
45 days prior to the then scheduled Termination Date. At the time of or prior to
the delivery of such request, the Borrower shall propose to the Agent the amount
of the fees that the Borrower would agree to pay with respect to such extension
if approved by the Lenders. Promptly upon (but not later than five Business Days
after) the Agent’s receipt and approval of the extension request and fee
proposal (as so approved, the

44



--------------------------------------------------------------------------------



 



“Extension Request”), the Agent shall deliver to each Lender a copy of; and
shall request each Lender to approve, the Extension Request. Each Lender
approving the Extension Request shall deliver its written approval no earlier
than 30 days prior to the then scheduled Termination Date. If the written
approval of the Extension Request by the Lenders whose Pro Rata Shares equal or
exceed 66-2/3% in the aggregate is received by the then scheduled Termination
Date, the Termination Date shall be extended to a date that is 364 days after
the then scheduled Termination Date but only with respect to the Lenders that
have given such written approval. Except to the extent that a Lender that did
not give its written approval to such Extension Request (“Rejecting Lender”) is
replaced as provided in Section 2.20, prior to the Termination Date (as
determined prior to such Extension Request), then on such date (the “Rejecting
Lender’s Termination Date”) (i) the Commitment of each such Rejecting Lender
shall terminate, (ii) the Aggregate Commitment shall be reduced by the aggregate
amount of such terminated Commitments and (iii) all Loans and other Obligations
to each such Rejecting Lender shall be paid in full by the Borrower. If the sum
of the principal balance of all Loans outstanding and all Facility Letter of
Credit Obligations following the payment provided for in clause (iii) above
exceeds the Aggregate Commitment (as reduced as provided in clause (ii) above),
the Borrower shall, on the Rejecting Lender’s Termination Date, repay
outstanding Loans or cause to be canceled, released and returned to the
applicable Issuer outstanding Facility Letters of Credit in the amounts
necessary to cause the sum of the principal balance of all Loans outstanding and
all Facility Letter of Credit Obligations to equal but not exceed the Aggregate
Commitment (as reduced).
               (b) Within ten days of the Agent’s notice to the Borrower that
the Lenders whose Pro Rata Shares equal or exceed 66-2/3% in the aggregate have
approved an Extension Request, the Borrower shall pay to the Agent for the
account of each Lender that has approved the Extension Request the applicable
extension fees specified in the Extension Request.
               (c) If Lenders whose Pro Rata Shares equal or exceed 66-2/3% in
the aggregate approve the Extension Request, the Borrower, upon notice to the
Agent and any Rejecting Lender, may, subject to the provisions of the last
sentence of Section 2.19(d), terminate the Commitment of such Rejecting Lender
(or such portion of such Commitment as is not assigned to a Replacement Lender
in accordance with Section 2.20), which termination shall occur as of a date set
forth in such Borrower’s notice but in no event more than thirty (30) days
following such notice (subject to the provisions of Section 2.20(b)). The
termination of a Rejecting Lender’s Commitment shall be effected in accordance
with Section 2.19(d).
               (d) If the Borrower elects to terminate the Commitment of a
Rejecting Lender pursuant to Section 2.19(c), the Borrower shall pay to the
Rejecting Lender all Obligations due and owing to it hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Rejecting Lender, together with
accrued interest thereon through the date of such termination, amounts payable
under Sections 2.14 and 2.15 and the fees payable to such Rejecting Lender under
Section 2.09(b).

45



--------------------------------------------------------------------------------



 



Upon request by the Borrower or the Agent, the Rejecting Lender will deliver to
the Borrower and the Agent a letter setting forth the amounts payable to the
Rejecting Lender as set forth above. Upon the termination of such Rejecting
Lender’s Commitment and payment of the amounts provided for in the immediately
preceding sentence, the Borrower shall have no further obligations to such
Rejecting Lender under this Agreement and such Rejecting Lender shall cease to
be a Lender, provided, however, that such Rejecting Lender shall continue to be
entitled to the benefits of Sections 2.14, 2.15, 2.17, 10.04 and 10.06, as well
as to any fees accrued for its account hereunder not yet paid, and shall
continue to be obligated under Section 9.05 with respect to obligations and
liabilities accruing prior to the termination of such Rejecting Lender’s
Commitment. If, as a result of the termination of the Rejecting Lender’s
Commitment, any payment of a Eurodollar Loan occurs on a day which is not the
last day of the applicable Interest Period, the Borrower shall pay to the Agent
for the benefit of the Lenders (including any Rejecting Lender) any loss or cost
incurred by the Lenders (including any Rejecting Lender) resulting therefrom in
accordance with Section 2.17. Upon the effective date of the termination of the
Rejecting Lender’s Commitment, the Aggregate Commitment shall be reduced by the
amount of the terminated Commitment of the Rejecting Lender, and each other
Lender shall be deemed to have irrevocably and unconditionally purchased and
received (subject to the provisions of the last sentence of this
Section 2.19(d)), without recourse or warranty, from the Rejecting Lender, an
undivided interest and participation in any Facility Letter of Credit then
outstanding, ratably, such that each Lender (excluding the Rejecting Lender but
including any Replacement Lender that acquires an interest in the Facility
hereunder from such Rejecting Lender) holds a participation interest in each
Facility Letter of Credit in proportion to the ratio that such Rejecting
Lender’s Commitment (upon the effective date of such termination of the
Rejecting Lender’s Commitment) bears to the Aggregate Commitment (as reduced by
the termination of such Rejecting Lender’s Commitment or a part thereof).
Notwithstanding the foregoing, if, upon the termination of the Commitment of
such Rejecting Lender under this Section 2.19(d), the sum of the outstanding
principal balance of the Loans and the Facility Letter of Credit Obligations
would exceed the Aggregate Commitment (as reduced), the Borrower may not
terminate such Rejecting Lender’s Commitment unless the Borrower, on or prior to
the effective date of such termination, prepays, in accordance with the
provisions of this Agreement, outstanding Loans or causes to be canceled,
released and returned to the applicable Issuer outstanding Facility Letters of
Credit in sufficient amounts such that, on the effective date of such
termination, the sum of the outstanding principal balance of the Loans and the
Facility Letter of Credit Obligations does not exceed the Aggregate Commitment
(as reduced).
     Section 2.20 Replacement of Certain Lenders. (a) In the event a Lender
(“Affected Lender”): (i) shall have requested compensation from the Borrower
under Sections 2.14 or 2.15 to recover additional costs incurred by such Lender
that are not being incurred generally by the other Lenders, (ii) shall have
delivered a notice pursuant to Section 2.16 claiming that such Lender is unable
to extend Eurodollar Loans to the Borrower for reasons not generally applicable
to the other Lenders, (iii) shall have invoked Section 10.13 or (iv) is a
Rejecting Lender pursuant

46



--------------------------------------------------------------------------------



 



to Section 2.19, then, in any such case, the Borrower or the Agent may effect
the replacement of such Affected Lender in accordance with the provisions of
this Section 2.20, provided, however, that if the replacement of such Affected
Lender is by reason of clause (iv) above, the replacement of such Affected
Lender shall be subject to the provisions of Section 2.20(b). The Borrower or
the Agent may elect to replace an Affected Lender and make written demand on
such Affected Lender (with a copy to the Agent in the case of a demand by the
Borrower and a copy to the Borrower in the case of a demand by the Agent) for
the Affected Lender to assign, and, if a Replacement Lender (as hereinafter
defined) notifies the Affected Lender of its willingness to purchase the
Affected Lender’s interests in the Facility and the Agent and the Borrower
consent thereto in writing, then such Affected Lender shall assign pursuant to
one or more duly executed Assignment and Assumption in substantially and in all
material respects in the form and substance of Exhibit F five (5) Business Days
after the date of such demand, to one or more financial institutions that comply
with the provisions of Section 11.02 that the Borrower or the Agent, as the case
may be, shall have engaged for such purpose (each a “Replacement Lender”), all
(or, to the extent required or permitted under Section 2.20(b), a part) of such
Affected Lender’s rights and obligations (from and after the date of such
assignment) under this Agreement and the other Loan Documents in accordance with
Section 11.02. The Agent agrees, upon the occurrence of such events with respect
to an Affected Lender and upon the written request of the Borrower, to use its
reasonable efforts to obtain commitments from one or more financial institutions
to act as a Replacement Lender. As a condition to any such assignment, the
Affected Lender shall have concurrently received, in cash, all amounts (except
as otherwise provided in Section 2.20(b)) due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 2.14 and 2.15 with respect to such Affected
Lender and the fees payable to such Affected Lender under Section 2.09(b);
provided that upon such Affected Lender’s replacement, such Affected Lender
shall (except as otherwise provided in Section 2.20(b)) cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.15,
2.17, 10.04 and 10.06, as well as to any fees accrued for its account hereunder
and not yet paid, and shall continue to be obligated under Section 9.05 with
respect to obligations and liabilities accruing prior to the replacement of such
Affected Lender.
               (b) In the event that the Affected Lender is a Rejecting Lender,
the Borrower may elect to have a part of the Rejecting Lender’s rights and
obligations under this Agreement and the other Loan Documents assigned pursuant
to this Section 2.20, provided that the Borrower also elects, pursuant to
Section 2.19(c), to terminate the entire amount of such Rejecting Lender’s
Commitment not so assigned, which termination shall be effective on the date on
which such assignment of the Rejecting Lender’s rights and obligations is
consummated under this Section 2.20.
               (c) Notwithstanding anything to the contrary contained in this
Agreement, each Replacement Lender must be approved by the Agent in its sole
discretion.

47



--------------------------------------------------------------------------------



 



     Section 2.21 Swing Line. (a) The Swing Line Lender agrees, on the terms and
conditions hereinafter set forth, to make loans (“Swing Line Loans”) to the
Borrower from time to time during the period from the date of this Agreement, up
to but not including the Termination Date, in an aggregate principal amount not
to exceed at any time outstanding the lesser of (i) the Swing Line Commitment or
(ii) the amount by which the Swing Line Lender’s Commitment exceeds the sum of
(A) the outstanding principal amount of the Loans made by the Swing Line Lender
pursuant to Section 2.01.1 and (B) the Swing Line Lender’s Pro Rata Share of the
outstanding Facility Letter of Credit Obligations, subject in each case to the
limitations set forth in Section 2.01.3.
               (b) Each Swing Line Loan which shall not utilize the Swing Line
Commitment in full shall be in an amount not less than One Million Dollars
($1,000,000) and, if in excess thereof, in integral multiples of One Million
Dollars ($1,000,000). Within the limits of the Swing Line Commitment, the
Borrower may borrow, repay and reborrow under this Section 2.21.
               (c) The Borrower shall give the Swing Line Lender notice of any
request for a Swing Line Loan not later than 3:00 p.m. New York City time on the
Business Day of such Swing Line Loan, specifying the amount of such requested
Swing Line Loan. Each such notice shall be accompanied by a Secured Borrowing
Base Certificate dated as of the date of such notice (and by the notice provided
for in Section 2.21(d)). All notices given by the Borrower under this
Section 2.21(c) shall be irrevocable. Upon fulfillment of the applicable
conditions set forth in Article III, the Swing Line Lender will make the Swing
Line Loan available to the Borrower in immediately available funds by crediting
the amount thereof to the Borrower’s account with the Swing Line Lender.
               (d) On the fifth Business Day following the making of a Swing
Line Loan, such Swing Line Loan shall be paid in full from the proceeds of a
Loan made pursuant to Section 2.01.1. Each notice given by the Borrower under
Section 2.21(c) shall include, or, if it does not include, shall be deemed to
include, an irrevocable notice under Section 2.03 requesting the Lenders to make
an ABR Loan on the fifth succeeding Business Day in the full amount of such
Swing Line Loan.
     Section 2.22 Facility Letters of Credit.
          Section 2.22.1 Issuance of Facility Letters of Credit. (a) Each Issuer
agrees, on the terms and conditions set forth in this Agreement, to issue from
time to time for the account of the Borrower, through such offices or branches
as it and the Borrower may jointly agree, one or more Facility Letters of Credit
in accordance with this Section 2.22, during the period commencing on the date
hereof and ending on the thirtieth (30th) day prior to the Termination Date.

48



--------------------------------------------------------------------------------



 



               (b) The Borrower shall not request, and no Issuer shall issue, a
Facility Letter of Credit for any purpose other than for purposes for which Loan
proceeds may by used, provided that, the Borrower shall not request Facility
Letters of Credit for any purposes other than for such purposes which are
permitted to be secured by a “Permitted Lien” under, and as defined in, the Base
Indenture 2002 as modified by the Ninth Supplemental Indenture dated October 26,
2007 (without regard to the provisions of clause (xi) thereunder), or any
comparable provision of any other Senior Indenture.
          Section 2.22.2 Limitations. An Issuer shall not issue, amend or
extend, at any time, any Facility Letter of Credit:
     (i) if the aggregate maximum amount then available for drawing under
Letters of Credit issued by such Issuer, after giving effect to the Facility
Letter of Credit or amendment or extension thereof requested hereunder, shall
exceed any limit imposed by law or regulation upon such Issuer;
     (ii) if, after giving effect to the issuance, amendment or extension of the
Facility Letter of Credit requested hereunder, the aggregate principal amount of
the Facility Letter of Credit Obligations would exceed the Facility Letter of
Credit Sublimit;
     (iii) if, after giving effect to the issuance, amendment or extension of
the Facility Letter of Credit requested hereunder, (A) during any time the Cash
Secured Option applies to the Facility, the amount of Unrestricted Cash held in
the Cash Collateral Account under the Cash Collateral Agreement would be less
than 105% of the then Aggregate Outstanding Extensions of Credit, and (B) during
any time the Secured Borrowing Base Option applies to the Facility, the then
Aggregate Outstanding Extensions of Credit would exceed the Secured Borrowing
Base as of the most recent Inventory Valuation Date;
     (iv) if, after giving effect to the issuance, amendment or extension of the
Facility Letter of Credit requested hereunder, the Aggregate Outstanding
Extensions of Credit would exceed the Aggregate Commitment;
     (v) unless such Issuer receives written notice from the Agent on or before
the proposed Issuance Date of such Facility Letter of Credit that the issuance,
amendment or extension of such Facility Letter of Credit is within the
limitations specified in clauses (ii), (iii) and (iv) of this Section 2.22.2;
     (vi) that has an expiration date (taking into account any automatic renewal
provisions thereof) later than one year after the date that is thirty (30) days
prior to the scheduled Termination Date; or

49



--------------------------------------------------------------------------------



 



     (vii) that is in a currency other than U.S. Dollars or that provides for
drawings other than by sight draft.
          Section 2.22.3 Conditions. The issuance, amendment or extension of any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions on the Issuance Date:
     (i) the Borrower shall have delivered to the Issuer at such times and in
such manner as the Issuer may reasonably prescribe a Reimbursement Agreement and
such other documents and materials as may be reasonably required pursuant to the
terms thereof, and the proposed Facility Letter of Credit shall be reasonably
satisfactory to such Issuer in form and content, provided, however, in the event
of any conflict between the terms of this Agreement and the terms of the
Reimbursement Agreement, the terms of this Agreement shall control;
     (ii) as of the Issuance Date no order, judgment or decree of any court,
arbitrator or governmental authority shall enjoin or restrain such Issuer from
issuing the Facility Letter of Credit and no law, rule or regulation applicable
to the Issuer and no directive from any governmental authority with jurisdiction
over the Issuer shall prohibit such Issuer from issuing Letters of Credit
generally or from issuing that Facility Letter of Credit;
     (iii) the following statements shall be true, and the Agent and such Issuer
shall have received a certificate, substantially in the form of the certificate
attached hereto as Exhibit D, signed by a duly authorized officer of the
Borrower dated the Issuance Date stating that:

  (a)   the representations and warranties contained in Article IV of this
Agreement are correct in all material respects on and as of such Issuance Date
as though made on and as of such Issuance Date except to the extent that any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty is correct in all material
respects as of such earlier date; and     (b)   No Default or Event of Default
has occurred and is continuing or would result from the issuance, amendment or
extension of such Facility Letter of Credit;

     (iv) the Issuer and the Agent shall have received such other approvals,
opinions, or documents as either may reasonably request.
          Section 2.22.4 Procedure for Issuance of Facility Letters of Credit.
(a) The Borrower shall give the applicable Issuer and the Agent not less than
two (2) Business Days’

50



--------------------------------------------------------------------------------



 



prior written notice of any requested issuance of a Facility Letter of Credit
under this Agreement (except that, in lieu of such written notice, the Borrower
may give the Issuer and the Agent telephonic notice of such request if confirmed
in writing by delivery to such Issuer and the Agent (i) immediately (A) of a
telecopy of the written notice required hereunder which has been signed by an
authorized officer of the Borrower or (B) of an e-mail containing all
information required to be contained in such written notice and (ii) promptly
(but in no event later than the requested Issuance Date) of the written notice
required hereunder containing the original signature of an authorized officer of
the Borrower). Such notice shall specify (i) the stated amount of the Facility
Letter of Credit requested, which amount shall be in compliance with the
requirements of Section 2.22.2, (ii) the requested Issuance Date, which shall be
a Business Day, (iii) the date on which such requested Facility Letter of Credit
is to expire, which date shall be in compliance with the requirements of
Section 2.22.2(vi), (iv) the purpose for which such Facility Letter of Credit is
to be issued, which purpose shall be in compliance with the requirements of
Section 2.22.1(b), and (v) the Person for whose benefit the requested Facility
Letter of Credit is to be issued. At the time such request is made, the Borrower
shall also provide the Agent with a copy of the form of the Facility Letter of
Credit it is requesting be issued. Such notice, to be effective, must be
received by the Issuer and the Agent not later than 3:00 p.m. New York City time
on the last Business Day on which notice can be given under this Section 2.22.4.
Promptly after receipt of such notice, the Issuer shall confirm with the Agent
(by telephone or in writing) that the Agent has received a copy of such notice
from the Borrower and, if not, the Issuer shall promptly provide the Agent with
a copy thereof
               (b) Promptly following receipt of a request for issuance of a
Facility Letter of Credit in accordance with Section 2.22.4(a), such Issuer
shall approve or disapprove, in its reasonable discretion, the issuance of such
requested Facility Letter of Credit, but the issuance of such approved Facility
Letter of Credit shall continue to be subject to the provisions of this
Section 2.22.
               (c) Subject to the terms and conditions of this Section 2.22
(including, without limitation, Sections 2.22.2 and 2.22.3), the applicable
Issuer shall, on the Issuance Date, issue the requested Facility Letter of
Credit in accordance with such Issuer’s usual and customary business practices
unless such Issuer has actually received written or telephonic notice from the
Borrower specifically revoking the request to issue such Facility Letter of
Credit. The Issuer shall promptly give the Agent written notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance, amendment,
extension or cancellation of a Facility Letter of Credit, and the Agent shall
promptly thereafter so notify all Lenders.
               (d) No Issuer shall extend or amend any Facility Letter of Credit
unless the requirements of this Section 2.22.4 are met as though a new Facility
Letter of Credit were being requested and issued.

51



--------------------------------------------------------------------------------



 



               (e) Any Lender may, but shall not be obligated to, issue to the
Borrower or any of its Subsidiaries Letters of Credit (that are not Facility
Letters of Credit) for its own account, and at its own risk. None of the
provisions of this Section 2.22 shall apply to any Letter of Credit that is not
a Facility Letter of Credit.
          Section 2.22.5 Duties of Issuer. Any action taken or omitted to be
taken by an Issuer under or in connection with any Facility Letter of Credit, if
taken or omitted in the absence of willful misconduct or gross negligence, shall
not put such Issuer under any resulting liability to any Lender or, assuming
that such Issuer has complied in all material respects with the procedures
specified in Section 2.22.4, relieve any Lender of its obligations hereunder to
such Issuer. In determining whether to pay under any Facility Letter of Credit,
such Issuer shall have no obligation to the Lenders other than to confirm that
any documents required to be delivered under such Facility Letter of Credit
appear to have been delivered in compliance and that they appear to comply on
their face with the requirements of such Facility Letter of Credit.
          Section 2.22.6 Participation. (a) Immediately upon the issuance by an
Issuer of any Facility Letter of Credit in accordance with Section 2.22.4, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from such Issuer, without recourse or warranty, an undivided interest
and participation ratably (in the proportion of such Lender’s Pro Rata Share) in
such Facility Letter of Credit (including, without limitation, all obligations
of the Borrower with respect thereto other than amounts owing to such Issuer
under Section 2.15).
               (b) In the event that an Issuer makes any payment under any
Facility Letter of Credit and the Borrower shall not have repaid such amount to
such Issuer on or before the date of such payment by such Issuer, such Issuer
shall promptly so notify the Agent, which shall promptly so notify each Lender.
Upon receipt of such notice, each Lender shall promptly and unconditionally pay
to the Agent for the account of such Issuer the amount of such Lender’s Pro Rata
Share of such payment in same day funds, and the Agent shall promptly pay such
amount, and any other amounts received by the Agent for such Issuer’s account
pursuant to this Section 2.22.6, to such Issuer. If the Agent so notifies such
Lender prior to noon New York City time on any Business Day, such Lender shall
make available to the Agent for the account of such Issuer such Lender’s ratable
share of the amount of such payment on such Business Day in same day funds. If
and to the extent such Lender shall not have so made its ratable share of the
amount of such payment available to the Agent for the account of the Issuer,
such Lender agrees to pay to the Agent for the account of the Issuer forthwith
on demand such amount, together with interest thereon, for each day from the
date such payment was first due until the date such amount is paid to the Agent
for the account of the Issuer, at the Federal Funds Effective Rate. The failure
of any Lender to make available to the Agent for the account of an Issuer such
Lender’s ratable share of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Agent for the account of such
Issuer its ratable share of any payment on the date such payment is to be made.

52



--------------------------------------------------------------------------------



 



               (c) If any draft is paid under any Facility Letter of Credit, the
Borrower shall reimburse the Issuing Lender for the amount of (a) the draft so
paid and (b) any taxes, fees, charges or other costs or expenses incurred by the
Issuing Lender in connection with such payment, not later than 12:00 Noon,
Charlotte, North Carolina time, on (i) the Business Day immediately following
the day that the Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M. New York City time, or (ii) if clause
(i) above does not apply, the second Business Day following the day that the
Borrower receives such notice. Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date when such
payment is required as set forth above, Section 2.07(a) and (y) thereafter,
Section 2.07(d).
               (d) Upon the request of the Agent or any Lender, each Issuer
shall furnish to the requesting Agent or Lender copies of any Facility Letter of
Credit or Reimbursement Agreement to which such Issuer is party.
               (e) The obligations of the Lenders to make payments to the Agent
for the account of an Issuer with respect to a Facility Letter of Credit shall
be irrevocable, not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, the following:
            (i) any lack of validity or enforceability of this Agreement or any
of the other Loan Documents;
            (ii) the existence of any claim, setoff, defense or other right
which the Borrower may have at any time against a beneficiary named in a
Facility Letter of Credit or any transferee of any Facility Letter of Credit (or
any Person for whom any such transferee may be acting), the Issuer, the Agent,
any Lender, or any other Person, whether in connection with this Agreement, any
Facility Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or any
Subsidiary and the beneficiary named in any Facility Letter of Credit);
            (iii) any draft, certificate or any other document presented under
the Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
            (iv) the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Loan Documents;

53



--------------------------------------------------------------------------------



 



                 (v) any failure by the Agent or an Issuer to make any reports
required pursuant to Section 2.22.8; or
                 (vi) the occurrence of any Default or Event of Default.
               (f) For purposes of determining the unused portion of the
Aggregate Commitment and the unused portion of a Lender’s Commitment under
Sections 2.02.1 and 2.09(b), the Aggregate Commitment shall be deemed used to
the extent of the aggregate undrawn face amount of the outstanding Facility
Letters of Credit and the Lender’s Commitment shall be deemed used to the extent
of such Lender’s Pro Rata Share of the aggregate undrawn face amount of the
outstanding Facility Letters of Credit.
          Section 2.22.7 Compensation for Facility Letters of Credit. (a) The
Borrower agrees to pay to the Agent, in the case of each Facility Letter of
Credit, the Facility Letter of Credit Fee therefor, payable quarterly in arrears
not later than five (5) Business Days following Agent’s delivery to Borrower of
the quarterly statement specifying the amount of the Facility Letter of Credit
Fees properly due and payable hereunder with respect to the preceding calendar
quarter (which payment shall be a pro rata portion of the annual Facility Letter
of Credit Fee for such preceding calendar quarter) and on the Termination Date
(which payment shall be in the amount of all accrued and unpaid Facility Letter
of Credit Fees). Facility Letter of Credit Fees shall be calculated, on a pro
rata basis for the period to which such payment applies, for actual days on
which such Facility Letter of Credit was outstanding during such period, on the
basis of a 360-day year. The Agent shall, with reasonable promptness following
receipt from all Issuers of the reports provided for in Section 2.22.8 for the
months of March, June, September and December, respectively, deliver to the
Borrower a quarterly statement of the Facility Letter of Credit Fees then due
and payable. The Agent shall promptly remit such Facility Letter of Credit Fees,
when received by the Agent, ratably to all Lenders.
               (b) The Borrower agrees to pay the applicable Issuer of each
Facility Letter of Credit an issuance fee of 0.125% of the stated amount of such
Facility Letter of Credit, payable prior to the issuance of such Letter of
Credit.
               (c) An Issuer shall also have the right to receive, solely for
its own account, its out-of-pocket costs of issuing and servicing Facility
Letters of Credit, as the Borrower may agree in writing.
          Section 2.22.8 Issuer Reporting Requirements. Each Issuer shall, no
later than the third (3rd) Business Day following the last day of each month,
provide to the Agent a schedule of the Facility Letters of Credit issued by it
showing the Issuance Date, account party, original face amount, amount (if any)
paid thereunder, expiration date and the reference number of each Facility
Letter of Credit outstanding at any time during such month (and indicating, with
respect to each Facility Letter of Credit, whether it is a Financial Letter of
Credit or Performance

54



--------------------------------------------------------------------------------



 



          Letter of Credit) and the aggregate amount (if any) payable by the
Borrower to such Issuer during the month pursuant to Section 2.15. Copies of
such reports shall be provided promptly to each Lender by the Agent. The
reporting requirements hereunder are in addition to those set forth in
Section 2.22.4.
          Section 2.22.9 Indemnification; Nature of Issuer’s Duties. (a) In
addition to amounts payable as elsewhere provided in this Section 2.22, the
Borrower hereby agrees to protect, indemnify, pay and save the Agent, each
Issuer and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) arising from the claims of third parties against the Agent, any
Issuer or any Lender as a consequence, direct or indirect, of (i) the issuance
of any Facility Letter of Credit other than, in the case of an Issuer, as a
result of its willful misconduct or gross negligence, or (ii) the failure of an
Issuer to honor a drawing under a Facility Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any government, court or other
governmental agency or authority.
               (b) As among the Borrower, the Lenders, the Agent and each
Issuer, the Borrower assumes all risks of the acts and omissions of or misuse of
Facility Letters of Credit by, the respective beneficiaries of such Facility
Letters of Credit. In furtherance and not in limitation of the foregoing,
neither an Issuer nor the Agent nor any Lender shall be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of the Facility Letters of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Facility Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Facility Letter of Credit to comply fully with conditions
required in order to draw upon such Facility Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile transmission or otherwise; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Facility Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Facility Letter of Credit of the proceeds
of any drawing under such Facility Letter of Credit; or (viii) for any
consequences arising from causes beyond the control of the Agent, such Issuer
and the Lenders including, without limitation, any act or omission, whether
rightful or wrongful, of any government, court or other governmental agency or
authority. None of the above shall affect, impair, or prevent the vesting of any
of such Issuer’s rights or powers under this Section 2.22.9.
               (c) In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by an
Issuer under or in connection with the Facility Letters of Credit or any related
certificates, if taken or omitted in good faith, shall not

55



--------------------------------------------------------------------------------



 



put such Issuer, the Agent or any Lender under any resulting liability to the
Borrower or relieve the Borrower of any of its obligations hereunder to any such
Person, but the foregoing shall not relieve such Issuer of its obligation to
confirm that any documents required to be delivered under a Facility Letter of
Credit appear to have been delivered in compliance and that they appear to
comply on their face with the requirements of such Facility Letter of Credit.
               (d) Notwithstanding anything to the contrary contained in this
Section 2.22.9, the Borrower shall have no obligation to indemnify an Issuer
under this Section 2.22.9 in respect of any liability incurred by an Issuer
arising primarily out of the willful misconduct or gross negligence of such
Issuer, as determined by a court of competent jurisdiction, or out of the
wrongful dishonor by such Issuer of a proper demand for payment made under the
Facility Letters of Credit issued by such Issuer, unless such dishonor was made
at the request of the Borrower.
          Section 2.22.10 Designation or Resignation of Issuer. (a) Upon request
by the Borrower and approval by the Agent, a Lender may at any time agree to be
designated as an Issuer hereunder, which designation shall be set forth in a
written instrument or instruments delivered by the Borrower, the Agent and such
Lender. The Agent shall promptly deliver to the other Lenders a copy of such
instrument or instruments. From and after such designation and unless and until
such Lender resigns as an Issuer in accordance with Section 2.22.10(b), such
Lender shall have all of the rights and obligations of an Issuer hereunder,
               (b) An Issuer shall continue to be the Issuer unless and until
(i) it shall have given the Borrower and the Agent notice that it has elected to
resign as Issuer and (ii) unless there is, at the time of such notice, at least
one other Issuer, another Lender shall have agreed to be the replacement Issuer
and shall have been approved in writing by the Agent and the Borrower. A
resigning Issuer shall continue to have the rights and obligations of the Issuer
hereunder solely with respect to Facility Letters of Credit theretofore issued
by it notwithstanding the designation of a replacement Issuer hereunder, but
upon its notice of resignation (or, if at the time of such notice, there is not
at least one other Issuer, then upon such designation of a replacement Issuer),
the resigning Issuer shall not thereafter issue any Facility Letters of Credit
(unless it shall again thereafter be designated as an Issuer in accordance with
the provisions of this Section 2.22.10). The assignment of, or grant of a
participation interest in, or termination pursuant to Section 2.19 of, all or
any part of its Commitment or Loans by a Lender that is also the Issuer shall
not constitute an assignment or transfer of any of its rights or obligations as
an Issuer.
          Section 2.22.11 Termination of Issuer’s Obligation. In the event that
the Lenders’ obligations to make Loans terminate or are terminated as provided
in Section 8.01, each Issuer’s obligation to issue Facility Letters of Credit
shall also terminate.
          Section 2.22.12 Obligations of Issuer and Other Lenders. Except to the
extent that a Lender shall have agreed to be designated as an Issuer, no Lender
shall have any obligation

56



--------------------------------------------------------------------------------



 



to accept or approve any request for, or to issue, amend or extend, any Letter
of Credit, and the obligations of an Issuer to issue, amend or extend any
Facility Letter of Credit are expressly limited by and subject to the provisions
of this Section 2.22.
          Section 2.22.13 Facility Letter of Credit Collateral Account. The
Borrower agrees that it will, during any time the Secured Borrowing Base Option
applies to the Facility, upon the request of the Agent or the Required Lenders
and until the final expiration date of any Facility Letter of Credit and
thereafter as long as any amount is payable to the Issuer or the Lenders in
respect of any Facility Letter of Credit, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility Letter of
Credit Collateral Account”) at the Agent’s office at the address specified
pursuant to Section 10.02, in the name of the Borrower but under the sole
dominion and control of the Agent, for the benefit of the Lenders and in which
such Borrower shall have no interest other than as set forth in Section 8.01.
The Borrower hereby pledges, assigns and grants to the Agent, on behalf of and
for the ratable benefit of the Lenders and the Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility Letter of Credit Collateral
Account to secure the prompt and complete payment and performance of (a) the
obligations of the Borrower to reimburse the Issuer and (if applicable) the
Lenders for amounts (if any) from time to time drawn on Facility Letters of
Credit and interest thereon and other sums from time to time payable under
Reimbursement Agreements, and (b) if and when all such obligations of the
Borrower have been paid in full and no Facility Letters of Credit remain
outstanding, all other Obligations. The Agent will invest any funds on deposit
from time to time in the Facility Letter of Credit Collateral Account in Cash
Equivalents reasonably acceptable the agent having a maturity not exceeding
30 days. Nothing in this Section 2.22.13 shall either obligate the Agent to
require the Borrower to deposit any funds in the Facility Letter of Credit
Collateral Account or limit the right of the Agent to release any funds held in
the Facility Letter of Credit Collateral Account in each case other than as
required by Section 22.15.
          Section 2.22.14 Issuer’s Rights. All of the representations,
warranties, covenants and agreements of the Borrower to the Lenders under this
Agreement and of the Borrower under any other Loan Document shall inure to the
benefit of each Issuer (unless the context otherwise indicates).
          Section 2.22.15 Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if during the any time the Secured Borrowing
Base Option applies to the Facility any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
               (a) Subject to the provisions of Section 2.22.15(c), if any
Facility Letter of Credit Obligations are outstanding at the time a Lender is a
Defaulting Lender, the Borrower shall within three (3) Business Days following
notice by the Agent cash collateralize such Defaulting Lender’s Facility Letter
of Credit Obligations by paying to the Agent an amount in immediately

57



--------------------------------------------------------------------------------



 



available funds equal to such Defaulting Lender’s Facility Letter of Credit
Obligations, which funds shall be held in the Facility Letter of Credit
Collateral Account in accordance with Section 2.22.13 for so long as such
Facility Letter of Credit Obligations are outstanding and such Lender is a
Defaulting Lender;
               (b) Subject to the provisions of Section 2.22.15(c), no Issuer
shall be required to issue, amend (other than to reduce) or increase any
Facility Letter of Credit unless cash collateral has been provided by the
Borrower in accordance with Section 2.22.15(a); and
               (c) Notwithstanding the provisions of Sections 2.22.15(a) and
(b), if within three (3) Business Days following the Agent’s notice under
Section 2.22.15(a) the Borrower shall by notice to the Agent advise the Agent
that the Borrower intends to effect the assignment by such Defaulting Lender of
all of its right, title and interest under this Agreement to a Person that is
not a Defaulting Lender (subject to and in accordance with the provisions of
Section 11.02), the date by which the Borrower shall be required to comply with
the provisions of Section 2.22.15(a) shall be extended to the 14th day after the
date of the Agent’s notice; provided, however, that such extension shall not
extend the date by which the Borrower is obligated to cash collateralize
Facility Letters of Credit pursuant to any other provisions of this Agreement. A
Defaulting Lender shall not be obligated to assign its interest under this
Agreement except to the extent that the provisions of Section 2.20 require an
assignment.
          Section 2.22.16 End of Term Cash Collateralization. On the date that
is 30 days prior to the scheduled Termination Date, if the Secured Borrowing
Base Option is then in effect, the Borrower shall deposit in the Cash Collateral
Account an amount not less than 105% of the Facility Letter of Credit
Obligations as of such date. Not more than once during each calendar month
following the Termination Date, provided that no Event of Default has occurred
and is then continuing, the Borrower may request that the Agent release any
amount of Unrestricted Cash held in the Cash Collateral Account under the Cash
Collateral Agreement in excess of an amount equal to 105% of the then Facility
Letter of Credit Obligations to the Borrower, and the Agent shall promptly
release such excess amount, subject to the terms of the Cash Collateral
Agreement.
ARTICLE III
CONDITIONS PRECEDENT
     Section 3.01 Conditions Precedent to Closing Date. This Agreement and the
Commitments of each Lender shall be effective on the date (the “Closing Date”)
on which each of the following conditions precedent shall have been satisfied or
waived by the Agent and each Lender:
          (1) Fourth Amendment and Successor Agency and Amendment Agreement. The
“Fourth Amendment Effective Date” shall have occurred under the Fourth Amendment
and

58



--------------------------------------------------------------------------------



 



the “Effective Date” shall have occurred under the Successor Agency and
Amendment Agreement in accordance with their respective terms.
          (2) Credit Agreement. The Agent shall have received this Agreement
duly executed by each of the parties hereto;
          (3) Replacement Note. A Note payable to each Lender duly executed by
the Borrower, and the original promissory note issued to such Lender under the
Existing Credit Agreement to be delivered to the Borrower for cancellation upon
the Closing Date;
          (4) Amended and Restated Guaranty. The Agent shall have received the
Amended and Restated Guaranty, duly executed by each Guarantor listed in
Schedule III.
          (5) Amended and Restated Collateral Agreement. The Agent shall have
received the Amended and Restated Collateral Agreement, duly executed by each
party thereto (provided that the Borrower may designate one or more schedules as
to be updated as required pursuant to Section 3.02);
          (6) No Default or Event of Default. After giving effect to this
Agreement, no Default or Event of Default shall have occurred and be continuing;
          (7) Closing Fee. The Borrower shall have paid a cash fee to the Agent
in accordance with the terms of the Agent’s Fee Letter; and
          (8) Other Documents. The Agent shall have received such other
documents as the Agent, its counsel or any Lender may reasonably request.
     Section 3.02 Conditions Precedent to Cash Secured Option. The Lenders shall
not be required to make Loans or participate in any Facility Letters of Credit
under the Cash Secured Option, and the Issuers shall not be required to issue
any Facility Letters of Credit under the Cash Secured Option, unless and until
the Closing Date has occurred and the Agent shall have received each of the
following, in form and substance satisfactory to the Agent:
          (1) Secretary’s Certificate of the Borrower. A certificate of the
Secretary or an Assistant Secretary of the Borrower certifying (A) the names and
true signatures of each officer of the Borrower who has been authorized to
execute and deliver this Agreement and any other Loan Document or other document
required to be executed and delivered by or on behalf of the Borrower under this
Agreement, (B) that the attached copies of the certificate of incorporation and
by-laws of the Borrower have not been amended except as set forth therein and
remain in full force and effect and (C) the attached copy of resolutions of the
Board of Directors of the Borrower approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party;

59



--------------------------------------------------------------------------------



 



          (2) Good Standing Certificate of the Borrower. A currently dated
certificate of good standing for the Borrower issued by the Secretary of State
of the State of Delaware;
          (3) Secretary’s Certificates of the Guarantors. A certificate of the
Secretary or an Assistant Secretary of each corporate Guarantor or the general
partner of each limited partnership Guarantor or managing member of each limited
liability company Guarantor certifying (A) the names and true signatures of each
officer, partner, member or other representative of such Guarantor who has been
authorized to execute and deliver the Amended and Restated Guaranty and any
other Loan Document or other document required to be executed and delivered by
or on behalf of such Guarantor under this Agreement, (B) that the attached
copies of the certificate of incorporation and by-laws of such corporate
Guarantor, or certificate of limited partnership and limited partnership
agreement of such limited partnership Guarantor, or certificate of formation and
limited liability company or operating agreement of each limited liability
company guarantor, or equivalent applicable constituent documents of such
Guarantor, have not been amended except as set forth therein and remain in full
force and effect and (C) the attached copy of resolutions of the Board of
Directors of such corporate Guarantor, or the consents of such limited
partnership or limited liability company Guarantor, approving and authorizing
the execution, delivery and performance of the Amended and Restated Guaranty and
the other Loan Documents to which it is a party;
          (4) Good Standing Certificate of the Borrower. A currently dated
certificate of good standing for each Guarantor issued by the secretary of state
or other appropriate governmental officer in its jurisdiction of incorporation
or formation;
          (5) Updated Schedules to Amended and Restated Collateral Agreement.
The Borrower shall have delivered updated schedules to the Amended and Restated
Collateral Agreement if so noted as referred to in clause (6) of Section 3.01;
          (6) Cash Collateral Agreement. The Agent shall have received the Cash
Collateral Agreement duly executed by each of the Borrower and the Agent;
          (7) Opinions of Counsel. A favorable opinion of (A) Troutman Sanders
LLP, counsel for the Borrower and for certain of the Guarantors, in
substantially the form of Exhibit E and (B) counsel to each other Guarantor that
is formed or organized to do business in the State of Indiana or in the State of
Tennessee (as approved by the Agent), in form similar to that furnished pursuant
to clause (A) and reasonably satisfactory to the Agent;
          (8) Costs and Expenses. The Borrower shall have paid all costs and
invoiced out-of-pocket expenses of the Agent in connection with the execution
and delivery of the documents and instruments described in Section 3.01 and
clauses (1) through (6) of this Section 3.02, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent; and

60



--------------------------------------------------------------------------------



 



          (9) Other Documents. Such other and further documents as any Lender or
the Agent or its counsel may have reasonably requested.
     Section 3.03 Conditions Precedent to Secured Borrowing Base Option. The
Lenders shall not be required to make Loans or participate in any Facility
Letters of Credit under the Secured Borrowing Base Option, and the Issuers shall
not be required to issue any Facility Letters of Credit under the Secured
Borrowing Base Option, unless and until the Closing Date has occurred, the
condition precedent set forth in Section 3.02 have been satisfied or waived by
the Agent and the Lenders, and the Agent shall have received each of the
following, in form and substance satisfactory to the Agent:
          (1) Assignments of Financing Statements. Recorded or file-stamped
copies of assignments from Wachovia Bank, National Association, as original
secured party, to the Agent of each financing statement filed or recorded with
respect to any Security Document;
          (2) Assignments of Mortgages. Recorded copies of assignments by
Wachovia Bank, National Association, to the Agent of all Mortgages delivered
under the Existing Credit Agreement;
          (3) Endorsements to Title Insurance Policies. Endorsements to all
title insurance policies referred to in subclause (c) of item (4) of the Secured
Borrowing Base Conditions previously issued by the Title Insurance Company,
reflecting Agent as the holder of the Mortgage insured under such title
insurance policy;
          (4) Other Secured Borrowing Base Conditions. With respect to all
Mortgaged Property covered by the Mortgages referred to in
clause (2) above, evidence satisfactory to the Agent that all other Secured
Borrowing Base Conditions have been satisfied with respect to such Mortgaged
Property; and
          (5) Costs and Expenses. The Borrower shall have paid all costs and
invoiced out-of-pocket expenses of the Agent in connection with the execution
and delivery of the documents and instruments described in clauses (1) through
(4) of this Section 3.03, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent; and
          (6) Other Documents. Such other and further documents as any Lender or
the Agent or its counsel may have reasonably requested.
     Section 3.04 Conditions Precedent to All Loans. The obligation of each
Lender to make each Loan (including, in the case of the Swing Line Lender, any
Swing Line Loan) shall be subject to the further conditions precedent that
(except as hereinafter provided) on the date of such Loan:

61



--------------------------------------------------------------------------------



 



          (1) The following statements shall be true and the Agent shall have
received a certificate, substantially in the form of the certificate attached
hereto as Exhibit D, signed by a duly authorized officer of the Borrower dated
the date of such Loan, stating that:

  (a)   The representations and warranties contained in Article IV of this
Agreement are correct in all material respects on and as of the date of such
Loan as though made on and as of such date except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty is correct in all material respects
as of such earlier date; and     (b)   No Default or Event of Default has
occurred and is continuing, or would result from such Loan.

          (2) The Agent shall have received such other approvals, opinions, or
documents as any Lender through the Agent may reasonably request.
          Notwithstanding the foregoing, in the case of a Loan (provided for in
Section 2.21(d)) made to repay a Swing Line Loan, the satisfaction of the
foregoing conditions with respect to such Swing Line Loan shall constitute
satisfaction of such conditions with respect to the Loan made pursuant to
Section 2.21(d) to repay such Swing Line Loan.
     Section 3.05 Conditions Precedent to Facility Letters of Credit. The
obligations of each Issuer to issue, amend or extend any Facility Letter of
Credit shall be subject to the conditions precedent set forth in Section 2.22.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants that:
     Section 4.01 Incorporation, Formation, Good Standing, and Due
Qualification. The Borrower, each Subsidiary, and each of the Guarantors is (in
the case of a corporation) a corporation duly incorporated or (in the case of a
limited partnership) a limited partnership duly formed or (in the case of a
limited liability company) a limited liability company duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation or formation; has the power and authority to own its assets and to
transact the business in which it is now engaged or proposed to be engaged; and
is duly qualified and in good standing under the laws of each other jurisdiction
in which such qualification is required, except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

62



--------------------------------------------------------------------------------



 



     Section 4.02 Power and Authority. The execution, delivery and performance
by the Borrower and the Guarantors of the Loan Documents to which each is a
party have been duly authorized by all necessary corporate, partnership or
limited liability company action, as the case may be, and do not and will not
(1) require any consent or approval of the stockholders of such corporation,
partners of such partnership or members of such limited liability company
(except such consents as have been obtained as of the date hereof);
(2) contravene such corporation’s charter or bylaws, such partnership’s
partnership agreement or such limited liability company’s articles or
certificate of formation or operating agreement; (3) violate, in any material
respect, any provision of any law, rule, regulation (including, without
limitation, Regulations U and X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to such corporation, partnership or
limited liability company; (4) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other material agreement,
lease, or instrument to which such corporation, partnership or limited liability
company is a party or by which it or its properties may be bound or affected;
(5) result in, or require, the creation or imposition of any Lien, upon or with
respect to any of the properties now owned or hereafter acquired by such
corporation, partnership or limited liability company, other than Liens securing
the Obligations; and (6) cause such corporation, partnership or limited
liability company to be in default, in any material respect, under any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination, or
award or any such indenture, agreement, lease or instrument.
     Section 4.03 Legally Enforceable Agreement. This Agreement is, and each of
the other Loan Documents when delivered under this Agreement will be legal,
valid, and binding obligations of the Borrower or each Guarantor, as the case
may be, enforceable against the Borrower or each Guarantor, as the case may be,
in accordance with their respective terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.
     Section 4.04 Financial Statements. The consolidated balance sheet of the
Borrower and its Subsidiaries as at March 31, 2009, and the consolidated
statements of operations, cash flow and changes to stockholders’ equity of the
Borrower and its Subsidiaries for the period of two fiscal quarters ended
March 31, 2009, are complete and correct and fairly present as at such date the
financial condition of the Borrower and its Subsidiaries and the results of
their operations for the periods covered by such statements, all in accordance
with GAAP consistently applied (subject to the absence of footnotes and year-end
adjustments), and since March 31, 2009, there has been no material adverse
change in the condition (financial or otherwise), business, or operations of the
Borrower and its Subsidiaries. There are no liabilities of the Borrower or any
Subsidiary, fixed or contingent, which are material but are not reflected in the
financial statements or in the notes thereto, other than liabilities arising in
the ordinary course of business since March 31, 2009. No information, exhibit,
or report furnished by the Borrower to any Lender in connection with the
negotiation of this Agreement, taken together, contained any

63



--------------------------------------------------------------------------------



 



material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.
     Section 4.05 Labor Disputes and Acts of God. Neither the business nor the
properties of the Borrower or any Subsidiary or any Guarantor are affected by
any fire, explosion, accident, strike, lockout, or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance), materially and adversely
affecting such business or properties or the operation of the Borrower or such
Subsidiary or such Guarantor.
     Section 4.06 Other Agreements. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument or subject to
any charter, corporate or other restriction which could reasonably be expected
to have a material adverse effect on the business, properties, assets,
operations, or conditions, financial or otherwise, of the Borrower or any
Significant Subsidiary or any Significant Guarantor, or the ability of the
Borrower or any Significant Guarantor to carry out its obligations under the
Loan Documents to which it is a party. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is in default in any material respect
in the performance, observance, or fulfillment of any of the obligations,
covenants, or conditions contained in any agreement or instrument material to
its business to which it is a party.
     Section 4.07 Litigation. Except as disclosed in Schedule 4.07 or
Schedule 4.14, or reflected in or reserved for in the financial statements
referred to in Section 4.04, there is no pending or, to the knowledge of the
Borrower or any Guarantor, threatened action or proceeding against or affecting
the Borrower or any Significant Subsidiary or any Significant Guarantor before
any court, governmental agency, or arbitrator, which could reasonable be
expected, in any one case or in the aggregate, to materially adversely affect
the financial condition, operations, properties, or business of the Borrower or
any Significant Subsidiary or any Significant Guarantor or the ability of the
Borrower or any Significant Guarantor to perform its obligations under the Loan
Documents to which it is a party.
     Section 4.08 No Defaults on Outstanding Judgments or Orders. Except for
judgments with respect to which the uninsured liability of the Borrower, each
Significant Subsidiary and each Significant Guarantor does not exceed
$10,000,000 in the aggregate for all such judgments, (a) the Borrower, each
Significant Subsidiary and each Significant Guarantor have satisfied all
judgments, and (b) neither the Borrower nor any Significant Subsidiary nor any
Significant Guarantor is in default with respect to any judgment, writ,
injunction, decree, ruling or order of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board, bureau, agency,
or instrumentality, domestic or foreign.

64



--------------------------------------------------------------------------------



 



     Section 4.09 Ownership and Liens. The Borrower and each Subsidiary and each
Guarantor have title to, or valid leasehold interests in, all of their
respective properties and assets, real and personal, including the properties
and assets and leasehold interests reflected in the financial statements
referred to in Section 4.04 (other than any properties or assets disposed of in
the ordinary course of business), and none of the properties and assets owned by
the Borrower or any Subsidiary or any Guarantor and none of their leasehold
interests is subject to any Lien, except such as may be permitted pursuant to
Section 6.01.
     Section 4.10 Subsidiaries and Ownership of Stock. Set forth in
Schedule 4.10 hereto is a complete and accurate list, as of the date hereof, of
the Subsidiaries of the Borrower, showing the jurisdiction of incorporation or
formation of each and showing the percentage of the Borrower’s ownership of the
outstanding stock or partnership interest or membership interest of each
Subsidiary. All of the outstanding capital stock of each such corporate
Subsidiary has been validly issued, is fully paid and nonassessable, and is
owned by the Borrower free and clear of all Liens. The limited partnership
agreement of each such limited partnership Subsidiary is in full force and
effect and has not been amended or modified, except for such amendments or
modifications as are delivered to the Agent under Section 3.02. Each of the
Guarantors is a Wholly-Owned Subsidiary of the Borrower.
     Section 4.11 ERISA. The Borrower and each Subsidiary and each Guarantor are
in compliance in all material respects with all applicable provisions of ERISA.
Neither a Reportable Event nor a Prohibited Transaction has occurred and is
continuing with respect to any Plan; no notice of intent to terminate a Plan has
been filed, nor has any Plan been terminated; no circumstances exist which
constitute grounds entitling the PBGC to institute proceedings to terminate, or
appoint a trustee to administer, a Plan, nor has the PBGC instituted any such
proceedings; neither the Borrower nor any Commonly Controlled Entity has
completely or partially withdrawn from a Multiemployer Plan under circumstances
that could subject the Borrower or any Subsidiary to material withdrawal
liability; the Borrower and each Commonly Controlled Entity have met their
minimum funding requirements under ERISA with respect to all of their Plans and
the present value of all vested benefits under each Plan does not materially
exceed the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA; and neither the Borrower nor any Commonly Controlled
Entity has incurred any material liability to the PBGC under ERISA.
     Section 4.12 Operation of Business. The Borrower, each Subsidiary and each
Guarantor possess all material licenses, permits, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, to conduct their
respective businesses substantially as now conducted and as presently proposed
to be conducted and the Borrower and each of its Subsidiaries and each Guarantor
are not in violation of any valid rights of others with respect to any of the
foregoing where the failure to possess such licenses, permits, franchises,
patents, copyrights, trademarks, trade names or rights thereto or the violation
of the valid rights of others

65



--------------------------------------------------------------------------------



 



with respect thereto could reasonably be expected to, in any one case or in the
aggregate, adversely affect in any material respect the financial condition,
operations, properties, or business of the Borrower or any Significant
Subsidiary or any Significant Guarantor or the ability of the Borrower or any
Significant Guarantor to perform its obligation under the Loan Documents to
which it is a party.
     Section 4.13 Taxes. All federal and state income tax liabilities or income
tax obligations, and all other material income tax liabilities or material
income tax obligations, of the Borrower, each Subsidiary and each Guarantor have
been paid or have been accrued by or reserved for by the Borrower. The Borrower
constitutes the parent of an affiliated group of corporations for purposes of
filing a consolidated United States federal income tax return.
     Section 4.14 Laws; Environment. Except as disclosed in Schedule 4.14
hereto, (a) the Borrower, each Subsidiary and each Guarantor have duly complied,
and their businesses, operations, assets, equipment, property, leaseholds, or
other facilities are in compliance, in all material respects, with the
provisions of all federal, state, and local statutes, laws, codes, and
ordinances and all rules and regulations promulgated thereunder (including
without limitation those relating to the environment, health and safety), except
where the failure to so comply could not reasonably be expected to, in any one
case or in the aggregate, adversely affect in any material respect the financial
condition, operations, properties or business of the Borrower or any Subsidiary
or the ability of the Borrower or any Guarantor to perform its obligations under
the Loan Documents to which it is a party; (b) the Borrower, each Subsidiary and
each Guarantor have been issued and will maintain all required federal, state,
and local permits, licenses, certificates, and approvals relating to (1) air
emissions; (2) discharges to surface water or groundwater; (3) noise emissions;
(4) solid or liquid waste disposal; (5) the use, generation, storage,
transportation, or disposal of toxic or hazardous substances or hazardous wastes
(intended hereby and hereafter to include any and all such materials listed in
any federal, state, or local law, code, or ordinance and all rules and
regulations promulgated thereunder as hazardous); or (6) other environmental,
health or safety matters, to the extent for any of the foregoing that failure to
maintain the same could reasonably be expected to, in any one case or in the
aggregate, adversely affect in any material respect the financial condition,
operations, properties, or business of the Borrower or any Significant
Subsidiary or any Significant Guarantor or the ability of the Borrower or any
Significant Guarantor to perform its obligations under the Loan Documents to
which it is a party; (c) neither the Borrower nor any Subsidiary nor any
Guarantor has received notice of, or has actual knowledge of any violations of
any federal, state, or local environmental, health, or safety laws, codes or
ordinances or any rules or regulations promulgated thereunder with respect to
its businesses, operations, assets, equipment, property, leaseholds, or other
facilities, which violation could reasonably be expected to, in any one case or
in the aggregate, adversely affect in any material respect the financial
condition, operations, properties, or business of the Borrower or any
Significant Subsidiary or any Significant Guarantor or the ability of the
Borrower or any Significant Guarantor to perform its obligations under the Loan
Documents to which it is a party; (d) except in accordance with a valid

66



--------------------------------------------------------------------------------



 



governmental permit, license, certificate or approval, there has been no
material emission, spill, release, or discharge into or upon (1) the air;
(2) soils, or any improvements located thereon; (3) surface water or
groundwater; or (4) the sewer, septic system or waste treatment, storage or
disposal system servicing the premises, of any toxic or hazardous substances or
hazardous wastes at or from the premises, in each case related to the premises
of the Borrower, each Subsidiary and each Guarantor; and accordingly the
premises of the Borrower, each Subsidiary and each Guarantor have not been
adversely affected, in any material respect, by any toxic or hazardous
substances or wastes; (e) there has been no complaint, order, directive, claim,
citation, or notice by any governmental authority or any person or entity with
respect to material violations of law or material damages by reason of
Borrower’s or any Subsidiary’s (1) air emissions; (2) spills, releases, or
discharges to soils or improvements located thereon, surface water, groundwater
or the sewer, septic system or waste treatment, storage or disposal systems
servicing the premises; (3) noise emissions; (4) solid or liquid waste disposal;
(5) use, generation, storage, transportation, or disposal of toxic or hazardous
substances or hazardous waste; or (6) other environmental, health or safety
matters affecting the Borrower, any Subsidiary or any Guarantor or its business,
operations, assets, equipment, property, leaseholds, or other facilities; and
(f) neither the Borrower nor any Subsidiary nor any Guarantor has any material
indebtedness, obligation, or liability, absolute or contingent, matured or not
matured, with respect to the storage, treatment, cleanup, or disposal of any
solid wastes, hazardous wastes, or other toxic or hazardous substances
(including without limitation any such indebtedness, obligation, or liability
with respect to any current regulation, law, or statute regarding such storage,
treatment, cleanup, or disposal).
     Section 4.15 Investment Company Act. Neither the Borrower nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 4.16 OFAC. Neither Borrower nor any Guarantor is (or will be) a
person with whom any Lender is restricted from doing business under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury of the United States of America (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons. In addition, Borrower hereby agrees to provide to any Lender with any
additional information that such Lender deems necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities.
     Section 4.17 Accuracy of Information. The representations and warranties by
the Borrower or any Guarantor contained herein or in any other Loan Document or
made hereunder or in any other Loan Document and the certificates, schedules,
exhibits, reports or other

67



--------------------------------------------------------------------------------



 



documents provided or to be provided by the Borrower or any Guarantor in
connection with the transactions contemplated hereby or thereby (including,
without limitation, the negotiation of and compliance with the Loan Documents),
when taken together as a whole, do not contain and will not contain a
misstatement of a material fact or omit to state a material fact required to be
stated therein in order to make the statements contained therein, in the light
of the circumstances under which made, not materially misleading at the time
such statements were made or are deemed made.
     Section 4.18 Security Documents.
          (a) Each of the Cash Collateral Agreement and the Collateral Agreement
is effective until release thereof permitted under this Agreement to create in
favor of the Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Collateral described in the Collateral Agreement,
the Collateral Agreement constitutes a fully perfected Lien on all right, title
and interest of the Borrower and the Guarantors in such Collateral (other than
such Collateral in which a security interest cannot be perfected by filing of a
financing statement under the UCC as in effect at the relevant time in the
relevant jurisdiction) and the proceeds thereof, as security for the Obligations
(as defined in the Collateral Agreement), in each case prior and superior in
right to any other Person except Liens permitted under Section 6.01(1) through
(7). In the case of the Collateral described in the Cash Collateral Agreement,
the Cash Collateral Agreement constitutes a fully perfected Lien on all right,
title and interest of the Borrower and the Guarantors in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Cash
Collateral Agreement), in each case prior and superior in right to any other
Person.
          (b) Upon execution and delivery thereof until release thereof
permitted under this Agreement, each of the Mortgages is effective to create in
favor of the Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the appropriate recording offices,
each such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of Borrower and the Guarantors in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (other than those exceptions to title set forth in the
applicable title insurance policy described in subclause (c) of item (4) of the
Secured Borrowing Base Conditions and other than Liens permitted pursuant to
clause (g) of the definition of Mortgage Conditions or Section 6.01(7)).

68



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
          So long as any Note shall remain unpaid or any Facility Letter of
Credit Obligations shall remain outstanding or any Lender shall have any
Commitment under this Agreement, the Borrower will (unless otherwise agreed to
by the Required Lenders in writing):
     Section 5.01 Maintenance of Existence. Preserve and maintain, and cause
each Subsidiary to preserve and maintain (except for a Subsidiary that ceases to
maintain its existence solely as a result of an Internal Reorganization), its
corporate, limited partnership or limited liability company existence and good
standing in the jurisdiction of its incorporation or formation and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is required except where the failure to so qualify to transact
business could not reasonably be expected to affect in any material respect the
financial condition, operations, properties or business of the Borrower or any
Subsidiary.
     Section 5.02 Maintenance of Records. Keep and cause each Subsidiary to
keep, adequate records and books of account, in which complete entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of the Borrower and its Subsidiaries.
     Section 5.03 Maintenance of Properties. Maintain, keep, and preserve, and
cause each Subsidiary to maintain, keep, and preserve, all of its properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted.
     Section 5.04 Conduct of Business. Continue, and cause each Subsidiary to
continue (except in the case of a Subsidiary that ceases to engage in business
solely as a result of an Internal Reorganization), to engage in a business of
the same general type and in the same manner as conducted by it on the date of
this Agreement.
     Section 5.05 Maintenance of Insurance. Maintain, and cause each Subsidiary
to maintain, insurance with financially sound reputable insurance companies or
associations (or, in the case of insurance for construction warranties and
builder default protection for buyers of Housing Units from the Borrower or any
of its Subsidiaries or UHIC) in such amounts and covering such risks as are
usually carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof. In addition, if any structure on any Mortgaged Property
is located in an area identified by the Federal Emergency Management Agency as a
special flood hazard area and in which flood insurance has been made available
under the National Flood Insurance Act of 1968, then the Borrower shall maintain
or cause its applicable Subsidiary to maintain, a policy of flood insurance as
described in subclause (c) of item (4) of the Secured Borrowing Base Conditions.

69



--------------------------------------------------------------------------------



 



     Section 5.06 Compliance with Laws. Comply, and cause each Subsidiary to
comply, in all material respects with all applicable laws, rules, regulations,
and orders, the noncompliance with which could not reasonably be expected to, in
any one case or in the aggregate, adversely affect in any material respect the
financial condition, operations, properties or business of the Borrower or any
Subsidiary or the ability of the Borrower or any Guarantor to perform its
obligations under the Loan Documents to which it is a party, and such compliance
to include, without limitation, paying before the same become delinquent all
taxes, assessments and governmental charges imposed upon it or upon its
property, other than any such taxes, assessments and charges being contested by
the Borrower in good faith which will not have a material adverse effect on the
financial condition of the Borrower; and with respect to the matters disclosed
in Schedule 4.14, implement prudent measures to achieve compliance with all
relevant laws and regulations within a reasonable time and in accordance with
requirements negotiated with applicable regulatory agencies.
     Section 5.07 Right of Inspection. At any reasonable time and from time to
time, permit any Lender or any agent or representative thereof to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Borrower and any Subsidiary, and to discuss the affairs,
finances, and accounts of the Borrower and any Subsidiary with any of their
respective officers and directors and the Borrower’s independent accountants.
     Section 5.08 Reporting Requirements. Furnish to the Agent for delivery to
each of the Lenders:
          (1) Quarterly financial statements. As soon as available and in any
event within fifty (50) days after the end of each of the first three quarters
of each fiscal year of the Borrower, an unaudited condensed consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such quarter,
unaudited condensed consolidated statements of operations and cash flow of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and unaudited
condensed consolidated statements of changes in stockholders’ equity of the
Borrower and its Subsidiaries for the portion of the fiscal year ended with the
last day of such quarter, all in reasonable detail and stating in comparative
form the respective figures for the corresponding date and period in the
previous fiscal year and all prepared in accordance with GAAP consistently
applied and certified by the chief financial officer of the Borrower (subject to
year-end adjustments); the timely filing by the Borrower of the Borrower’s
quarterly 10-Q report with the Securities and Exchange Commission shall satisfy
the foregoing requirements.
          (2) Annual financial statements. As soon as available and in any event
within ninety-five (95) days after the end of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as of the end
of such fiscal year, consolidated statements of operations and cash flow of the
Borrower and its Subsidiaries for such fiscal year,

70



--------------------------------------------------------------------------------



 



and consolidated statements of changes in stockholders’ equity of the Borrower
and its Subsidiaries for such fiscal year, all in reasonable detail and stating
in comparative form the respective figures for the corresponding date and period
in the prior fiscal year and all prepared in accordance with GAAP consistently
applied and accompanied by an opinion thereon acceptable to the Agent by
Deloitte & Touche or other independent accountants selected by the Borrower and
acceptable to the Agent; the timely filing by the Borrower of the Borrower’s
annual 10-K report with the Securities and Exchange Commission shall satisfy the
foregoing requirements.
          (3) [Intentionally deleted.]
          (4) [Intentionally deleted.]
          (5) Management letters. Promptly upon receipt thereof, copies of any
reports submitted to the Borrower or any Subsidiary by independent certified
public accountants in connection with examination of the financial statements of
the Borrower or any Subsidiary made by such accountants.
          (6) [Intentionally deleted.]
          (7) Compliance certificate. Within fifty (50) days after the end of
each of the first three quarters, and within ninety-five (95) days after the end
of each fourth quarter, of each fiscal year of the Borrower, a certificate of
the President or chief financial officer of the Borrower certifying (a) the
Borrower’s compliance with all financial covenants including, without
limitation, those set forth in Section 6.10 and Article VII hereof, which
certificate shall set forth in reasonable detail the computation thereof and
(b) certifying that to the best of his knowledge no Default or Event of Default
has occurred and is continuing, or if a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto.
          (8) [Intentionally deleted.]
          (9) [Intentionally deleted.]
          (10) Notice of litigation. Promptly after the commencement thereof,
notice of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, affecting the Borrower or any Subsidiary which, if determined adversely
to the Borrower or such Subsidiary, would reasonably be expected to result in a
judgment against the Borrower or such Subsidiary in excess of $10,000,000 (to
the extent not covered by insurance) or would reasonably be expected to have a
material adverse effect on the financial condition, properties, or operations of
the Borrower or such Subsidiary.

71



--------------------------------------------------------------------------------



 



          (11) Notice of Defaults and Events of Default. As soon as possible and
in any event within ten (10) days after the occurrence of each Default or Event
of Default, a written notice setting forth the details of such Default or Event
of Default and the action which is proposed to be taken by the Borrower with
respect thereto.
          (12) ERISA reports. As soon as possible, and in any event within
thirty (30) days after the Borrower knows or has reason to know that any
circumstances exist that constitute grounds entitling the PBGC to institute
proceedings to terminate a Plan subject to ERISA with respect to the Borrower or
any Commonly Controlled Entity, and promptly but in any event within two
(2) Business Days of receipt by the Borrower or any Commonly Controlled Entity
of notice that the PBGC intends to terminate a Plan or appoint a trustee to
administer the same, and promptly but in any event within five (5) Business Days
of the receipt of notice concerning the imposition of withdrawal liability in
excess of $50,000 with respect to the Borrower or any Commonly Controlled
Entity, the Borrower will deliver to each Lender a certificate of the chief
financial officer of the Borrower setting forth all relevant details and the
action which the Borrower proposes to take with respect thereto.
          (13) [Intentionally deleted.]
          (14) Proxy statements, etc. Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements, and reports which
the Borrower or any Subsidiary sends to its stockholders, and copies of all
regular, periodic, and special reports, and all registration statements which
the Borrower or any Subsidiary files with the Securities and Exchange Commission
or any governmental authority which may be substituted therefor, or with any
national securities exchange.
          (15) [Intentionally deleted].
          (16) General information. Such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any
Subsidiary as any Lender may from time to time reasonably request.
     Section 5.09 [Intentionally Deleted].
     Section 5.10 Environment. Be and remain, and cause each Subsidiary to be
and remain, in compliance with the provisions of all federal, state, and local
environmental, health, and safety laws, codes and ordinances, and all rules and
regulations issued thereunder, except where the failure to so comply could not
reasonably be expected to, in any one case or in the aggregate, adversely affect
in any material respect the financial condition, operations, properties or
business of the Borrower or any Subsidiary or the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents to which it is a
party; with respect to matters disclosed in Schedule 4.14, implement prudent
measures to achieve compliance with all relevant

72



--------------------------------------------------------------------------------



 



laws and regulations within a reasonable time and in accordance with
requirements negotiated with applicable regulatory agencies; notify the Agent
promptly of any notice of a hazardous discharge or environmental complaint
received from any governmental agency or any other party (and the Agent shall
notify the Lenders promptly following its receipt of any such notice from the
Borrower); notify the Agent promptly of any hazardous discharge from or
affecting its premises if (i) the storage, treatment or cleanup of such
hazardous discharge (all in accordance with applicable laws and regulations) or
(ii) the diminution in the value of the assets affected by such hazardous
discharge, is reasonably expected to exceed $10,000 (and the Agent shall notify
the Lenders promptly following its receipt of any such notice from the
Borrower); promptly contain and remove the same, in compliance with all
applicable laws; promptly pay any fine or penalty assessed in connection
therewith; permit any Lender to inspect the premises, to conduct tests thereon,
and to inspect all books, correspondence, and records pertaining thereto; and at
such Lender’s request, and at the Borrower’s expense, provide a report of a
qualified environmental engineer, satisfactory in scope, form, and content to
the Required Lenders, and such other and further assurances reasonably
satisfactory to the Required Lenders that the condition has been corrected.
     Section 5.11 Use of Proceeds. Use the proceeds of the Loans solely as
provided in Section 2.13.
     Section 5.12 Ranking of Obligations. Ensure that at all times its
Obligations under the Loan Documents shall be and constitute unconditional
general obligations of the Borrower ranking at least pari passu with all its
other unsecured Debt.
     Section 5.13 Taxes. Pay and cause each Subsidiary to pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.
     Section 5.14 [Intentionally Deleted].
     Section 5.15 New Subsidiaries. Within fifty (50) days after the end of any
fiscal quarter of the Borrower during which any Person shall have become a
Subsidiary, cause such Subsidiary to (i) execute and deliver to the Agent, for
the benefit of the Lenders, a Supplemental Guaranty, (ii) become a Grantor under
the Collateral Agreement by executing and delivering an assumption agreement to
the Collateral Agreement substantially in the form of Annex I thereto, and
(iii) deliver or cause to be delivered an opinion of counsel, certified copies
of resolutions, articles of incorporation or other formation documents,
incumbency certificates and other documents with respect to such Subsidiary and
its Guaranty substantially similar to the documents delivered pursuant to
Section 3.02 with respect to the Guarantors, all of which shall be reasonably
satisfactory to the Agent in form and substance; provided that if and so long as
any such Subsidiary has total assets the book value of which is not more than
$5,000,000, the

73



--------------------------------------------------------------------------------



 



Borrower shall not be required to comply with this Section. None of the Title
Companies nor UHIC nor BMC shall be required to deliver a Guaranty.
ARTICLE VI
NEGATIVE COVENANTS
          Except during any period when the Cash Secured Option shall apply to
the Facility, so long as any Note shall remain unpaid or any Facility Letter of
Credit Obligations shall remain outstanding or any Lender shall have any
Commitment under this Agreement, the Borrower and each Guarantor will not
(unless otherwise agreed to by the Required Lenders in writing):
     Section 6.01 Liens. Create, incur, assume, or suffer to exist, or permit
any Subsidiary to create, incur, assume, or suffer to exist, any Lien, upon or
with respect to any of its properties, now owned or hereafter acquired, except
the following:
          (1) Liens for taxes or assessments or other government charges or
levies if not yet due and payable or, if due and payable, if they are being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained;
          (2) Liens imposed by law, such as mechanics’, materialmen’s,
landlords’, warehousemen’s, and carriers’ Liens, and other similar Liens,
securing obligations incurred in the ordinary course of business which are not
past due for more than ninety (90) days or which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established;
          (3) Liens under workers’ compensation, unemployment insurance, Social
Security, or similar legislation (other than Liens imposed by ERISA);
          (4) Liens, deposits, or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), Capital
Leases (permitted under the terms of this Agreement), public or statutory
obligations, surety, stay, appeal, indemnity, performance, or other similar
bonds, or other similar obligations arising in the ordinary course of business;
          (5) Judgment and other similar Liens arising in connection with any
court proceeding, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;
          (6) Easements, rights-of-way, restrictions (including zoning, building
and land use restrictions), restrictive covenants (including, without
limitation, any Lien rights granted pursuant to any recorded declaration of
covenants, conditions and restrictions to any property owners’ association or
similar Person that has authority to impose and collect dues or

74



--------------------------------------------------------------------------------



 



assessments), and other similar encumbrances which, in the aggregate, do not
materially interfere with the occupation, use, and enjoyment by the Borrower or
any Subsidiary of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
          (7) Liens in favor of a seller of Entitled Land, Lots Under
Development or Finished Lots requiring the Borrower or any Subsidiary to make a
payment upon the future sale of such Entitled Land, Lots Under Development or
Finished Lots;
          (8) Rights of repurchase and/or rights of first refusal in favor of
sellers of property or assets;
          (9) Liens securing Secured Debt (A) permitted under clause (1) of
Section 6.02, but only to the extent such Liens are limited to (i) Real Property
that is not a Secured Borrowing Base Asset, (ii) personal property rights
arising solely from Real Property described in clause (A), and (iii) Cash
Equivalents not constituting Collateral, and (B) permitted under clause (2) of
Section 6.02, but only to the extent such Liens are subordinated in the manner
required under clause (2) of Section 6.02; and
          (10) Liens pursuant to the Security Documents.
     Section 6.02 Secured Debt. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt, except for:
          (1) Secured Debt in an aggregate principal amount outstanding at any
one time not exceeding (A) if no Secured Debt referred to in clause (2) of this
Section 6.02 is then outstanding, a principal amount equal to $200,000,000 minus
the Aggregate Commitments or (B) if Secured Debt referred to in clause (2) of
this Section 6.02 is then outstanding, a principal amount equal to $700,000,000
minus the then outstanding principal amount of such Secured Debt referred to in
clause (2) of this Section 6.02 minus the Aggregate Commitments, and such
Secured Debt either:

  (A)   is (i) Secured Debt the proceeds of which are used by the Borrower and
its Subsidiaries solely for working capital purposes and general corporate
purposes and (ii) secured only by Liens permitted under clause (9)(A) of
Section 6.; or     (B)   is Secured Debt of an entity acquired by Borrower or
any of its Subsidiaries after the Closing Date; provided that, (i) such Secured
Debt was in existence prior to the date of such Acquisition and was not incurred
in anticipation thereof and (ii) the Liens securing such Secured Debt do not

75



--------------------------------------------------------------------------------



 



      extend to any other assets other than those theretofore encumbered by such
Liens; and

          (2) Junior lien Secured Debt in an aggregate principal amount
outstanding at any one time not exceeding $700,000,000 minus the aggregate then
outstanding principal amount of Secured Debt described in clause (1) above;
provided that (A) the Agent is granted first priority Liens on all assets of the
Borrower and its Subsidiaries granted to the holders of such junior Lien Debt,
other than assets encumbered by Liens described in clause (1) and clause
(2) above, and (B) Liens securing such Secured Debt shall be fully subordinated
silent junior Liens subordinated to all Liens securing the Obligations pursuant
to an intercreditor agreement to be entered into between the Agent and the agent
or indenture trustee for such junior lien Secured Debt, which shall be in form
and substance satisfactory to the Agent and the Lenders in their respective sole
and absolute discretion.
     Section 6.03 Mergers, Etc. Wind up, liquidate or dissolve itself,
reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person, or acquire all or substantially all
the assets or the business of any Person, or permit any Subsidiary to do so,
except (1) for any Permitted Acquisition, (2) that any Guarantor may merge into
or transfer assets to the Borrower as a result of an Internal Reorganization or
otherwise and (3) that any Guarantor may merge into or consolidate with or
transfer assets to any other Guarantor as a result of an Internal Reorganization
or otherwise.
     Section 6.04 Leases. Create, incur, assume, or suffer to exist, or permit
any Subsidiary to create, incur, assume, or suffer to exist, any obligation as
lessee for the rental or hire of any real or personal property, except
(1) Capital Leases not otherwise prohibited by the terms of this Agreement;
(2) leases existing on the date of this Agreement and any extension or renewals
thereof; (3) leases between the Borrower and any Subsidiary or between any
Subsidiaries; (4) operating leases entered into in the ordinary course of
business; and (5) any lease of property having a value of $500,000 or less.
     Section 6.05 Sale and Leaseback. Sell, transfer or otherwise dispose of, or
permit any Subsidiary to sell, transfer, or otherwise dispose of, any real or
personal property to any Person and thereafter directly or indirectly lease back
the same or similar property, except for the sale and leaseback of model homes.
     Section 6.06 Sale of Assets. Sell, lease, assign, transfer, or otherwise
dispose of, or permit any Subsidiary to sell, lease, assign, transfer, or
otherwise dispose of, any of its now owned or hereafter acquired assets
(including, without limitation, shares of stock and indebtedness of
subsidiaries, receivables, and leasehold interests), except (a) for
(1) Inventory disposed of in the ordinary course of business; (2) the sale or
other disposition of assets no

76



--------------------------------------------------------------------------------



 



longer used or useful in the conduct of its business, provided that the Borrower
is in compliance with Section 2.01.2(b)(i) hereof and no Event of Default has
occurred and is continuing; or (3) the sale and leaseback of model homes;
(b) that any Guarantor may sell, lease, assign, or otherwise transfer its assets
to the Borrower or any other Guarantor in connection with an Internal
Reorganization or otherwise; and (c) that the provisions of this Section 6.06
shall not affect or limit the Borrower’s obligations under Section 6.03.
     Section 6.07 Investments. Make, or permit any Subsidiary to make, any loan
or advance to any Person, or purchase or otherwise acquire, or permit any
Subsidiary to purchase or otherwise acquire, any capital stock, assets (other
than assets acquired in the ordinary course of business), obligation, or other
securities of, make any capital contribution to, or otherwise invest in or
acquire any interest in any Person including, without limitation, any hostile
takeover, hostile tender offer or similar hostile transaction (collectively,
“Investments”), except:
          (1) Cash Equivalents;
          (2) securities permitted as investments under the Borrower’s
investment policy in effect from time to time and consented to by Required
Lenders;
          (3) stock, obligation, or securities received in settlement of debts
(created in the ordinary course of business) owing to the Borrower or any
Subsidiary provided such issuance is approved by the board of directors of the
issuer thereof;
          (4) a loan or advance from the Borrower to a Subsidiary, or from a
Subsidiary to a Subsidiary, or from a Subsidiary to the Borrower (subject,
however, to the limitations set forth below in the case of Investments in
Subsidiaries that are not Guarantors);
          (5) any Permitted Acquisition;
          (6) an Investment in a Wholly-Owned Subsidiary, which Investment is,
or constitutes a part of, an Internal Reorganization (subject, however, to the
limitations set forth below in the case of Investments in Subsidiaries that are
not Guarantors);
          (7) redemptions and repurchases of senior Debt; provided that in each
instance the Borrower shall continue to be in compliance with the minimum
liquidity covenant in Section 7.04 immediately after giving effect to such
redemption or repurchase;
          (8) redemption and repurchases in respect of any subordinated Debt of
Borrower or any of its Wholly-Owned Subsidiaries; provided that in each instance
the Borrower shall continue to be in compliance with the minimum liquidity
covenant in Section 7.04 immediately after giving effect to such redemption or
repurchase;

77



--------------------------------------------------------------------------------



 



          (9) any redemption, repurchase, exchange or refinancing of Debt (A) in
exchange for, or out of the proceeds of the substantially concurrent issuance
and sale of, equity interests (other than Disqualified Stock), or (B) in
exchange for, or out of the proceeds of the substantially concurrent incurrence
of, Refinancing Debt;
          (10) Investments in Subsidiaries that are not Guarantors and
Investments in Joint Ventures (including Guarantees of Debt and other
obligations of Joint Ventures);
          (11) any other Investment not identified in clauses (1) though
(9) above (subject; however, to the limitations set forth below);
provided, that the aggregate amount of all Investments by the Borrower and its
Subsidiaries permitted under clauses (10) and (11) above and the contingent
obligations under guaranties permitted under clause (3) of Section 6.08 below
does not at any time exceed $100,000,000.
     Section 6.08 Guaranties, Etc. Assume, guarantee, endorse, or otherwise be
or become directly or contingently responsible or liable, or permit any
Subsidiary to assume, guarantee, endorse, or otherwise be or become directly or
contingently responsible or liable (including, but not limited to, an agreement
to purchase any obligation, stock, assets, goods, or services, or to supply or
advance any funds, assets, goods, or services, or an agreement to maintain or
cause such Person to maintain a minimum working capital or net worth or
otherwise to assure the creditors of any Person against loss), for obligations
of any Person, except: (1) guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; (2) guaranties of performance obligations in the ordinary course of
business; (3) guaranties of the Debt or other obligations of any Joint Venture
or any Subsidiary that is not a Guarantor, and (4) that the Borrower or any
Subsidiary or any Guarantor may, whether as a result of an Internal
Reorganization or otherwise, guarantee the Debt of any other Subsidiary (other
than any Subsidiary that is not a Guarantor) or Guarantor or the Borrower
permitted under this Agreement.
     Section 6.09 Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, or permit any Subsidiary to
enter into any transaction, including, without limitation, the purchase, sale,
or exchange of property or the rendering of any service, with any Affiliate,
except in the ordinary course of and pursuant to the reasonable requirements of
the Borrower’s or such Guarantor’s or any Subsidiary’s business and upon fair
and reasonable terms no less favorable to the Borrower or such Guarantor or any
Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate (which exception shall include the payment of insurance
premiums to UHIC for the purchase of construction warranties and builder default
protection for buyers of Housing Units from the Borrower or any of its
Subsidiaries and to the Title Companies for title insurance); provided, however,
that, the following transactions shall not be prohibited by this Section 6.09:
(i) transactions involving the

78



--------------------------------------------------------------------------------



 



purchase, sale or exchange of property having a value of $500,000 or less;
(ii) transactions otherwise permitted by this Agreement; (iii) the issuance of
any equity interests (whether common or preferred), other than Disqualified
Stock, to Affiliates that are not officers or directors of Borrower or any
Guarantor; and (iv) the execution of customary agreements entered into with
shareholders relating to (x) registration rights and, related to such
registration rights, reasonable indemnification rights and reasonable cost
reimbursements, (y) board observation rights and (z) other provisions reasonably
acceptable to the Agent.
     Section 6.10 [Intentionally Deleted].
     Section 6.11 [Intentionally Deleted].
     Section 6.12 Non-Guarantors. Permit UHIC to engage in any business other
than the issuance of construction warranties and builder default protection for
buyers of Housing Units from the Borrower or any of its Subsidiaries or permit
any of the Title Companies to engage in any business other than title insurance.
     Section 6.13 Negative Pledge. Directly or indirectly enter into any
agreement with any Person that prohibits or restricts or limits the ability of
the Borrower or any Guarantor to create, incur, pledge or suffer to exist any
Lien upon any assets of the Borrower or any Guarantor in favor of or for the
benefit of the Agent for the benefit of the Lenders and the Issuers, as
contemplated by clause (2) of Section 6.02 or as required to satisfy any
condition of the Cash Secured Option or with respect to any Facility Letter of
Credit.
ARTICLE VII
FINANCIAL COVENANTS
          So long as any Note shall remain unpaid or any Facility Letter of
Credit shall remain outstanding or any Lender shall have any Commitment under
this Agreement (unless otherwise agreed to by the Required Lenders in writing):
     Section 7.01 Minimum Consolidated Tangible Net Worth. The Borrower will, as
of the last day of each fiscal quarter, maintain a Consolidated Tangible Net
Worth of not less than: (a) during any time that the Cash Secured Option applies
to the Facility, $1, and (b) during any time that the Secured Borrowing Base
Option applies to the Facility, $85,000,000.
     Section 7.02 Leverage Ratio. The Borrower will not permit the Leverage
Ratio to exceed at any time (a) during any time that the Cash Secured Option
applies to the Facility, 100.0 to 1.0, and (b) during any time that the Secured
Borrowing Base Option applies to the
Facility, 8.0 to 1.0.

79



--------------------------------------------------------------------------------



 



     Section 7.03 Interest Coverage Ratio. The Borrower shall maintain an
Interest Coverage Ratio of not less than (a) during any time that the Cash
Secured Option applies to the Facility, -10.0 to 1.0, and (b) during any time
that the Secured Borrowing Base Option applies to the Facility, -10.0 to 1.0.
     Section 7.04 Minimum Liquidity. If, as of the last day of the fiscal
quarter most recently ended, the Interest Coverage Ratio is less than 2.0 to
1.0, the Borrower shall maintain Unrestricted Cash not included in the Secured
Borrowing Base in an amount of not less than $120,000,000.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.01 Events of Default. If any of the following events shall occur:
          (1) The Borrower shall fail to pay (a) the principal of any Note, or
any amount of a commitment or other fee, as and when due and payable or
(b) interest on any Note within five (5) Business Days after the same is due and
payable;
          (2) Any representation or warranty made or deemed made by the Borrower
or by any Guarantor in any Loan Document or which is contained in any
certificate, document, opinion, or financial or other statement furnished at any
time under or in connection with this Agreement shall prove to have been
incorrect, incomplete, or misleading in any material respect on or as of the
date made or deemed made;
          (3) The Borrower or any Guarantor shall fail to perform or observe any
term, covenant, or agreement contained in Articles V, VI or VII hereof, and such
failure shall continue for a period of thirty (30) consecutive days after
delivery of written notice thereof from the Agent to the Borrower or such
Guarantor;
          (4) The Borrower or any Significant Subsidiary or any Significant
Guarantor shall (a) fail to pay (within the applicable cure period, if any) any
amount in respect of indebtedness for borrowed money equal to or in excess of
$25,000,000 in the aggregate (other than the Notes) of the Borrower or such
Significant Subsidiary or such Significant Guarantor, as the case may be, or any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise); or (b) fail to perform or
observe any term, covenant, or condition on its part to be performed or observed
(within the applicable cure period, if any) under any agreement or instrument
relating to any such indebtedness, when required to be performed or observed, if
the effect of such failure to perform or observe is to accelerate the maturity
of such indebtedness, or to permit the acceleration of the maturity of such
indebtedness after the giving of notice or passage of time, or both, and after
giving effect to any amendment or waiver; or (c) any such indebtedness shall be
declared to be due and payable, or required to be

80



--------------------------------------------------------------------------------



 



prepaid (other than by a regularly scheduled required prepayment), repurchased
(or an offer to repurchase to be made) or redeemed prior to the stated maturity
thereof (other than as otherwise permitted under the terms of this Agreement);
          (5) The Borrower or any Significant Subsidiary or any Significant
Guarantor (a) shall generally not pay, or shall be unable to pay, or shall admit
in writing its inability to pay its debts as such debts become due; or (b) shall
make an assignment for the benefit of creditors, or petition or apply to any
tribunal for the appointment of a custodian, receiver, or trustee for it or a
substantial part of its assets; or (c) shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution, or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (d) shall have had any such petition or application filed or any such
proceeding commenced against it in which an order for relief is entered or an
adjudication or appointment is made and which remains undismissed for a period
of sixty (60) days or more; or (e) shall take any corporate partnership, limited
liability company or similar organizational action indicating its consent to,
approval of, or acquiescence in any such petition, application, proceeding, or
order for relief or the appointment of a custodian, receiver, or trustee for all
or any substantial part of its properties; or (f) shall suffer any such
custodianship, receivership, or trusteeship to continue undischarged for a
period of sixty (60) days or more. If the Borrower is required to provide an
amount of cash collateral pursuant to Section 2.22.15, such amount shall be
returned to the Borrower from the Facility Letter of Credit Collateral Account
from time to time to the extent that no Event of Default is continuing and
either the amount deposited shall exceed the Defaulting Lender’s Facility Letter
of Credit Obligations or if such Lender ceases to be a Defaulting Lender;
          (6) One or more judgments, decrees, or orders for the payment of money
in excess of $25,000,000 in the aggregate shall be rendered against the Borrower
and/or any Subsidiary and/or any Guarantor, and such judgments, decrees, or
orders shall continue unsatisfied and in effect for a period of twenty
(20) consecutive days without being vacated, discharged, satisfied, or stayed or
bonded pending appeal;
          (7) Any Guaranty hereunder shall at any time after its execution and
delivery and for any reason cease to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by the Guarantor or the Guarantor shall deny it has any further
liability or obligation under, or shall fail to perform its obligations under,
the Guaranty (except to the extent that the foregoing occurs solely by reason of
the liquidation or dissolution of a Guarantor as a result of an Internal
Reorganization);
          (8) Any Change of Control of the Borrower or any Subsidiary or any
Guarantor shall occur;
          (9) Any of the following events shall occur or exist with respect to
the Borrower, any Subsidiary or any Commonly Controlled Entity under ERISA: any
Reportable Event shall

81



--------------------------------------------------------------------------------



 



occur; complete or partial withdrawal from any Multiemployer Plan shall take
place; any Prohibited Transaction shall occur; a notice of intent to terminate a
Plan shall be filed, or a Plan shall be terminated; or circumstances shall exist
which constitute grounds entitling the PBGC to institute proceedings to
terminate a Plan, or the PBGC shall institute such proceedings; and in each case
above, such event or condition, together with all other events or conditions
described in this Section 8.01(9), if any, could subject the Borrower or any
Significant Guarantor or Significant Subsidiary to any tax, penalty, or other
liability which in the aggregate may exceed $1,000,000;
          (10) If any federal, state, or local agency asserts a material claim
against the Borrower or any Significant Guarantor or Significant Subsidiary
and/or its assets, equipment, property, leaseholds, or other facilities for
damages or cleanup costs relating to a hazardous discharge or an environmental
complaint; provided, however, that such claim shall not constitute a Default if,
within fifteen (15) days of the occurrence giving rise to the claim, (a) the
Borrower can prove to the reasonable satisfaction of the Required Lenders that
the Borrower has commenced and is diligently pursuing either: (i) a cure or
correction of the event which constitutes the basis for the claim, and continues
diligently to pursue such cure or correction, it being hereby acknowledged by
the Lenders that (with respect to the matters disclosed in Schedule 4.14) the
Borrower’s compliance with the covenants contained in Sections 5.06 and 5.10
shall satisfy the requirements of this clause (i), or (ii) proceedings for an
injunction, a restraining order or other appropriate emergent relief preventing
such agency or agencies from asserting such claim, which relief is granted
within thirty (30) days of the occurrence giving rise to the claim and the
injunction, order, or emergent relief is not thereafter resolved or reversed on
appeal or (iii) the defense against the claim through action in a court or
agency exercising jurisdiction over the claim; and (b) in any of the foregoing
events (except for the matters disclosed in Schedule 4.14, as to which no
security is required), the Borrower has posted a bond, letter of credit, or
other security satisfactory in form, substance, and amount to the Required
Lenders and the agency or entity asserting the claim to secure the correction of
the event which constitutes the basis for the claim in accordance with
applicable laws;
          (11) Except with respect to releases of Liens permitted under this
Agreement, any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby;
          (12) Any Loan Party shall default in the observance or performance of
any term, covenant or agreement contained in the Cash Collateral Agreement, the
Collateral Agreement or any Mortgage, and such default shall continue unremedied
for 30 consecutive days after the delivery of notice thereof from the Agent to
such Loan Party.
then the following provisions shall apply:

82



--------------------------------------------------------------------------------



 



(i) if any Event of Default described in Section 8.01(5) occurs with respect to
the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuers to issue Facility Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Agent, any Issuer or
any Lender and, if at such time the Secured Borrowing Base Option is in effect,
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Cash Collateral Account, equal
to the difference of (x) 105% of the amount of Facility Letter of Credit
Obligations at such time, less (y) the amount on deposit in the Facility Letter
of Credit Collateral Account at such time which is free and clear of all rights
and claims of third parties and has not been applied against the Obligations
(such difference, the “Collateral Shortfall Amount”). If any other Event of
Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the Issuers to issue
Facility Letters of Credit, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Cash Collateral Account.
(ii) If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Cash Collateral Account.
(iii) The Agent may, at any time or from time to time after funds are deposited
in the Cash Collateral Account or the Facility Letter of Credit Collateral
Account, apply such funds to the payment of the Obligations and any other
amounts as shall from time to time have become due and payable by the Borrower
to the Lenders or the Issuer under the Loan Documents.

83



--------------------------------------------------------------------------------



 



(iv) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Cash Collateral Account or the
Facility Letter of Credit Collateral Account. After all of the Obligations have
been indefeasibly paid in full and the Aggregate Commitment has been terminated,
any funds remaining in the Cash Collateral Account or the Facility Letter of
Credit Collateral Account shall be returned by the Agent to the Borrower or paid
to whomever may be legally entitled thereto at such time.
(v) If within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the Issuer to issue Facility Letters of Credit hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 8.01(5) with respect to the Borrower) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
(vi) Upon the occurrence and during the continuance of any Event of Default, the
Agent may exercise any and all remedies provided under any of the Security
Documents or otherwise provided by law.
     Section 8.02 Set Off. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived by
the Borrower), to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any Note or Notes held by such Lender or any
other Loan Document, irrespective of whether or not the Agent or such Lender
shall have made any demand under this Agreement or any Note or Notes held by
such Lender or such other Loan Document and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower (with a copy to
the Agent) after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section 8.02 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which each Lender may have.

84



--------------------------------------------------------------------------------



 



ARTICLE IX
AGENCY PROVISIONS
     Section 9.01 Authorization and Action. Each Lender hereby irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. The duties of the Agent shall be
mechanical and administrative in nature and the Agent shall not by reason of
this Agreement or any other Loan Document be a trustee or fiduciary for any
Lender or Issuer. The Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents. As to
any matters not expressly provided for by this Agreement or any other Loan
Document (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to act or to refrain from acting except
upon the instructions of the Required Lenders or, to the extent required under
Section 10.01, all Lenders (and shall be fully protected in so acting or so
refraining from acting), and such instructions shall be binding upon all
Lenders, all Issuers and all holders of Notes; provided, however, that the Agent
shall not be required to take any action which exposes the Agent to personal
liability or which is contrary to this Agreement or applicable law. The Agent
shall administer the Loan in the same manner that it would administer a
comparable loan held 100% for its own account. The Agent may perform any of its
duties under this Agreement and any other Loan Document by and through its
agents (which shall include any third party sub-agent or mortgage servicer).
     Section 9.02 Liability of Agent. Neither the Agent nor any of its
Affiliates or any of their respective directors, officers, agents, employees or
advisors shall be liable for any action taken or omitted to be taken by it or
them in good faith under or in connection with this Agreement or any other Loan
Document in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Agent (1) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (2) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants, or experts; (3) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties, or
representations made in or in connection with this Agreement; (4) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
terms, covenants, or conditions of this Agreement on the part of the Borrower
(other than the payment of principal, interest and fees due hereunder), or to
inspect the property (including the books and records) of the Borrower;
(5) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, perfection, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto or the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; and (6) shall incur no liability under or in respect of
this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be sent by any telecommunication device capable
of creating a written

85



--------------------------------------------------------------------------------



 



record (including electronic mail)) reasonably believed by it to be genuine and
signed or sent by the proper party or parties.
     Section 9.03 Rights of Agent Individually. (a) The Person serving as the
Agent shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as though it were not the Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Agent in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliate thereof as if such Person were not the Agent and
without any duty to account therefor to the Lenders.
          (b) Each Lender and each Issuer understands that the Person serving as
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.03 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in any of the Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender and each Issuer understands and agrees that in engaging in the
Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Loan Parties or their Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. None of the Agent nor any member of the Agent’s Group shall have any duty
to disclose to any Lender or use on behalf of the Lenders, and shall not be
liable for the failure to so disclose or use, any information whatsoever about
or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party) or to account for any revenue or profits obtained in connection with the
Activities, except that the Agent shall deliver or otherwise make available to
each Lender such documents as are expressly required by any Loan Document to be
transmitted by the Agent to the Lenders.
          (c) Each Lender and each Issuer further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may

86



--------------------------------------------------------------------------------



 



conflict with the interests of any one or more of the Lenders (including the
interests of the Lenders hereunder and under the other Loan Documents). Each
Lender and each Issuer agrees that no member of the Agent’s Group is or shall be
required to restrict its activities as a result of the Person serving as Agent
being a member of the Agent’s Group, and that each member of the Agent’s Group
may undertake any Activities without further consultation with or notification
to any Lender or any Issuer. None of (i) this Agreement or any other Loan
Document, (ii) the receipt by the Agent’s Group of information concerning the
Loan Parties or their Affiliates (including information concerning the ability
of the Loan Parties to perform their respective Obligations hereunder and under
the other Loan Documents) or (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Loan Parties or
their Affiliates) or for its own account.
     Section 9.04 Independent Credit Decisions. Each Lender and each Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuer also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. The Agent shall promptly provide the Lenders and Issuers with
copies of all notices of default and other formal notices sent or received by
the Agent in accordance with Section 10.02, any written notice relating to
changes in the Borrower’s debt ratings received by the Agent from the Borrower
or a ratings agency, any documents received by the Agent pursuant to
Section 5.08 (except to the extent that the Borrower has furnished the same
directly to the Lenders) and any other documents or notices received by the
Agent with respect to this Agreement and requested in writing by any Lender.
     Section 9.05 Indemnification. The Lenders severally agree to indemnify the
Agent and each of its Affiliates, and each of their respective directors,
officers, employees, agents and advisors (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), in the
proportion of their Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent or any of its Affiliates, or any
of their respective directors, officers, employees, agents and advisors, in any
way relating to or arising out of this Agreement or the other Loan Documents or
any action taken or omitted by the Agent under this Agreement or the other Loan
Documents, provided that no Lender shall be liable for any portion of any of the
foregoing (i) resulting from the gross negligence or willful misconduct of the
Agent or such Affiliate, director, officer, employee, agent or advisor, (ii) on
account of a strictly internal or regulatory matter relating to the Agent (such
as relating to legal lending limit violation by the

87



--------------------------------------------------------------------------------



 



Agent), or (iii) in connection with a breach of an agreement made by the Agent
to a Lender under this Agreement. Without limitation of the foregoing, each
Lender severally agrees to reimburse the Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so)
promptly upon demand for such Lender’s Pro Rata Share of any reasonable
out-of-pocket expenses (including fees) incurred by the Agent in connection with
the preparation, administration, or enforcement of, or legal advice in respect
of rights or responsibilities under, this Agreement or the other Loan Documents;
provided, however, that no Lender shall be required to reimburse the Agent for
any such expenses incurred (i) resulting from the Agent’s gross negligence or
willful misconduct, or (ii) in connection with a breach of an agreement made by
the Agent to a Lender under this Agreement.
     Section 9.06 Successor Agent. (a) The Agent may resign at any time by
giving at least sixty (60) days’ prior written notice thereof to the Lenders and
the Borrower and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent, subject to Section 9.06(b).
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation or the Required Lenders’ removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank or federal savings bank
organized under the laws of the United States of America or of any State
thereof, subject to Section 9.06(b). Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article IX
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.
          (b) The appointment of any successor Agent that is not a Lender shall,
as long as no Event of Default shall have occurred and be continuing, be subject
to the prior written approval of the Borrower, which approval shall not be
unreasonably withheld or delayed.
     Section 9.07 Sharing of Payments, Etc. If any Lender shall obtain any
payments (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of any Note or Notes held by it in excess of
its Pro Rata Share of payments on account of the Notes obtained by all Lenders,
such Lender shall purchase from the other Lenders such participations in the
Notes held by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of the other Lenders, provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and each applicable Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (1) the amount of
such

88



--------------------------------------------------------------------------------



 



Lender’s required repayment to (2) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 9.07 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
     Section 9.08 Withholding Tax Matters. Each Lender which is a Non-United
States Person agrees to execute and deliver to the Agent for delivery to the
Borrower, before the first scheduled payment date in each year (and, in the case
of a Lender that becomes a Lender hereunder by assignment, before the first
scheduled payment date following such assignment), two duly completed copies of
United States Internal Revenue Service Forms W-8BEN or W8ECI, or any successor
forms, as appropriate, properly completed and certifying that such Lender is
entitled to receive payments under this Agreement without withholding or
deduction of United States federal taxes. Each Lender which is a Non-United
States Person represents and warrants to the Borrower and to the Agent that, at
the date of this Agreement, (i) its Lending Offices are entitled to receive
payments of principal, interest, and fees hereunder without deduction or
withholding for or on account of any taxes imposed by the United States or any
political subdivision thereof and (ii) it is permitted to take the actions
described in the preceding sentence under the laws and any applicable double
taxation treaties of the jurisdictions specified in the preceding sentence. Each
Lender which is a Non-United States Person further agrees that, to the extent
any form claiming complete or partial exemption from withholding and deduction
of United States federal taxes delivered under this Section 9.08 is found to be
incomplete or incorrect in any material respect, such Lender shall execute and
deliver to the Agent a complete and correct replacement form.
     Section 9.09 Syndication Agents, Documentation Agents, Managing Agents or
Co-Agents. None of the Lenders identified in this Agreement as a “Syndication
Agent,” “Documentation Agent,” “Managing Agent” or “Co-Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgements
with respect to such Lenders as it makes with respect to the Agent in
Section 9.04.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Amendments, Etc. No amendment, modification, termination, or
waiver of any provision of any Loan Document to which the Borrower is a party,
nor consent to any departure by the Borrower from any Loan Document to which it
is a party, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the

89



--------------------------------------------------------------------------------



 



Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall (a) unless in writing and
signed by the Borrower and all of the Lenders do, or have the effect of doing,
any of the following: (1) increase the Commitments of the Lenders (except for
increases in the Aggregate Commitment in accordance with Section 2.02.2;
provided that no such increase shall result in the Aggregate Commitment
exceeding $700,000,000) or subject the Lenders to any additional obligations;
(2) reduce the principal of, or interest on, the Notes or any fees (other than
the Agent’s fees) hereunder; (3) postpone any date fixed for any payment of
principal of or interest on, the Notes or any fees (other than the Agent’s fees)
hereunder; (4) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes or the number of Lenders which shall be
required for the Lenders or any of them to take action hereunder (including,
without limitation, any change in the percentage of Lenders required to extend
the Termination Date under the provisions of Section 2.19; (5) release any
Significant Guarantor or (except as otherwise provided in Section 8.01) release
any sums held in the Facility Letter of Credit Collateral Account; or (6) amend,
modify or waive any provision of the Guaranty, this Section 10.01 or clause
(i) of Section 11.01; (b) unless in writing and signed by the Agent in addition
to the Lenders required herein to take such action, affect the rights or duties
of the Agent under any of the Loan Documents; (c) unless in writing and signed
by the Swing Line Lender and the Required Lenders, affect any provisions of this
Agreement that relate to the Swing Line Loans or otherwise affect the rights or
duties of the Swing Line Lender; or (d) unless in writing and signed by the
Issuers and the Required Lenders, affect any of the provisions of this Agreement
that relate to the Facility Letters of Credit or otherwise affect the rights or
duties of any Issuer.
     Section 10.02 Notices, Etc. (a) All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified at its
address for notices set forth on its signature page to this Agreement or in the
case of any subsequent Lender, in its Administrative Questionnaire, or at such
other address as shall be notified in writing (x) in the case of the Borrower
and the Agent, to the other parties and (y) in the case of all other parties, to
the Borrower and the Agent.
          (b) All notices, demands, requests, consents and other communications
described in Section 10.02(a) shall be effective (i) if delivered by hand,
including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting to
an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.02(d) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to

90



--------------------------------------------------------------------------------



 



obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform, and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in Section 10.02(a); provided, however, that
notices and communications to the Agent pursuant to Article II or Article IX
shall not be effective until received by the Agent.
          (c) Notwithstanding Sections 10.02(a) and (b) (unless the Agent
requests that the provisions of Sections 10.02(a) and (b) be followed) and any
other provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall deliver all Approved Electronic Communications to the Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Agent may notify to the Borrower. Nothing
in this clause (c) shall prejudice the right of the Agent or any Lender to
deliver any Approved Electronic Communication to the Borrower in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.
          (d) Each Lender, each Issuer and the Borrower agree that the Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and the Issuers by posting such Approved Electronic
Communications on IntraLinks™ or a substantially similar electronic platform
chosen by the Agent to be its electronic transmission system (the “Approved
Electronic Platform”).
          (e) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lenders, the Issuers and the Borrower hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

91



--------------------------------------------------------------------------------



 



          (f) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR
ANY OF ITS AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH
EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.
          (g) Each of the Lenders, the Issuers and the Borrower agrees that the
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Agent’s generally-applicable document
retention procedures and policies.
     Section 10.03 No Waiver. No failure or delay on the part of any Lender or
the Agent or the Issuer in exercising any right, power, or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power, or remedy preclude any other or further exercise thereof
or the exercise of any other right, power, or remedy hereunder. The making of a
Loan or issuance, amendment or extension of a Facility Letter of Credit
notwithstanding the existence of a Default or Event of Default shall not
constitute any waiver or acquiescence of such Default or Event of Default, and
the making of any Loan or issuance, amendment or extension of a Facility Letter
of Credit notwithstanding any failure or inability to satisfy the conditions
precedent to such Loan or issuance, amendment or extension of a Facility Letter
of Credit shall not constitute any waiver or acquiescence with respect to such
conditions precedent with respect to any subsequent Loans or subsequent
issuance, amendment or extension of a Facility Letter of Credit. The rights and
remedies provided herein are cumulative, and are not exclusive of any other
rights, powers, privileges, or remedies, now or hereafter existing, at law, in
equity or otherwise.
     Section 10.04 Costs, Expenses, and Taxes. (a) The Borrower agrees to
reimburse the Agent for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable fees and time charges of attorneys for the Agent,
which attorneys may be employees of the Agent) paid or incurred by the Agent in
connection with the preparation, negotiation, execution, delivery, review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agent, the Lenders and the Issuers for any
reasonable costs, internal charges and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Agent, the Lenders and the
Issuers which attorneys may be

92



--------------------------------------------------------------------------------



 



employees of the Agent, the Lenders and the Issuers) paid or incurred by the
Agent, the Arrangers, any Lender or Issuer in connection with the collection of
the Obligations and enforcement of the Loan Documents, including during any
workout or restructuring in respect of the Loan Documents.
          (b) The Borrower shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing, and recording of any of the Loan Documents and the other documents to be
delivered under any such Loan Documents, and agrees to hold the Agent and each
of the Lenders harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or failing to pay such taxes and fees.
          (c) All payments by the Borrower to or for the account of any Lender,
Issuer or the Agent hereunder or under any Note or Reimbursement Agreement shall
be made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
such payable hereunder to any Lender, Issuer or the Agent, upon notice from the
Agent to the Borrower (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this paragraph) such Lender, Issuer or the Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Agent the original copy of a receipt evidencing payment thereof within 30 days
after such payment is made.
          (d) This Section 10.04 shall survive termination of this Agreement.
     Section 10.05 Integration. This Agreement (including the Borrower’s
obligation to pay the fees as provided in Section 2.09(c) and the Fee Letter
referred to therein) and the Loan Documents contain the entire agreement between
the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto.
     Section 10.06 Indemnity. The Borrower hereby agrees to defend, indemnify,
and hold the Agent and each Lender and each of their respective Affiliates, and
each of their respective directors, officers, employees, agents and advisors
(each an “Indemnified Party”) harmless from and against all claims, damages,
judgments, penalties, costs, and expenses (including reasonable attorney fees
and court costs now or hereafter arising from the aforesaid enforcement of this
clause) arising directly or indirectly from the activities of the Borrower and
its Subsidiaries, its predecessors in interest, or third parties with whom it
has a contractual relationship, or arising directly or indirectly from the
violation of any environmental protection, health, or safety law, whether such
claims are asserted by any governmental agency or any other person, other than
claims, damages, judgments, penalties, costs and expenses arising as a result of
any Indemnified

93



--------------------------------------------------------------------------------



 



Party’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final and nonappealable judgment. This indemnity
shall survive termination of this Agreement.
     Section 10.07 CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     Section 10.08 Severability of Provisions. Any provision of any Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
     Section 10.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 10.10 Headings. Article and Section headings in the Loan Documents
are included in such Loan Documents for the convenience of reference only and
shall not constitute a part of the applicable Loan Documents for any other
purpose.
     Section 10.11 CONSENT TO JURISDICTION. (a) ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY AND COUNTY OF NEW YORK OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

94



--------------------------------------------------------------------------------



 



          (b) THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN SUCH ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY LOAN DOCUMENT BY THE MAILING (BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID) OF COPIES OF SUCH PROCESS TO AN APPOINTED PROCESS AGENT OR THE
BORROWER AT ITS ADDRESS SPECIFIED IN SECTION 10.02. THE BORROWER AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING CONTAINED IN THIS SECTION 10.11 SHALL AFFECT THE RIGHT
OF THE AGENT OR ANY LENDER OR ISSUER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY IN ANY OTHER JURISDICTION.
     Section 10.12 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT EACH ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL ACTION OR PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     Section 10.13 Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     Section 10.14 No Fiduciary Duty. The relationship between the Borrower and
the Issuers and the Lenders and the Agent shall be solely that of borrower and
lender. Neither the Agent nor any Issuer or Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Agent nor any Issuer or Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.
     Section 10.15 Confidentiality. (a) Each of the Agent and the Lender Parties
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its respective Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document, any action
or proceeding relating to this Agreement or any other Loan Document, the

95



--------------------------------------------------------------------------------



 



enforcement of rights hereunder or thereunder or any litigation or proceeding to
which the Agent or any Lender Party or any of its respective Affiliates may be a
party, (f) subject to an agreement containing provisions substantially the same
as those of this Section 10.15, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) surety, reinsurer, guarantor or credit
liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower and its obligations or to this
Agreement or payments hereunder, (iii) to any rating agency when required by it,
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.15 or
(y) becomes available to the Agent, any Lender Party or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
any of its Subsidiaries. For purposes of this Section 10.15, “Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent or
any Lender Party on a nonconfidential basis prior to disclosure by the Borrower
or any of its Subsidiaries, provided that, in the case of information received
from the Borrower or any of its Subsidiaries after the date hereof, such
information shall be deemed confidential unless it is clearly identified at the
time of delivery as not being confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          (b) Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to the Borrower or any of its Subsidiaries or their securities (“Restricting
Information”). Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain Restricting Information. Each Lender Party acknowledges that
United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning the issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Agent nor any of its Related Parties shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit

96



--------------------------------------------------------------------------------



 



its access to Restricting Information. In particular, none of the Agent nor any
of its Related Parties (i) shall have, and the Agent, on behalf of itself and
each of its Related Parties, hereby disclaims, any duty to ascertain or inquire
as to whether or not a Lender Party has or has not limited its access to
Restricting Information, such Lender Party’s policies or procedures regarding
the safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to the Borrower or any of its Subsidiaries or any Lender Party or
any of their respective Related Parties arising out of or relating to the Agent
or any of its Related Parties providing or not providing Restricting Information
to any Lender Party.
          (c) The Borrower agrees that (i) all Communications it provides to the
Agent intended for delivery to the Lender Parties whether by posting to the
Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (ii) by marking Communications “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent and the Lender Parties to treat
such Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 10.15(a)) for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” may
be delivered to all Lender Parties and may be made available through a portion
of the Approved Electronic Platform designated “Public Side Information,” and
(iv) the Agent shall be entitled to treat any Communications that are not marked
“PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Agent nor any of its Affiliates shall be responsible
for any statement or other designation by the Borrower regarding whether a
Communication contains or does not contain material non-public information with
respect to the Borrower or any of its Subsidiaries or their securities nor shall
the Agent or any of its Affiliates incur any liability to the Borrower or any of
its Subsidiaries, any Lender Party or any other Person for any action taken by
the Agent or any of its Affiliates based upon such statement or designation,
including any action as a result of which Restricting Information is provided to
a Lender Party that may decide not to take access to Restricting Information.
Nothing in Section 10.15(b) or this Section 10.15(c) shall modify or limit a
Lender Party’s obligations under Section 10.15(a) with regard to Communications
and the maintenance of the confidentiality of or other treatment of Information.
          (d) Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Agent from time to time of such Lender Party’s
designee’s

97



--------------------------------------------------------------------------------



 



e-mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission.
          (e) Each Lender Party acknowledges that Communications delivered under
this Agreement and under the other Loan Documents may contain Restricting
Information and that such Communications are available to all Lender Parties
generally. Each Lender Party that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Agent nor any Lender Party with access to Restricting Information shall have any
duty to disclose such Restricting Information to such electing Lender Party or
to use such Restricting Information on behalf of such electing Lender Party, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.
          (f) The provisions of this Section 10.15 are designed to assist the
Agent, the Lender Parties, the Borrower and its Subsidiaries in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications under this Agreement or
under the other Loan Documents or other information provided to the Lender
Parties under this Agreement or the other Loan Documents may contain Restricting
Information. Neither the Agent nor any of its Related Parties warrants or makes
any other statement with respect to the adequacy of such provisions to achieve
such purpose nor does the Agent or any of its Related Parties warrant or make
any other statement to the effect that adherence to such provisions by the
Borrower and its Subsidiaries or by the Lender Parties will be sufficient to
ensure compliance by the Borrower or such Subsidiary or Lender Party with its
contractual obligations or its duties under applicable law in respect of
Restricting Information and each Lender Party assumes the risks associated
therewith.
     Section 10.16 USA Patriot Act Notification. Each Lender that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
     Section 10.17 Register. The Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Facility Letter of Credit Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Agent, the Issuers and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms

98



--------------------------------------------------------------------------------



 



hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
     Section 10.18 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the no party hereto shall assert, and each such
party hereby waives, any claim against all other parties hereto, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof and any Facility Letter
of Credit and the use thereof.
ARTICLE XI
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     Section 11.01 Successors and Assigns. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of an Issuer that issues any Facility Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder or under the other Loan Documents without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder or under the other Loan Documents except in accordance with this
Article XI. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuer
that issues any Facility Letter of Credit) and Participants (to the extent
provided in Section 11.03)) any legal or equitable right, remedy or claim under
or by reason.
     Section 11.02 Assignments.
          (a) Subject to the conditions set forth in Section 11.02(b), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans at the time owing to it); provided
that the written consents (which consents shall not be unreasonably withheld or
delayed) of the Agent and (unless an Event of Default has occurred and is
continuing) the Borrower shall be required prior to an assignment becoming
effective with respect to an assignee which, prior to such assignment, is not a
Lender, an Affiliate of a Lender or an Approved Fund.
          (b) Assignments shall be subject to the following additional
conditions:

99



--------------------------------------------------------------------------------



 



          (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
          (ii) the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption (“Assignment and Assumption”) in
substantially the form of Exhibit F hereto, together with a processing and
recordation fee of $3,500; and
          (iii) the assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire.
               (c) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 11.02(b)(ii) and any written consent to such assignment required by
Section 11.02(a), the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(a), 2.21(d),
2.22.6(b) or 9.05, the Agent shall have no obligation to accept such Assignment
and Assumption and record the information therein in the Register unless and
until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
     Section 11.03 Participations. Any Lender may, without the consent of the
Borrower, the Agent, the Issuer or the Swing Line Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, (iv) all amounts payable by the Borrower
under this Agreement shall be determined as if such Lender had not sold
participating interests and (v) the Borrower, the Agent, the Issuer and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) forgives principal, interest or fees
(other than Agent’s fees) or reduces the interest rate (other

100



--------------------------------------------------------------------------------



 



than Agent’s fees), (ii) postpones any date fixed for any regularly scheduled
payment of principal of, or interest or fees (other than Agent’s fees) or
(iii) releases any Significant Guarantor.
     Section 11.04 Pledge to Federal Reserve Bank. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender to a Federal Reserve Bank,
and this Article shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
[remainder of page intentionally left blank; signature pages follow]

101



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement]
               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first written.

            BEAZER HOMES USA, INC.
      By:   /s/ Jeffrey S. Hoza         Name:   Jeffrey S. Hoza        Title:  
Vice President & Treasurer  

            Address for Notices

1000 Abernathy Road
Suite 1200
Atlanta, Georgia 30328

Attention: President
Tel: (770) 829-3700
Fax: (770) 481-0431
   





--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement]

            CITIBANK, N.A., as the Agent and as a Lender,
the Swing Line Lender and an Issuer
      By:   /s/ Marni McManus         Name:   Marni McManus        Title:  
Director   

            Address for Notices of Borrowings

Citi Origination Operations
Global Loans Delaware
1615 Brett Road, Ops III
New Castle, DE 19720
Attn: Kisha Bailey
Tel: (302) 894-6004
Fax:
Email: kisha.bailey@citi.com

Address for all other Notices

Citibank, N.A.
Citi Markets and Banking
North America Investment Banking — North America
Homebuilding
388 Greenwich Street
New York, NY 10013
Attn: Marni McManus
Tel: (212) 816-7461
Fax: (646) 291-1193
Email: marni.mcmanus@citi.com
   





--------------------------------------------------------------------------------



 



Schedule I
COMMITMENT SCHEDULE

                  Lenders   Commitment Percentage   Commitment
Citibank, N.A.
    100 %   $ 22,000,000  
TOTAL
    100 %   $ 22,000,000  

